Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 1 of 124 PageID #: 3255




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

                                                 )
  In re Entresto (Sacubitril/Valsartan) Patent   )   C.A. No. 20-2930-LPS
  Litigation                                     )

                                                 )
  NOVARTIS PHARMACEUTICALS                       )
  CORPORATION,                                   )
                                                 )
                   Plaintiff,                    )
                                                 )
                   v.                            )
                                                 )
  ALKEM LABORATORIES LTD.,                       )   C.A. No. 19-1979-LPS
  AUROBINDO PHARMA USA INC.,                     )
  AUROBINDO PHARMA LTD., BIOCON                  )
  PHARMA LIMITED, BIOCON                         )
  LIMITED, BIOCON PHARMA, INC.,                  )
  CRYSTAL PHARMACEUTICAL                         )
  (SUZHOU) CO., LTD., LAURUS LABS                )
  LIMITED, LAURUS GENERICS INC.,                 )
  LUPIN ATLANTIS HOLDINGS, S.A.,                 )
  LUPIN LIMITED, LUPIN INC., LUPIN               )
  PHARMACEUTICALS, INC., NANJING                 )
  NORATECH PHARMACEUTICAL CO.,                   )
  LIMITED, TEVA PHARMACEUTICALS                  )
  USA, INC., TORRENT PHARMA INC.,                )
  TORRENT PHARMACEUTICALS LTD.,                  )
                                                 )
                   Defendants.                   )




 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 2 of 124 PageID #: 3256




                                      )
  NOVARTIS PHARMACEUTICALS            )
  CORPORATION,                        )
                                      )
                   Plaintiff,         )
                                      )
                   v.                 )
                                      )
  ALEMBIC PHARMACEUTICALS             )           C.A. No. 19-2021-LPS
  LIMITED, ALEMBIC                    )
  PHARMACEUTICALS, INC.,              )
  MACLEODS PHARMACEUTICALS            )
  LTD., MACLEODS PHARMA USA,          )
  INC.,                               )
                                      )
                   Defendants.        )

                                      )
  NOVARTIS PHARMACEUTICALS            )
  CORPORATION,                        )
                                      )
                   Plaintiff,         )
                                      )
                   v.                 )
                                      )
  DR. REDDY’S LABORATORIES, INC.,     )           C.A. No. 19-2053-LPS
  DR. REDDY’S LABORATORIES, LTD.,     )
  HETERO USA INC., HETERO LABS        )
  LIMITED, HETERO LABS LIMITED        )
  UNIT III, MSN PHARMACEUTICALS       )
  INC., MSN LABORATORIES PRIVATE      )
  LIMITED, MSN LIFE SCIENCES          )
  PRIVATE LIMITED, NOVUGEN            )
  PHARMA (MALAYSIA) SDN. BHD.,        )
  ZYDUS PHARMACEUTICALS (USA)         )
  INC., CADILA HEALTHCARE LTD.,       )
                                      )
                   Defendants.        )
                                      )




 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 3 of 124 PageID #: 3257




                                              )
  NOVARTIS PHARMACEUTICALS                    )
  CORPORATION,                                )
                                              )
                   Plaintiff,                 )
                                              )
                   v.                         )         C.A. No. 20-74-LPS
                                              )
  ALEMBIC PHARMACEUTICALS                     )
  LIMITED, ALEMBIC                            )
  PHARMACEUTICALS, INC.,                      )
                                              )
                   Defendants.                )

                                              )
  NOVARTIS PHARMACEUTICALS                    )
  CORPORATION,                                )
                                              )
                   Plaintiff,                 )
                                              )
                   v.                         )         C.A. No. 20-415-LPS
                                              )         C.A. No. 21-229-LPS
  LUPIN ATLANTIS HOLDINGS, S.A.,              )
  LUPIN LIMITED, LUPIN INC., LUPIN            )
  PHARMACEUTICALS, INC.,                      )
                                              )
                   Defendants.                )

                                              )
  NOVARTIS PHARMACEUTICALS                    )
  CORPORATION,                                )
                                              )
                   Plaintiff,                 )
                                              )         C.A. No. 20-445-LPS
                   v.                         )
                                              )
  MYLAN PHARMACEUTICALS, INC.,                )
                                              )
                   Defendant.                 )




                                JOINT CLAIM CONSTRUCTION BRIEF




 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 4 of 124 PageID #: 3258




                                                      TABLE OF CONTENTS


 TABLE OF AUTHORITIES ......................................................................................................... iv
 TABLE OF ABBREVIATIONS ................................................................................................... ix
 AGREED-UPON CONSTRUCTIONS .......................................................................................... 2
 DISPUTED CONSTRUCTIONS ................................................................................................... 3
 I. Disputed “combination” Terms: “wherein said (i) … and said (ii) … are administered in
    combination” / “administering … the combination of: (i) …; (ii) …; and wherein said
    components (i) and (ii) are administered in one unit dose form or in two separate unit dose
    forms” ....................................................................................................................................... 3
      A. Novartis’s Opening Position: The “combination”
         Terms Are Not Limited To Separate Components ............................................................. 5
            1. The Entresto® Product And Patents-In-Suit................................................................. 6
            2. Nothing In The Intrinsic Record Limits The
               “combination” Terms To Separate Components .......................................................... 8
            3. Defendants’ Constructions Are
               Inconsistent With The Claim Language ..................................................................... 12
            4. Extrinsic Evidence Should Not Be Used To
               Contradict The Unambiguous Intrinsic Evidence ....................................................... 13
      B. Defendants’ Responsive Position: .................................................................................... 14
            1. The Specifications of the ’659 and ’331 Patents Repeatedly,
               Consistently, and Exclusively Depict Pharmaceutical
               Compositions Comprising Separate Valsartan and Sacubitril Components ............... 15
            2. The File History Further Reinforces
               Defendants’ Proposed Construction ........................................................................... 21
            3. Novartis’s Reference to Its Patent Term
               Extension Request Is Unavailing and Irrelevant ......................................................... 22
            4. Novartis’s Proposed “Construction” Does
               No More Than Repeat the Claim Language ............................................................... 23
      C. Novartis’s Reply Position: The Disputed
         “combination” Terms Are Not Limited To Separate Components ................................... 25
            1. The Intrinsic Evidence Does Not “Repeatedly,
               Consistently, [A]nd Exclusively” Describe The
               Claimed “combination[s]” As Limited To Separate Components .............................. 25
            2. Defendants’ “Repeatedly, Consistently, [A]nd
               Exclusively” Argument Also Lacks Legal Support .................................................... 29
            3. The ’659 And ’331 Patents Need Not Describe Trisodium
               [Sacubitril-Valsartan] Hemipentahydrate To Cover That Compound ........................ 31


                                                                          i
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 5 of 124 PageID #: 3259




           4. The ’659 And ’331 Patents Need Not Enable
              Trisodium [Sacubitril-Valsartan] Hemipentahydrate ................................................. 33
           5. Novartis’s PTE Applications Are
              Relevant For Claim Construction ............................................................................... 33
           6. Changing Words Of The Claims
              Does Not Address The Parties’ Dispute ..................................................................... 35
      D. Defendants’ Sur-reply Position:........................................................................................ 35
           1. The Specifications of the ’659 and ’331 Patents
              Repeatedly, Consistently, and Exclusively Depict Pharmaceutical
              Compositions Comprising Separate Valsartan and Sacubitril Components ............... 35
           2. Novartis’s Statements Confirm the “Combination”
              of the ’659 and ’331 Patents Requires Separate Components,
              and That a Complex Is Not Sufficiently Disclosed or Enabled .................................. 38
           3. Novartis’s Reference to Its PTE
              Request Is Unavailing and Irrelevant .......................................................................... 40
           4. Novartis’s Proposed “Construction”
              Does Not Resolve the Parties’ Dispute ....................................................................... 41
 II. “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)
     propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino)
     butyrate] hemipentahydrate in crystalline form” /
     “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)
     propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino)
     butyrate] hemipentahydrate” ................................................................................................... 42
      A. Novartis’s Opening Position: The Court Should Not
         Add Defendants’ Unsupported Limitations Into “trisodium
         [sacubitril-valsartan] hemipentahydrate” And “in crystalline form” ................................ 44
           1. “trisodium [sacubitril-valsartan] hemipentahydrate”
              By Itself Is Not Limited To Crystalline Form ............................................................ 45
           2. The Claims Should Not Be Limited To A “Supramolecular
              Complex Having Formula Units” And “Unit Cell[s]”................................................ 56
           3. The ’134 Patent Claims Are Not Limited To “Substantially Pure” ............................ 57
      B. Defendants’ Responsive Position: .................................................................................... 57
           1. The Single Claimed Species, “Trisodium …
              Hemipentahydrate,” in Both the ’938 and ’134
              Patents Can Only Describe a Crystalline Supramolecular Complex .......................... 59
           2. The ’134 Patent Is Limited to Substantially
              Pure “Trisodium … Hemipentahydrate” .................................................................... 79
      C. Novartis’s Reply Position: ................................................................................................ 82
           1. “trisodium [sacubitril-valsartan] hemipentahydrate”
              By Itself Is Not Limited To Crystalline Form ............................................................ 82


                                                                   ii
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 6 of 124 PageID #: 3260




          2. The Claims Should Not Be Limited To A “Supramolecular
             Complex Having Formula Units” And “Unit Cell[s]”................................................ 90
          3. The ’134 Patent Claims Are Not Limited To “Substantially Pure” ............................ 90
     D. Defendants’ Sur-reply Position:........................................................................................ 91
          1. During Prosecution of the ’938 Patent, Novartis
             Agreed with the Examiner that It Was Entitled to Claim No
             More than Substantially Pure, Crystalline Trisodium … Hemipentahydrate ............. 92
          2. The Examiner Allowed the ’134 Patent Based on
             the Same Agreement with Novartis that Its Claims Were
             Limited to Substantially Pure, Crystalline Trisodium … Hemipentahydrate ............. 94
          3. Consistent with the File Histories, the Specification
             Identifies Trisodium … Hemipentahydrate as a Crystalline Complex ....................... 98
          4. “Trisodium … Hemipentahydrate” Is a Crystalline Material
             According to Its Plain and Ordinary Meaning as Understood by a POSA ............... 102
          5. Trisodium … Hemipentahydrate is a Supramolecular Complex .............................. 103
          6. The Inventors’ Characterization of Trisodium … Hemipentahydrate ...................... 104




                                                               iii
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 7 of 124 PageID #: 3261




                                                TABLE OF AUTHORITIES

 Cases

 Abbott Labs. v. Andrx. Pharm.,
   473 F.3d 1196 (Fed. Cir. 2007) .......................................................................................... 48, 52
 Abbott Labs. v. Dey, L.P.,
   110 F. Supp. 2d 667 (N.D. Ill. June 28, 2000) .................................................................... 22, 34
 Abraxis Bioscience, Inc. v. Navinta, LLC,
   625 F.3d 1359 (Fed. Cir. 2010) ................................................................................................ 88
 Abraxis Bioscience, Inc. v. Navinta, LLC,
   640 F. Supp. 2d 553 (D.N.J. 2009) ........................................................................................... 88
 ACCO Brands, Inc. v. Micro Sec. Devices, Inc.,
   346 F.3d 1075 (Fed. Cir. 2003) ................................................................................................ 97
 Ansell Healthcare Prods. LLC v. Reckitt Benckiser LLC,
   No. 15-cv-915-RGA, 2018 WL 620968 (D. Del. Jan. 30, 2018) ............................................. 39
 Applied Med. Res. Corp. v. U.S. Surgical Corp.,
   448 F.3d 1324 (Fed. Cir. 2006) ................................................................................................ 10
 Ariad Pharm., Inc. v. Eli Lilly & Co.,
   598 F.3d 1336 (Fed. Cir. 2010) ................................................................................................ 39
 AstraZeneca AB v. Andrx Labs., LLC,
   No. 14-8030 (MLC)(DEA), 2017 WL 111928 (D.N.J. Jan. 11, 2017) .................. 74, 87, 88, 89
 Avid Tech., Inc. v. Harmonic, Inc.,
   812 F.3d 1040 (Fed. Cir. 2016) .................................................................................................. 6
 Backyard Nature Prods., Inc. v. Woodlink, Ltd.,
   81 F. App’x 729 (Fed. Cir. 2003) ....................................................................................... 76, 83
 Biogen Idec, Inc. v. GlaxoSmithKline LLC,
   713 F.3d 1090 (Fed. Cir. 2013) .............................................................................. 80, 91, 96, 97
 Buyerleverage Email Sols., LLC v. SBC Internet Servs., Inc.,
   No. 11-645-RGA, 2013 WL 5730426 (D. Del. Oct. 22, 2013) ................................................ 40
 CardSoft v. Verifone, Inc.,
   769 F.3d 1114 (Fed. Cir. 2014) .......................................................................................... 75, 83
 Chervon (HK) Ltd. v. One World Techs., Inc.,
   No. 19-1293-LPS, 2020 WL 6561229 (D. Del. Nov. 9, 2020)................................................. 30
 Costanzo v. Tillinghast,
   287 U.S. 341 (1932) .................................................................................................................. 84
 Cree, Inc. v. SemiLEDs Corp.,
   No. 10-866-RGA, 2012 WL 975697 (D. Del. Mar. 21, 2012) ..................................... 46, 53, 57



                                                                     iv
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 8 of 124 PageID #: 3262




 Curtiss-Wright Flow Control Corp. v. Velan, Inc.,
   438 F.3d 1374 (Fed. Cir. 2006) .......................................................................................... 75, 83
 Elkay Mfg. Co. v. Ebco Mfg. Co.,
   192 F.3d 973 (Fed. Cir. 1999) ........................................................................................... passim
 Enzo Biochem v. Applera Corp.,
   780 F.3d 1149 (Fed. Cir. 2015) .............................................................................. 75, 77, 83, 98
 Eon-Net LP v. Flagstar Bancorp,
   653 F.3d 1314 (Fed. Cir. 2011) .......................................................................................... 75, 83
 Ferring B.V. v. Barr Labs, Inc.,
   No. 7:02-CV-9851 CLB MDF, 2005 WL 437981 (S.D.N.Y. Feb. 7, 2005) ...................... 22, 34
 FlatWorld Interactives LLC v. Samsung Elecs. Co. Ltd.,
   77 F. Supp. 3d 378 (D. Del. 2014) ............................................................................................ 97
 Forest Labs. Inc. v. Cobalt Labs. Inc.,
   No. 08-21-GMS-LPS, 2009 WL 1916935 (D. Del. July 2, 2009) ...................................... 34, 40
 Forest Labs. Inc. v. Cobalt Labs. Inc.,
   No. 08-21-GMS-LPS, 2009 WL 3010837 (D. Del. Sept. 21, 2009) ........................................ 34
 Genetics Inst., LLC v. Novartis Vaccines and Diagnostics, Inc.,
   No. 08-290-SLR, 2010 WL 677745 (D. Del. Feb. 24, 2010) ............................................. 23, 34
 Groove Digital, Inc. v. United Bank,
   825 F. App’x 852 (Fed. Cir. 2020) ......................................................................... 15, 18, 19, 31
 Grunenthal GmbH v. Alkem Labs. Ltd.,
   919 F.3d 1333 (Fed. Cir. 2019) ................................................................................................ 31
 Hakim v. Cannon Avent Grp., PLC,
   479 F.3d 1313 (Fed. Cir. 2007) .......................................................................................... 81, 91
 Hill-Rom Services, Inc. v. Stryker Corp.,
   No. 1:11–cv–1120–JMS–DKL, 2013 WL 364568 (S.D. Ind. Jan. 30, 2013) .................... 23, 35
 Hologic, Inc. v. Senorx, Inc.,
   639 F.3d 1329 (Fed. Cir. 2011) .......................................................................................... 20, 31
 Howmedica Osteonics Corp. v. Tranquil Prospects, Ltd.,
   401 F.3d 1367 (Fed. Cir. 2005) .......................................................................................... 34, 40
 i4i Ltd. P’ship v. Microsoft Corp.,
    598 F.3d 831 (Fed. Cir. 2010) ............................................................................................ 27, 36
 Idenix Pharm. LLC v. Gilead Scis., Inc.,
   No. CV 14-846-LPS, 2018 WL 922125 (D. Del. Feb. 16, 2018) ............................................. 37
 Idenix Pharm., Inc. v. Gilead Scis., Inc.,
   No. 13-1987-LPS et al., 2015 WL 9048010 (D. Del. Dec. 16, 2015) ............................... passim
 In re Abbott Diabetes Care Inc.,
    696 F.3d 1142 (Fed. Cir. 2012) ......................................................................................... passim


                                                                  v
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 9 of 124 PageID #: 3263




 In re Depomed Patent Litigation,
    No. 13-4507 (CCC-MF), 2016 WL 7163647 (D.N.J. Sept. 30, 2016) ......................... 31, 32, 38
 Inline Connection Corp. v. AOL Time Warner, Inc.,
    No. 02-272-MPT et al., 2007 WL 275928 (D. Del. Jan. 29, 2007) .................................... 33, 40
 Innovative Commc’ns Techs., Inc. v. Vivox, Inc.,
   Nos. 2:12cv7, 2:12cv9, 2012 WL 5331573 (E.D. Va. Oct. 26, 2012).................................... 101
 Irdeto Access, Inc. v. Echostar Satellite Corp.,
    383 F.3d 1295 (Fed. Cir. 2004) .............................................................................. 15, 30, 36, 37
 KSR Int’l Co. v. Teleflex Inc.,
   550 U.S. 398 (2007) .................................................................................................................. 86
 MagSil Corp. v. Hitachi Glob. Storage Techs., Inc.,
  687 F.3d 1377 (Fed. Cir. 2012) ................................................................................................ 40
 Marine Polymer Techs., Inc. v. HemCon, Inc.,
  672 F.3d 1350 (Fed. Cir. 2012) .......................................................................................... 75, 83
 Markman v. Westview Instruments, Inc.,
  52 F.3d 967 (Fed. Cir. 1995) .................................................................................................... 40
 Maxwell v. J. Baker, Inc.,
  86 F.3d 1098 (Fed. Cir. 1996) .................................................................................................. 59
 Maytag Corp. v. Electrolux Home Prods., Inc.,
  411 F. Supp. 2d 1008 (N.D. Iowa 2006)............................................................................. 23, 35
 McNeil-PPC, Inc. v. Perrigo Co.,
  443 F. Supp. 2d 492 (S.D.N.Y. 2006) ................................................................................ 29, 37
 Meda Pharm. Inc. v. Apotex Inc.,
  No. 14-1453-LPS, 2016 WL 2760336 (D. Del. May 12, 2016) ........................................ passim
 Merck Sharp & Dohme Corp. v. Fresenius Kabi USA, LLC,
  No. 14-4989 (SRC), 2015 U.S. Dist. LEXIS 148064 (D.N.J. Oct. 30, 2015) .......................... 10
 Niz-Chavez v. Garland,
   141 S. Ct. 1474 (2021) ............................................................................................................ 101
 O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd.,
   521 F.3d 1351 (Fed. Cir. 2008) ................................................................................................ 41
 Oyster Optics, LLC v. Infinera Corp.,
   No. 2:18-CV-00206-JRG, 2019 WL 6843483 (E.D. Tex. May 3, 2019) ................................. 32
 Phillips Petroleum Co. v. U.S. Steel Corp.,
   673 F. Supp. 1278 (D. Del. 1987) ................................................................................. 32, 33, 39
 Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005) ......................................................................................... passim
 Photonic Imaging Sols., Inc. v. Lenovo Grp.,
   No. 18-636 (MN), 2019 WL 4305335 (D. Del. Sept. 11, 2019) .................................. 12, 13, 56


                                                                     vi
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 10 of 124 PageID #: 3264




 Plantronics, Inc. v. Aliph, Inc.,
   724 F.3d 1343 (Fed. Cir. 2013) ................................................................................................ 86
 Poly-America, L.P. v. API Indus., Inc.,
   839 F.3d 1131 (Fed. Cir. 2016) .............................................................................. 18, 29, 30, 37
 Princeton Digital Image Corp. v. Konami Digital Entm’t, Inc.,
   No. 12-1461-LPS-CJB et al., 2016 WL 7042066 (D. Del. Dec. 2, 2016) ................................ 31
 Profectus Tech. LLC v. Huawei Techs. Co., Ltd.,
   823 F.3d 1375 (Fed. Cir. 2016) .......................................................................................... 18, 30
 Retractable Techs., Inc. v. Beckton, Dickinson & Co.,
   653 F.3d 1296 (Fed. Cir. 2011) .......................................................................................... 76, 83
 Route1 Inc. v. AirWatch LLC,
   829 F. App’x 957 (Fed. Cir. 2020) ..................................................................................... 18, 30
 Ruckus Wireless, Inc. v. Innovative Wireless Sols., LLC,
   824 F.3d 999 (Fed. Cir. 2016) ............................................................................................ 19, 32
 Sanofi v. Watson Labs. Inc.,
   875 F.3d 636 (Fed. Cir. 2017) ...................................................................................... 85, 89, 97
 Schoenhaus v. Genesco, Inc.,
   440 F.3d 1354 (Fed. Cir. 2006) ................................................................................................ 59
 Sorensen v. Int’l Trade Comm’n,
   427 F.3d 1375 (Fed. Cir. 2005) .................................................................................... 46, 53, 57
 TIP Sys., LLC v. Phillips & Brooks/Gladwin, Inc.,
   529 F.3d 1364 (Fed. Cir. 2008) ................................................................................................ 59
 Toro Co. v. White Consol. Indus., Inc.,
   199 F.3d 1295 (Fed. Cir. 1999) .................................................................................... 75, 83, 98
 TorPharm, Inc. v. Ranbaxy Pharm., Inc.,
   336 F.3d 1322 (Fed. Cir. 2003) ................................................................................................ 97
 Toshiba Corp. v. Juniper Networks, Inc.,
   248 F. App’x 170 (Fed. Cir. 2007) ......................................................................................... 101
 Trs. of Columbia Univ. in City of N.Y. v. Symantec Corp.,
   811 F.3d 1359 (Fed. Cir. 2016) ................................................................................................ 37
 U.S. Steel Corp. v. Phillips Petroleum Co.,
   865 F.2d 1247 (Fed. Cir. 1989) ................................................................................................ 32
 UCB, Inc. v. Yeda Research & Dev. Co., Ltd.,
  837 F.3d 1256 (Fed. Cir. 2016) ................................................................................................ 96
 Unique Concepts, Inc. v. Brown,
   939 F.2d 1558 (Fed. Cir. 1991) ................................................................................................ 59
 V-Formation, Inc. v. Benetton Group SpA,
   401 F.3d 1307 (Fed. Cir. 2005) ................................................................................................ 78


                                                                 vii
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 11 of 124 PageID #: 3265




 Vitronics Corp. v. Conceptronic, Inc.,
   90 F.3d 1576 (Fed. Cir. 1996) ...................................................................................... 14, 22, 55
 Wi-LAN USA, Inc. v. Apple Inc.,
   830 F.3d 1374 (Fed. Cir. 2016) .......................................................................................... 77, 83
 Statutes

 35 U.S.C. § 112 ............................................................................................................................. 14
 35 U.S.C. § 156 ............................................................................................................................. 11




                                                                      viii
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 12 of 124 PageID #: 3266




                            TABLE OF ABBREVIATIONS

  ’134 Patent                               U.S. Patent No. 9,388,134 (Ex. 4)

  ’331 Patent                               U.S. Patent No. 8,796,331 (Ex. 2)

  ’659 Patent                               U.S. Patent No. 8,101,659 (Ex. 1)

  ’938 Patent                               U.S. Patent No. 8,877,938 (Ex. 3)

  ARB                                       angiotensin-receptor blocker (also called AT
                                            1-antagonist or Ang II antagonist)

  Butcher Resp. Decl.                       Declaration of Raymond Butcher, Ph.D. (Ex.
                                            B)
  Butcher Sur-Reply Decl.                   Sur-Reply Declaration of Raymond Butcher,
                                            Ph.D. (Ex. D)
  Ex. __                                    Exhibits attached to the Joint Claim
                                            Construction Brief Appendix, submitted
                                            herewith.

  FH                                        file history

  Kaneniwa 1984                             Kaneniwa & Otsuka, “The Interaction
                                            between Water and Cephalexin in the
                                            Crystalline and Noncrystalline States,” Chem.
                                            Pharm. Bull. 32(11): 4551-4559 (1984) (Ex.
                                            55)
  Klibanov Decl.                            Declaration of Alexander M. Klibanov, Ph.D.
                                            (Ex. A)

  Klibanov Reply Decl.                      Reply Declaration of Alexander M. Klibanov,
                                            Ph.D. (Ex. C)
  NEP                                       neutral endopeptidase

  Novartis                                  Novartis Pharmaceuticals Corporation

  PI                                        Prescribing Information

  POSA                                      person of ordinary skill in the art

  PTO                                       United States Patent and Trademark Office

  PTE                                       patent term extension


                                       ix
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 13 of 124 PageID #: 3267




  sacubitril                               N-(3-carboxy-1-oxopropyl)-(4S)-(p-
                                           phenylphenylmethyl)-4-amino-2R-
                                           methylbutanoic acid ethyl ester

  sacubitrilat                             (2R,4S)-5-biphenyl-4-yl-4(3-carboxy-
                                           propionyl amino)-2-methyl-pentanoic acid

  trisodium [sacubitril-valsartan]         trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-
  hemipentahydrate                         3-ethoxycarbonyl-1-butylcarbamoyl)
                                           propionate-(S)-3′-methyl-2′-(pentanoyl{2″-
                                           (tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino)
                                           butyrate] hemipentahydrate

  valsartan                                (S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-
                                           ylate)biphenyl-4′-ylmethyl}amino) butyrate

  Webb                                     WO 03/059345




                                       x
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 14 of 124 PageID #: 3268




         Pursuant to the September 18, 2020 Scheduling Order (C.A. No. 20-2930-LPS, D.I. 102,

 ¶ 14), Plaintiff Novartis Pharmaceuticals Corporation (“Novartis”) and Defendants Alembic

 Pharmaceuticals Limited and Alembic Pharmaceuticals, Inc. (collectively, “Alembic”); Alkem

 Laboratories Ltd. (“Alkem”); Aurobindo Pharma USA Inc. and Aurobindo Pharma Ltd.

 (collectively “Aurobindo”); Biocon Pharma Limited, Biocon Limited, and Biocon Pharma, Inc.

 (collectively, “Biocon”); Crystal Pharmaceutical (Suzhou) Co., Ltd. (“Crystal Pharma”); Dr.

 Reddy’s Laboratories, Inc. and Dr. Reddy’s Laboratories, Ltd. (collectively, “Dr. Reddy’s”);

 Hetero USA Inc., Hetero Labs Limited, and Hetero Labs Limited Unit III (collectively,

 “Hetero”); Laurus Labs Limited and Laurus Generics Inc. (collectively, “Laurus”); Lupin

 Atlantis Holdings, S.A., Lupin Limited, Lupin Inc., and Lupin Pharmaceuticals, Inc.

 (collectively, “Lupin”); Macleods Pharmaceuticals Ltd. and Macleods Pharma USA, Inc.

 (collectively, “Macleods”); MSN Pharmaceuticals Inc., MSN Laboratories Private Limited, and

 MSN Life Sciences Private Limited (collectively, “MSN”); Mylan Pharmaceuticals Inc.

 (“Mylan”); Nanjing Noratech Pharmaceutical Co., Limited (“Noratech”); Novugen Pharma

 (Malaysia) Sdn. Bhd. (“Novugen”); Teva Pharmaceuticals USA, Inc. (“Teva”); Torrent Pharma

 Inc. and Torrent Pharmaceuticals Ltd. (collectively, “Torrent”); and Zydus Pharmaceuticals

 (USA) Inc. and Cadila Healthcare Ltd. (collectively, “Zydus,”) (all collectively, “Defendants”)

 hereby submit the following Joint Claim Construction Brief along with a Joint Appendix filed

 concurrently herewith containing the patents, portions of the intrinsic record, and extrinsic

 evidence relied upon in support of the parties’ proposed constructions.




                                                  1
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 15 of 124 PageID #: 3269




                                 AGREED-UPON CONSTRUCTIONS

                     Claim Term                     Agreed-Upon Construction
             (claim in which it appears)
        “amounts effective to treat          amounts of each component sufficient in
        hypertension or heart failure”       combination to treat hypertension or heart
                                             failure
        (’659 patent, claim 2)
        “therapeutically effective amount”   amount sufficient to treat heart failure or
                                             hypertension
        (’331 patent, claim 1)
        “therapeutically effective amount”   amount sufficient to treat heart failure or
                                             hypertension
        (’134 patent, claim 1)
        “effective amount”                   amount sufficient to have a therapeutic
                                             effect
        (’938 Patent, claim 11)




                                             2
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 16 of 124 PageID #: 3270




                                   DISPUTED CONSTRUCTIONS

 I.        Disputed “combination” Terms:

           “wherein said (i) … and said (ii) … are administered in combination” /

           “administering … the combination of: (i) …; (ii) …; and wherein said components
           (i) and (ii) are administered in one unit dose form or in two separate unit dose
           forms”

           The disputed “combination” terms appear in claim 1 of U.S. Patent No. 8,101,659 (Ex.1

 1, “the ’659 Patent”) and claim 1 of U.S. Patent No. 8,796,331 (Ex. 2, “the ’331 Patent”), shown

 below with the “combination” terms emphasized:

           ’659 Patent:

                   1. A pharmaceutical composition comprising:

                    (i) the AT 1-antagonist valsartan or a pharmaceutically
                         acceptable salt thereof;

                    (ii) the NEP inhibitor [sacubitril2] or [sacubitrilat3] or a
                         pharmaceutically acceptable salt thereof; and

                    (iii) a pharmaceutically acceptable carrier;

                   wherein said (i) AT 1-antagonist valsartan or a pharmaceutically
                   acceptable salt thereof and said (ii) NEP inhibitor [sacubitril] or
                   [sacubitrilat] or a pharmaceutically acceptable salt thereof, are
                   administered in combination in about a 1:1 ratio.




 1
     “Ex. __” refers to the exhibits to the Joint Claim Construction Brief Appendix, filed herewith.
 2
  The common name for “N-(3-carboxy-1-oxopropyl)-(4S)-(p-phenylphenylmethyl)-4-amino-
 2R-methylbutanoic acid ethyl ester” recited in the ’659 and ’331 Patent claims is sacubitril.
 3
   Sacubitril is a prodrug that is metabolized after administration into the compound “(2R,4S)-5-
 biphenyl-4-yl-4(3-carboxy-propionyl amino)-2-methyl-pentanoic acid” recited in the ’659 and
 ’331 Patent claims and commonly known as sacubitrilat.
                                                      3
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 17 of 124 PageID #: 3271




                   ’331 Patent:

                   1. A method for the treatment of a condition or disease selected
                   from the group consisting of hypertension and heart failure,
                   comprising administering to a patient in need thereof a
                   therapeutically effective amount of the combination of:

                     (i) the AT 1-antagonist valsartan or a pharmaceutically
                          acceptable salt thereof;

                     (ii) the NEP inhibitor [sacubitril] or a pharmaceutically
                          acceptable salt thereof, or [sacubitrilat] or a pharmaceutically
                          acceptable salt thereof; and

                   wherein said components (i) and (ii) are administered in one unit
                   dose form or in two separate unit dose forms.

           The ’659 and ’331 Patents are in the same family and share substantively the same

 specification.4 Ex. 1, ’659 Patent at cover; Ex. 2, ’331 Patent at cover. The parties have proposed

 the following constructions for the “combination” terms:

  “wherein said (i) … and said (ii) … are administered in combination”
 (’659 Patent, claim 1)

     Novartis’s Proposal                                  Defendants’ Proposal
     wherein said (i) … and said (ii) …, are              wherein said (i) . . . and said (ii) . . . are
     administered in combination                          administered in concert as two separate
                                                          components

 “administering … the combination of: (i) …; (ii) …; and wherein said components (i) and
 (ii) are administered in one unit dose form or in two separate unit dose forms”
 (’331 Patent, claim 1)

     Novartis’s Proposal                                  Defendants’ Proposal
     administering … the combination of: (i) …;           administering … the combination of (i) …; (ii)
     (ii) …; and wherein said components (i) and          …; and wherein said components (i) and (ii) are
     (ii) are administered in one unit dose form or       administered in concert in either one unit-dose
     in two separate unit dose forms                      form or in two separate unit-dose forms, as two
                                                          separate components




 4
   As the ’659 and ’331 Patents share substantively the same specification, for simplicity, only
 citations to the ’659 Patent specification are provided.
                                                      4
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 18 of 124 PageID #: 3272




         A.        Novartis’s Opening Position: The “combination”
                   Terms Are Not Limited To Separate Components

         The sole dispute between the parties regarding the “combination” terms is whether these

 terms, and thus the ’659 and ’331 Patent claims, are limited to the active agents valsartan and

 sacubitril “as two separate components” as Defendants propose, or not so limited as Novartis

 proposes.5 Defendants’ constructions should be rejected as they lack support in the claims

 themselves, the patent specifications, and the file histories. See Phillips v. AWH Corp., 415 F.3d

 1303, 1316–17 (Fed. Cir. 2005). The Defendants seek to improperly narrow the claims by

 importing limitations, but the intrinsic evidence unambiguously shows that Novartis never

 limited the “combination” terms to two separate components. Accordingly, Novartis’s

 constructions are the same as the claim language for claim 1 of the ’659 Patent and claim 1 of the

 ’331 Patent, respectively, which are not limited to separate components.

         Defendants seek to limit the claims to valsartan and sacubitril “as two separate

 components” in an attempt to avoid literal infringement by some of their generic Entresto®

 (valsartan and sacubitril) ANDA Products. The Entresto® Product is a combination drug product

 comprising pharmaceutically acceptable salts of valsartan and sacubitril. While some

 combination drug products contain physically separate active agents, the valsartan and sacubitril

 salts in the Entresto® Product (and generic copies) are present in a chemical structure associated

 by non-covalent bonds, rather than as physically separate components.




 5
  Defendants insert the phrase “in concert” in their constructions. Novartis is not aware of, and
 Defendants have not identified, any difference between the meaning of “combination” and “in
 concert.”
                                                  5
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 19 of 124 PageID #: 3273




         A person of ordinary skill in the art6 (“POSA”) as of the priority date on January 17, 2002

 would have readily understood the full scope of the “combination” terms, which is not limited to

 two separate components in view of the intrinsic evidence. See Phillips, 415 F.3d at 1312–13.

 There are two exceptions to the rule that a claim term is accorded its full scope: first, when the

 patentee acts as his own lexicographer, and second, when the patentee disavows the scope of a

 claim term either in the specification or during prosecution. Phillips, 415 F.3d at 1316–17.

 Neither exception applies here. Novartis never defined the disputed “combination” terms as

 separate components in the intrinsic evidence. And Novartis never disclaimed the full scope of

 the combination terms wherein valsartan and sacubitril were not separate. In fact, the opposite is

 true. Novartis told the Patent Office in applications for patent term extension that the ’659 and

 ’331 Patents claim the Entresto® Product (wherein valsartan and sacubitril are not physically

 separate), and the Patent Office found those patents eligible for such extension. Infra 11-12.

 Disclaimer of claim scope must be “clear and unmistakable.” See Avid Tech., Inc. v. Harmonic,

 Inc., 812 F.3d 1040, 1045 (Fed. Cir. 2016) (internal quotation marks omitted). This is a

 demanding standard that Defendants will not meet on the facts here.

                   1.   The Entresto® Product And Patents-In-Suit

         The Entresto® Product is a combination drug product that comprises two active agents

 with different mechanisms of action: (1) the angiotensin receptor blocker (AT 1-antagonist)

 valsartan and (2) the neutral endopeptidase (NEP) inhibitor sacubitril. See, e.g., Ex. 11, ’659


 6
   A POSA in January 2002 with respect to the ’659 and ’331 Patents would have had an M.D. or
 a Ph.D. in medicinal chemistry, biochemistry, chemistry, pharmacology, biology, or a related
 field with two years of specific training, research, or experience studying and/or treating heart
 failure and/or hypertension, and/or pharmacotherapies therefor. Alternatively, a POSA would
 have had a master’s degree in pharmacology, biology, or a related field with six years of the
 above-described training, research, or experience. A POSA would have collaborated with others
 having ordinary skills and experience in areas pertinent to the subject matter of the claims.
                                                  6
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 20 of 124 PageID #: 3274




 Patent File History (“FH”), 2015/09/01 PTE Application at 2. Valsartan and sacubitril are

 present as their pharmaceutically acceptable sodium “salts.”7 Klibanov Decl. ¶ 24.8 In the

 Entresto® Product, the valsartan and sacubitril salts are present in a single chemical structure

 called a “compound” or “complex,” where the components are associated by non-covalent

 bonds, and are thus distinct from a mixture of valsartan and sacubitril as physically separate

 components. Klibanov Decl. ¶ 24.

         The four patents at issue in this litigation cover two distinct inventions. Novartis initially

 developed the novel combination of valsartan and sacubitril, and methods of administering that

 combination to treat hypertension and heart failure, and filed a priority patent application to its

 invention on January 17, 2002. Novartis’s ’659 and ’331 Patents, wherein the disputed

 “combination” terms appear, claim priority to that 2002 application.9

         Several years later, Novartis developed a novel compound comprising non-covalently

 bound valsartan and sacubitril salts, and methods of administering that compound to treat

 hypertension and heart failure. Novartis filed priority patent applications for that invention on

 April 4 and August 11, 2006. Novartis’s U.S. Patent Nos. 8,877,938 and 9,388,134 (“the ’938

 and ’134 Patents”) claim priority to those later 2006 applications.10 The parties dispute

 constructions of ’938 and ’134 Patent claim terms, addressed in Section II.


 7
   For convenience, “valsartan” and “sacubitril” are used with respect to the “combination” terms
 to encompass valsartan and pharmaceutically acceptable salts thereof, and sacubitril and
 pharmaceutically acceptable salts thereof, respectively, unless otherwise specified.
 8
  “Klibanov Decl. ¶ __” refers to the Declaration of Alexander M. Klibanov, Ph.D. in support of
 Novartis’s Opening Claim Construction Brief, submitted concurrently herewith (Ex. A).
 9
  Ex. 1, ’659 Patent at cover (claiming priority to “provisional application No. 60/349,660, filed
 on Jan. 17, 2002”); Ex. 2, ’331 Patent at cover (claiming priority to “provisional application No.
 60/349,660, filed on Jan. 17, 2002”).
 10
   Ex. 3, ’938 Patent at cover (claiming priority to “provisional application No. 60/789,332, filed
 on Apr. 4, 2006” and “provisional application No. 60/822,086, filed on Aug. 11, 2006”); Ex. 4,
                                                  7
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 21 of 124 PageID #: 3275




                   2.      Nothing In The Intrinsic Record Limits
                           The “combination” Terms To Separate Components

         The disputed “combination” terms appear in two independent claims: claim 1 of the ’659

 Patent and claim 1 of the ’331 Patent, neither of which is limited by the claim language to

 separate components in one pharmaceutical composition or one unit dose form. See Phillips, 415

 F.3d at 1314 (“[T]he claims themselves provide substantial guidance as to the meaning of

 particular claim terms.”). All remaining claims of the ’659 and ’331 Patents depend directly or

 indirectly from these two independent claims.

         Claim 1 of the ’659 Patent (Ex. 1 at 16:17-33 (emphasis added)) is reproduced below:

                   1. A pharmaceutical composition comprising:

                     (i) the AT 1-antagonist valsartan or a pharmaceutically
                          acceptable salt thereof;

                     (ii) the NEP inhibitor [sacubitril] or [sacubitrilat] or a
                          pharmaceutically acceptable salt thereof; and

                     (iii) a pharmaceutically acceptable carrier;

                   wherein said (i) AT 1-antagonist valsartan or a pharmaceutically
                   acceptable salt thereof and said (ii) NEP inhibitor [sacubitril] or
                   [sacubitrilat] or a pharmaceutically acceptable salt thereof, are
                   administered in combination in about a 1:1 ratio.




 ’134 Patent at cover (claiming priority to “provisional application No. 60/789,332, filed on Apr.
 4, 2006” and “[p]rovisional application No. 60/822,086, filed on Aug. 11, 2006”).
                                                      8
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 22 of 124 PageID #: 3276




         Claim 1 of the ’331 Patent (Ex. 2 at 16:15-28 (emphasis added)) follows a similar

 structure, and is reproduced below:

                   1. A method for the treatment of a condition or disease selected
                   from the group consisting of hypertension and heart failure,
                   comprising administering to a patient in need thereof a
                   therapeutically effective amount of the combination of:

                    (i) the AT 1-antagonist valsartan or a pharmaceutically
                         acceptable salt thereof;

                    (ii) the NEP inhibitor [sacubitril] or a pharmaceutically
                         acceptable salt thereof, or [sacubitrilat] or a pharmaceutically
                         acceptable salt thereof; and

                   wherein said components (i) and (ii) are administered in one unit
                   dose form or in two separate unit dose forms.

         As shown above, claim 1 of the ’659 Patent claims pharmaceutical compositions

 comprising three components: (i) valsartan, (ii) sacubitril, and (iii) a pharmaceutically acceptable

 carrier, “wherein said (i) . . . and said (ii) . . . , are administered in combination . . . .” The phrase

 “in combination” refers back to the claim elements identified with “(i)” and “(ii)” (valsartan and

 sacubitril, respectively). Likewise, claim 1 of the ’331 Patent is directed to “the combination of”

 two components identified with “(i)” and “(ii)”: valsartan and sacubitril, respectively, which may

 be in “one unit dose form or in two separate unit dose forms.” While the valsartan and sacubitril

 components will necessarily be physically separate when administered in “two separate” unit

 dose forms, ’331 Patent claim 1 does not limit the valsartan and sacubitril to separate

 components when they are administered in “one” dosage form as in ’331 Patent claim 1 or in a

 “pharmaceutical composition” as in ’659 Patent claim 1. Thus, nothing in these claims as a

 whole limits valsartan and sacubitril to separate components when they are in a single unit dose

 form or pharmaceutical composition.




                                                     9
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 23 of 124 PageID #: 3277




         That valsartan and sacubitril are listed separately and identified with “(i)” and “(ii)” in the

 claims does not limit them to physically separate components. See Applied Med. Res. Corp. v.

 U.S. Surgical Corp., 448 F.3d 1324, 1333 n.3 (Fed. Cir. 2006) (“[T]he use of two terms in a

 claim requires that they connote different meanings, not that they necessarily refer to two

 different structures.” (emphasis in original)). Considering claims to a pharmaceutical

 composition comprising (a) an active ingredient, (b) an excipient, and (c) a buffer, the court in

 Merck Sharp & Dohme Corp. v. Fresenius Kabi USA, LLC rejected the argument that the buffer

 must be “separate and distinct” from the active ingredient. No. 14-4989 (SRC), 2015 U.S. Dist.

 LEXIS 148064, at *4–10 (D.N.J. Oct. 30, 2015). As the Merck Court explained, “[t]he elements

 of a claim . . . do not need to be physically distinct things.” Id. at *7. Romanettes (e.g., “(i),”

 “(ii),” or “(iii)”) are used to identify elements in a list that must be present, not to require the

 listed elements to be physically separate.

         Nothing in the specification of the ’659 and ’331 Patents limits the claims to valsartan

 and sacubitril as separate components either. The ’659 and ’331 Patent specification discloses

 combinations of physically separate valsartan and sacubitril and does not disclose the later-

 invented compound of valsartan and sacubitril (wherein valsartan and sacubitril salts are

 associated with non-covalent bonds). Supra 6-7. However, the Federal Circuit has repeatedly and

 “expressly rejected the contention that if a patent describes only a single embodiment, the claims

 of the patent must be construed as being limited to that embodiment.” See Phillips, 415 F.3d at

 1323. Claims are only read restrictively where the patentee demonstrates a “clear intention to

 limit the claim scope using words or expressions of manifest exclusion or restriction” (Meda

 Pharm., Inc. v. Apotex Inc., No. 14-1453-LPS, 2016 WL 2760336, at *2 (D. Del. May 12, 2016)

 (internal citation and quotation omitted)), which Novartis never did. Novartis neither acted as its


                                                    10
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 24 of 124 PageID #: 3278




 own lexicographer to limit the disputed “combination” terms to separate components, nor

 disclaimed single unit dose combinations wherein valsartan and sacubitril were not separate.

 Indeed, none of the intrinsic evidence that Defendants cited in the Joint Claim Construction

 Chart (D.I. 199) disclosed any such definition or disclaimer. Instead, the ’659 and ’331 Patent

 specification explains that the examples are “not intended to restrict the scope of the invention in

 any manner.” Ex. 1, ’659 Patent, 12:15-17.

         In fact, in the file histories of both of the ’659 and ’331 Patents, Novartis explicitly

 characterized the claimed “combination” as not limited to separate components. In applications

 for patent term extension11 (“PTE”) filed for the ’659 and ’331 Patents, Novartis told the Patent

 Office that the claims of the ’659 and ’331 Patents covered Novartis’s Entresto® Product and a

 method of using that Product, respectively, which as explained above (supra 6-7) comprises a

 chemical structure (complex) wherein the components are associated by non-covalent bonds and

 does not include sacubitril and valsartan as separate components:

         The approved product of ENTRESTOTM (sacubitril and valsartan), which is a
         combination of sacubitril, a [NEP] inhibitor, and valsartan, an [AT 1-antagonist],
         in the form of a complex . . . .

 Ex. 11, ’659 Patent FH, 2015/09/01 PTE Application at 1 (emphasis added), see also 5 (“Claim 1

 reads on the approved product as follows: As mentioned above, the approved product,

 ENTRESTOTM, is a combination of sacubitril and valsartan.” (emphasis added)); Ex. 16, ’331

 Patent FH, 2015/09/01 PTE Application at 2, 5. The Patent Office thereafter reported to the Food

 and Drug Administration that each of the ’659 and ’331 Patents “claims a product



 11
   PTE is an extension of patent term provided by Congress to restore the term of a patent which
 claims an approved product (in this case, Novartis’s Entresto® Product) or method of using an
 approved product that was subject to regulatory review during the patent’s term. See 35 U.S.C.
 § 156.
                                                   11
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 25 of 124 PageID #: 3279




 [ENTRESTO® (valsartan and sacubitril)] which has been subject to [regulatory] review” and

 was “eligible for patent term extension” subject to final review of the regulatory review period.

 Ex. 12, ’659 Patent FH, 2017/02/14 Letter; Ex. 17, ’331 Patent FH, 2017/02/14 Letter. In sum,

 Novartis told the Patent Office that it understood the ’659 and ’331 Patent claims were not

 limited to valsartan and sacubitril as separate components, and the Patent Office agreed.

                   3.   Defendants’ Constructions Are
                        Inconsistent With The Claim Language

         While Novartis’s constructions are entirely consistent with the claim language,

 Defendants’ proposals are not.

         Defendants ignore that where Novartis intended to specify “separate” in the claims, as

 with “separate unit dose forms” in ’331 Patent claim 1, it did so expressly. That Novartis did not

 also expressly limit the rest of claim 1 of the ’331 Patent and claim 1 of the ’659 Patent to

 “separate components” shows that Novartis did not intend for these claims to be limited. As

 shown in the table below, the ’331 Patent claims administering the combination of valsartan and

 sacubitril “in one unit dose form or in two separate unit dose forms.” See Ex. 2, ’331 Patent,

 claim 1 (emphasis added). When Novartis wanted to indicate separateness it clearly knew how,

 and the claims at issue include no similar language limiting the “combination” terms to valsartan

 and sacubitril as “separate components.” As illustrated below by inserting Defendants’

 construction into ’331 Patent claim 1 and ’659 Patent claim 1 (additions shown with underlining

 and deletions shown with strikethrough), Defendants’ construction improperly adds “separate” to

 the combination claim terms even though that word is expressly used in a different part of ’331

 Patent claim 1 and not used at all in ’659 Patent, claim 1. See Photonic Imaging Sols., Inc. v.

 Lenovo Grp., No. 18-636 (MN), 2019 WL 4305335, at *4 (D. Del. Sept. 11, 2019) (finding the

 fact that patentees included terms in some claims and not others showed “the patentees knew

                                                  12
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 26 of 124 PageID #: 3280




 how to claim specific aspects of the [terms] when they wanted to,” and declining to read such

 limitations into the claims).

                                              ’331 Patent
                        claim 1                         Defendants’ construction of claim 1
  1. A method . . . comprising administering . . .     1. A method . . . comprising administering . . .
  a therapeutically effective amount of the            a therapeutically effective amount of the
  combination of:                                      combination of:
  (i) [valsartan];                                     (i) [valsartan];
  (ii) [sacubitril or sacubitrilat]; and               (ii) [sacubitril or sacubitrilat]; and
  wherein said components (i) and (ii) are             wherein said components (i) and (ii) are
  administered in one unit dose form or in two         administered in concert in either one unit
  separate unit dose forms.                            dose form or in two separate unit dose forms,
                                                       as two separate components.


                                              ’659 Patent
                        claim 1                         Defendants’ construction of claim 1
  1. A pharmaceutical composition comprising:          1. A pharmaceutical composition comprising:
  (i) [valsartan];                                     (i) [valsartan];
  (ii) [sacubitril or sacubitrilat]; and               (ii) [sacubitril or sacubitrilat]; and
  (iii) a pharmaceutically acceptable carrier;         (iii) a pharmaceutically acceptable carrier;

  wherein said (i) [valsartan] and said (ii)           wherein said (i) [valsartan] and said (ii)
  [sacubitril or sacubitrilat], are administered in    [sacubitril or sacubitrilat], are administered in
  combination in about a 1:1 ratio.                    combination in concert as two separate
                                                       components in about a 1:1 ratio.

         If Novartis intended to limit the combination of valsartan and sacubitril to separate

 components, Novartis could have easily added the term “separate” to that part of the claims, but

 Novartis did not. See Photonic Imaging, 2019 WL 4305335, at *4. Defendants’ constructions

 should be rejected as they are not consistent with the language of the claims.

                   4.    Extrinsic Evidence Should Not Be Used
                         To Contradict The Unambiguous Intrinsic Evidence

         The intrinsic evidence alone resolves the dispute here; nothing in the intrinsic evidence

 limits the “combination” terms to physically separate components. Sections I.A.1–3. Where a
                                                      13
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 27 of 124 PageID #: 3281




 claim construction is clear in view of the intrinsic evidence, this “should [be] the end of the

 [Court’s] analysis.” Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996).

 “[Extrinsic evidence] may not be used to vary or contradict the claim language” or “contradict

 the import of other parts of the specification.” Id. To the extent that Defendants disregard the

 case law and raise extrinsic evidence, the Court should give it no weight.

                                   *               *               *

         The Court should deny Defendants’ proposals to limit the “combination” terms to

 separate components.

         B.        Defendants’ Responsive Position:

         The “combination” terms, which appear in claim 1 of each of the ’659 and ’331 Patents,

 recite that certain claimed active ingredients are administered in “combination.”12 In accordance

 with Defendants’ proposed constructions, and by their plain meaning, the “combination” terms

 require that the two active ingredients, valsartan and sacubitril, are physically separate

 components administered in concert (i.e., at the same, or approximately the same, time). On the

 other hand, Novartis’s proposed construction merely parrots the claim language in a litigation-

 inspired attempt to encompass greater scope, including specific solid-state forms, that are neither

 contemplated by nor described in the specification. Novartis admits that the specifications of the

 ’659 and ’331 Patents disclose nothing about the sacubitril-valsartan complex it now wishes to

 capture in its claim construction, and further admits that it did not “invent” the sacubitril-

 valsartan complex until “[s]everal years later.” Supra 7, 10. Nevertheless, Novartis now attempts

 to capture this later “invention,” for which it sought and obtained additional patent protection, by


 12
   Defendants contend that certain terms in the asserted patents are indefinite under 35 U.S.C.
 § 112. By offering proposed constructions, Defendants are not waiving their right to assert that
 these claims or terms are indefinite.
                                                   14
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 28 of 124 PageID #: 3282




 improperly broadening the “combination” terms far beyond anything a POSA would understand

 from reading the ’659 and ’331 Patents.

                   1.   The Specifications of the ’659 and ’331 Patents Repeatedly,
                        Consistently, and Exclusively Depict Pharmaceutical Compositions
                        Comprising Separate Valsartan and Sacubitril Components

         Although “the claims of a patent define the invention to which the patentee is entitled the

 right to exclude,” claim terms “must be read in view of the specification, of which they are a

 part.” Phillips v. AWH Corp., 415 F.3d 1303, 1312, 1315 (Fed. Cir. 2005). “[A] patent’s repeated

 and consistent description of a claim term may inform its construction.” Groove Digital, Inc. v.

 United Bank, 825 F. App’x 852, 856 (Fed. Cir. 2020). Indeed, “[e]ven when guidance is not

 provided in explicit definitional format, the specification may define claim terms by implication

 such that the meaning may be found in or ascertained by a reading of the patent documents.”

 Irdeto Access, Inc. v. Echostar Satellite Corp., 383 F.3d 1295, 1300 (Fed. Cir. 2004) (internal

 quotations omitted).

         Here, the specifications of the ’659 and ’331 Patents consistently refer to combination

 treatments as administering the two active ingredients as physically separate components.13 In

 the Background of the Invention, the specification summarizes prior art “combination”

 treatments where distinct active ingredients were administered. Ex. 1, ’659 Patent at 2:46-49

 (discussing that EP Appl. No. 498361 discloses “a combination of certain Ang II antagonists or

 certain renin inhibitors with certain NEP inhibitors”); 2:50-56 (discussing that EP Appl. No.

 726072 discloses “a combination of” an Ang II antagonist and a NEP inhibitor). The

 specification further distinguishes these prior art combination therapies from single molecular



 13
   The ’659 and ’331 Patents are related and share a common specification. Unless otherwise
 noted, citations herein are to the ’659 Patent specification.
                                                 15
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 29 of 124 PageID #: 3283




 entities that have dual activity. Id. at 2:55-56 (discussing single molecular entities having both

 ACE and NEP inhibitory activity). This distinction carries through to the Detailed Description of

 the invention, where the patentees consistently and exclusively refer to combinations of two

 distinct active ingredients.

         The specification discloses only sacubitril and valsartan combinations where the two

 active ingredients are administered in concert as separate components either in a single dosage

 form or in separate dosage forms and not as a chemical complex of the two. Id. at 3:30-5:45

 (disclosing valsartan as the AT 1-receptor antagonist and separately disclosing various NEP

 inhibitors); 5:45-46 (disclosing that the compounds to be combined can be present as

 pharmaceutically acceptable salts); 6:53-55 (discussing the dosage amounts of the individual

 drugs to be combined); 7:33-10:2 (discussing studies wherein valsartan and sacubitril are

 administered as separate components); 11:24-31 (discussing “combining separate pharmaceutical

 compositions in kit form,” which is “particularly advantageous when the separate components

 must be administered in different dosage forms, e.g., parenteral [intravenous] valsartan

 formulation and oral NEP formulation; or are administered at different dosage intervals.”). In

 particular, the specification notes that “[a] therapeutically effective amount of each of the

 component [sic] of the combination of the present invention may be administered simultaneously

 or sequentially in any order.” Id. at 10:57-59. This instruction would make little sense in the

 context of a sacubitril-valsartan chemical complex, where the components cannot be

 administered sequentially, nor “in any order.”

         Moreover, the specification further clarifies that although the components may be

 administered as a “unit dose form” (e.g., they may be combined in a single tablet), even when so

 combined, they remain separate components: “In this composition, components (i) and (ii) can


                                                  16
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 30 of 124 PageID #: 3284




 be obtained and administered together, one after the other or separately in one combined unit

 dose form or in two separate unit dose forms.” Id. at 10:27-30.14 The specification goes on to

 provide seven Formulation Examples that “illustrate the above-described invention,” but notably

 not one of these examples teaches a claimed combination, let alone a chemical complex, of the

 two components. Rather, each of these examples describes the manufacture of a dosage form

 containing the single active ingredient valsartan. Id. at 12:20-16:12. The sole prophetic

 disclosure of the clinical administration of the claimed combination only discusses administering

 the two as separate active ingredients and not as a complex. Id. at 8:46-59; 9:24-52. In short, the

 specification “repeatedly, consistently, and exclusively depict[s]” pharmaceutical compositions

 comprising valsartan and sacubitril administered in concert (either “separately in one combined

 unit dose form or in two separate unit dose forms”), requiring that the claims be construed

 commensurate in scope with the specification. See In re Abbott Diabetes Care Inc., 696 F.3d

 1142, 1148-50 (Fed. Cir. 2012) (no “clear disavowal” or “express disclaimer” of claim scope

 needed if specification “repeatedly, consistently, and exclusively” describes the invention in a

 certain way).

           The Federal Circuit has repeatedly held that where the specification makes clear what the

 inventors contemplated as their invention by consistently and exclusively describing the

 invention in a particular way, the claims should be limited to that invention. For example, in

 Abbott Diabetes Care, the Federal Circuit reversed the district court’s construction of

 “electrochemical sensor” that encompassed sensors with external cables, because the

 specification “‘repeatedly, consistently, and exclusively’ depict[s] an electrochemical sensor

 without external cables or wires.” Abbott Diabetes Care, 696 F.3d at 1148-50; see also Groove


 14
      Unless otherwise noted, all emphasis is added.
                                                  17
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 31 of 124 PageID #: 3285




 Digital, 825 F. App’x at 856-57 (defining the term “applet” narrowly, because the specification

 “‘repeatedly, consistently, and exclusively’ depicts applets as being geotargeted;” Profectus

 Tech. LLC v. Huawei Techs. Co., Ltd., 823 F.3d 1375, 1380-81 (Fed. Cir. 2016) (construing

 “mountable” as requiring “having a feature for mounting,” because every embodiment in the

 specification included a “mounting feature” and the patentee was unable to identify any

 disclosure that “contemplates a situation where no mounting features exist.”). Similarly, in

 Route1 Inc. v. AirWatch LLC, 829 F. App’x 957, 960-62 (Fed. Cir. 2020), the Federal Circuit

 construed claim terms narrowly as limited to host-initiated connections because “[t]he

 specification discloses host-initiated connections, not remote-initiated connections,” and the

 patentee “d[id] not identify a disclosure in which ‘the host establishes the connection by

 responding to a request from the remote device,’” and admitted that no such disclosure exists;

 Poly-America, L.P. v. API Indus., Inc., 839 F.3d 1131, 1137 (Fed. Cir. 2016) (construing “short

 seal” as requiring “inward extension,” because “[e]very embodiment described in the

 specification has inwardly extended short seals.”).

         As detailed above, the specification consistently and repeatedly refers to the combination

 of valsartan and sacubitril as separate compounds. Novartis points to no disclosure in the

 specification even hinting at the existence of a valsartan-sacubitril chemical complex. Nor could

 it, as no such disclosure exists in the ’659 and ’331 Patents. To the contrary, Novartis admits that

 “[t]he ’659 and ’331 Patent specification discloses combinations of physically separate valsartan

 and sacubitril and does not disclose the later-invented compound of valsartan and sacubitril

 (wherein valsartan and sacubitril salts are associated with non-covalent bonds).” Supra 10. In

 fact, the specification states that the pharmaceutical compositions “according to the invention

 can be prepared in a manner known per se.” Ex. 1, ’659 Patent, at 10:63-65. If the complex was


                                                 18
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 32 of 124 PageID #: 3286




 not invented until years later, it could not have been prepared by conventional methods as stated

 in the specification. Because patent terms are to be construed as a POSA would understand the

 term in view of the specification and file history at the time of the claimed invention, Novartis

 essentially concedes that a POSA would not have understood these claims to encompass the

 later-invented valsartan-sacubitril chemical complex. Indeed, based on these admissions, if the

 Court were to adopt Novartis’s construction for the “combination” terms, the ’659 and ’331

 Patent claims would be invalid for lack of written description and enablement. Ruckus Wireless,

 Inc. v. Innovative Wireless Sols., LLC, 824 F.3d 999, 1004 (Fed. Cir. 2016) (noting that canons

 of claim construction counsel limiting construction of disputed term to subject matter described

 in the specification, where a broader construction encompassing subject matter not mentioned in

 the specification “would likely render the claims invalid for lack of written description”).

         Novartis nevertheless insists that it can expand the clear meaning of the ’659 and ’331

 Patent claims to capture a complex it developed “[s]everal years later,” supra 7, because it did

 not act as its own lexicographer or demonstrate a “clear intention to limit the claim scope using

 words or expressions of manifest exclusion or restriction.” Id. at 10-11 (citing Meda Pharm. Inc.

 v. Apotex Inc., No. 14-1453-LPS, 2016 WL 2760336, at *2 (D. Del. May 12, 2016)). Novartis is

 incorrect.

         The Federal Circuit has expressly rejected Novartis’s suggestion that the specification

 must contain an express definition to inform the meaning of a claim term. To the contrary, “[a]n

 explicit definition is not required.” Groove Digital, 825 F. App’x at 856. Rather, as is the case

 here, the specification “may define claim terms by implication” by “repeatedly, consistently, and

 exclusively” depicting the invention in a particular way. Abbott Diabetes Care, 696 F.3d at

 1148-50. Where, as here, “the specification makes clear what the inventors contemplated as their


                                                 19
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 33 of 124 PageID #: 3287




 invention,” it is appropriate, and indeed, necessary, to construe the terms as limited to that

 invention. Hologic, Inc. v. Senorx, Inc., 639 F.3d 1329, 1335 (Fed. Cir. 2011).

         Novartis’s protestation that it has not expressly disclaimed that which it had not invented

 likewise makes little sense. “[T]his is not an instance where the specification would necessarily

 have to disavow an embodiment that would otherwise be covered by the plain language of the

 claims,” because the plain language of the claims is “entirely consistent with and even support[s]

 the specification’s exclusive depiction” of a pharmaceutical composition comprising valsartan

 and sacubitril in combination where each is a separate component. Abbott Diabetes Care, 696

 F.3d at 1149-50.

         Indeed, Novartis confirmed during the prosecution of the subsequently-filed ’938 and

 ’134 Patents—which, as discussed below, are expressly directed to the later-developed

 sacubitril-valsartan complex—that the ’659 and ’331 Patent claims cannot include the valsartan-

 sacubitril complex that Novartis is now trying to capture. Specifically, the application that led to

 the ’938 Patent was rejected as obvious over WO 03/059345 (“Webb”). Webb claims priority to

 the same provisional application—US 60/349,660—as the ’659 and ’331 Patents and has a

 specification that is nearly identical in all material respects.

         To overcome the rejection over Webb, Novartis explicitly argued that “there is no

 suggestion or motivation in any of the cited references, either alone or in combination, that

 suggests the possibility of a single compound which contains [valsartan and sacubitril]” and that

 the “references do not disclose or suggest Applicants’ claimed compound having both

 [valsartan] and [sacubitril] in the same compound structure.” Ex. 22, Sept. 9, 2010 Amendment,

 at 6. Novartis further argued that “Webb does not teach the specific elected compound or

 identify the elected components together as being a compound” and that the teachings in Webb


                                                    20
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 34 of 124 PageID #: 3288




 do not “suggest[], let alone teach[] how to make Applicant’s claimed compound.” Id. at 6, 7. In

 response to the Examiner’s argument that the teaching of Webb of sacubitril and valsartan

 dissolved together in a solution would create the claimed compound, Novartis argued that “[a]

 solution of [valsartan] and [sacubitril] compounds of Webb would produce a solution of two

 compounds in an excess of solvent, not Applicants’ claimed compound.” Id. at 7. Having

 unequivocally admitted that Webb, which is nearly identical in all material respects to the ’659

 and ’331 Patents, does not “suggest[] the possibility of a single compound which contains

 [sacubitril and valsartan],” Novartis cannot now argue the opposite. See Elkay Mfg. Co. v. Ebco

 Mfg. Co., 192 F.3d 973, 979 (Fed. Cir. 1999) (“Arguments made during the prosecution of a

 patent application are given the same weight as claim amendments.”)

                   2.   The File History Further Reinforces Defendants’ Proposed
                        Construction

         The prosecution history of the ’659 Patent, like the specification, only refers to valsartan

 and sacubitril administered in combination as separate components. The application that issued

 as the ’659 Patent was rejected as obvious because “[t]o employ combinations of specific NEP

 inhibitor and valsartan would have been obvious because all the components are well known

 individually for treating hypertension.” Ex. 5, Aug. 7, 2009 Office Action, at 5 (emphasis in

 original). In arguing against this rejection, Novartis asserted that during the prosecution of its

 parent, U.S. Patent No. 7,468,390 (“the ’390 Patent”), “Applicants presented experimental data

 showing that the combination of valsartan and the specific NEP inhibitor … had a synergistic,

 unexpected and surprising antihypertensive effect which was not taught or obvious from the

 cited prior art.” Ex. 6, Dec. 23, 2009 Amendment, at 4-5. Based on this argument, the

 obviousness rejection was withdrawn and the claims were allowed. Importantly, however, the

 data submitted during the prosecution of the ’390 Patent, like the specification, only discusses

                                                  21
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 35 of 124 PageID #: 3289




 administering valsartan and sacubitril separately. See Ex. 37, ’390 Patent file history, May 11,

 2006 Webb Affidavit, at 2-5.

                   3.   Novartis’s Reference to Its Patent Term Extension Request Is
                        Unavailing and Irrelevant

         Novartis contends that the PTO somehow acquiesced to Novartis’s now proposed

 construction when, in the context of Novartis’s request for Patent Term Extension (“PTE”) on

 the ’659 and ’331 Patents based on the Entresto® product, the PTO forwarded Novartis’s

 application to the FDA for determination of the regulatory review period. Not so. As an initial

 matter, courts have held that PTE applications and the FDA’s subsequent action are considered

 extrinsic evidence and not, as Novartis asserts, part of the prosecution history of the patents at

 issue. See Abbott Labs. v. Dey, L.P., 110 F. Supp. 2d 667, 673 (N.D. Ill. June 28, 2000).

         Novartis argues that extrinsic evidence should not be considered in this case, yet seeks to

 rely on its self-serving PTE submissions and related proceedings, all of which contradict the

 intrinsic record. See supra 14 (“‘[Extrinsic evidence] may not be used to vary or contradict the

 claim language’ or ‘contradict the import of other parts of the specification.’” (quoting Vitronics

 Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1584 (Fed. Cir. 1996))). But these documents have no

 bearing on construing the claims. Vitronics, 90 F.3d at 1584; see also Ferring B.V. v. Barr Labs,

 Inc., No. 7:02-CV-9851 CLB MDF, 2005 WL 437981, at *16 (S.D.N.Y. Feb. 7, 2005)

 (explaining that definitions relating to PTEs are not implicated in the claim construction analysis,

 “nor do they relieve [the patentee] of the traditional obligation to specify accurately the invention

 claimed.”). Indeed, contrary to Novartis’s assertions, “[c]laim construction is a matter of law

 and, therefore, does not fall within the PTO’s technical expertise (assuming that the PTO went

 through the claim construction exercise in the first instance).” Genetics Inst., LLC v. Novartis

 Vaccines and Diagnostics, Inc., No. 08-290-SLR, 2010 WL 677745, at *2 (D. Del. Feb. 24,

                                                  22
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 36 of 124 PageID #: 3290




 2010). Here, there is no evidence that the PTO engaged in any claim construction analysis in

 considering Novartis’s PTE applications. And even if the PTO did implicitly acquiesce in

 Novartis’s description of Entresto® in relation to the ’659 and ’331 Patents—although there is

 no such evidence of record—that acquiescence “does not fall within the PTO’s technical

 expertise” and is accorded no deference. Id.

                   4.   Novartis’s Proposed “Construction” Does No More Than Repeat the
                        Claim Language

         Finally, Novartis argues that its constructions “are entirely consistent with the claim

 language.” Supra 12. This argument also misses the point because Novartis offers no proposed

 construction at all. Rather, Novartis’s “proposed construction” merely repeats the words of the

 claims without elaboration, elucidation, or explanation. To the extent Novartis suggests that the

 terms do not need to be construed or argues for some undisclosed and unexplained plain and

 ordinary meaning, the Court should reject these arguments outright. The parties have presented a

 fundamental dispute regarding the scope of each of the two claim terms at issue—whether the

 scope of the claims of the ’659 and ’331 Patents encompasses a sacubitril-valsartan complex.

 That dispute cannot be resolved by merely repeating the claim terms. See, e.g., Hill-Rom

 Services, Inc. v. Stryker Corp., No. 1:11–cv–1120–JMS–DKL, 2013 WL 364568, *6 (S.D. Ind.

 Jan. 30, 2013) (rev’d on other grounds) (rejecting a proposed construction that merely recited the

 words of the claim without elaboration); see also Maytag Corp. v. Electrolux Home Prods., Inc.,

 411 F. Supp. 2d 1008, 1037 (N.D. Iowa 2006) (“The court does not agree with Maytag’s

 assertion that terms to be given their ‘ordinary meanings’ do not require any construction. …

 Moreover, determining what is the ‘ordinary meaning ... as understood by a person of skill in the

 art’ is part of the process of claim construction.” (emphasis in original)). Novartis’s “proposed



                                                  23
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 37 of 124 PageID #: 3291




 construction” here is unhelpful in resolving the parties’ dispute and should be rejected for that

 additional reason.

         Novartis’s contention that the Defendants’ proposed construction is inconsistent with the

 claim language is equally unavailing. Novartis argues that claim 1 of the ’331 Patent refers to

 “separate unit dose forms,” and therefore, “[w]hen Novartis wanted to indicate separateness it

 clearly knew how.” Supra 12. Novartis ignores the fact that the entire specification, when

 discussing pharmaceutical compositions of valsartan and sacubitril administered in combination,

 refers to compositions involving separate components, and by its own admission “does not

 disclose the later-invented compound.” Id. at 10 (emphasis in original). It is of no moment that

 under these circumstances, Novartis did not explicitly include the word “separate” in the claims

 to describe the components. The specification “repeatedly, consistently, and exclusively” depicts

 the claimed pharmaceutical compositions as having separate components, and therefore

 implicitly defines the claimed pharmaceutical composition as such. Abbott Diabetes Care, 696

 F.3d at 1149-50.

         More importantly, the “separate unit dose forms” that Novartis relies upon is different

 from Defendants’ construction of physical separateness. Claim 1 of the ’331 Patent is directed to

 pharmaceutical compositions “in one unit dose form or in two separate unit dose forms.” Active

 pharmaceutical ingredients (“APIs”) that are physically separated can be in a single dosage

 formfor example, in a mixture or in layers or in other forms of combination; or they can be in

 two separate dose forms, with one API in one unit dose form and the other in a second unit dose

 form. Accordingly, Defendants’ proposed construction is entirely consistent with the language of

 the claims.




                                                 24
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 38 of 124 PageID #: 3292




         In sum, “because the specification ... consistently and exclusively shows” pharmaceutical

 compositions comprising valsartan and sacubitril as separate components, and “because that is

 clearly what the inventors of [the ’659 and ’331 Patents] conceived of,” claim 1 in each of the

 ’659 and ’331 Patents is properly construed as directed to pharmaceutical compositions

 comprising valsartan and sacubitril, wherein the two active ingredients are administered in

 concert (in one unit dose form or in two separate unit dose forms) as two separate components,

 and do not include a valsartan-sacubitril complex.

         C.        Novartis’s Reply Position: The Disputed
                   “combination” Terms Are Not Limited To Separate Components

         Defendants do not contest that the intrinsic evidence never expressly limits the claimed

 “combination[s]” to separate components. See supra 8-12, 19. Instead, Defendants’ theory for

 limiting the “combination” terms is that the intrinsic evidence “repeatedly, consistently, and

 exclusively” describes sacubitril and valsartan as separate components, and does not describe the

 later-invented compound trisodium [sacubitril-valsartan] hemipentahydrate. This argument is

 both factually and legally incorrect. None of the specification statements Defendants cite, which

 use only permissive language or focus on irrelevant embodiments, limits “combination” to

 separate components. See infra Section I.C.1. And Defendants misapply their own alleged legal

 support. See infra Section I.C.2. Furthermore, Defendants’ written description argument ignores

 settled law that the claims of an earlier patent can cover a later-discovered embodiment of the

 claimed subject matter even where the specification of the earlier patent does not describe that

 embodiment. See infra Section I.C.3.

                   1.    The Intrinsic Evidence Does Not “Repeatedly,
                         Consistently, [A]nd Exclusively” Describe The
                         Claimed “combination[s]” As Limited To Separate Components

         Novartis twice told the PTO and the public that the claimed combinations of sacubitril

                                                 25
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 39 of 124 PageID #: 3293




 and valsartan were not limited to separate components. First, Novartis knew how to use the term

 “separate,” as it did with “separate unit dose forms” in ’331 Patent claim 1, and did not limit the

 claims to sacubitril and valsartan as “separate” components. Supra 12-13. Defendants assert that

 the phrase “separate unit dose forms” in claim 1 of the ’331 Patent is “different from Defendants’

 construction of physical separateness.” Supra 24. But Defendants themselves rely on the

 specification’s disclosure of “separate unit dose forms” and other “separate” embodiments to

 argue in support of their constructions. Supra 17. Defendants cannot rely on the intrinsic

 evidence describing “separate” but ignore that Novartis did not limit the claims to “separate”

 components. Second, Novartis told the PTO in PTE applications that the ’659 and ’331 Patents

 claim the Entresto® Product (wherein sacubitril and valsartan are not physically separate), and

 the PTO found those patents eligible for such extension, which is intrinsic evidence. Supra 11-

 12; see infra Section I.C.5.

         To support their argument, Defendants take specification phrases out of context and

 attempt to import selective parts of the specification into the claims, which is prohibited.

 Phillips, 415 F.3d at 1323. Read in context, these passages, discussed below, demonstrate

 Novartis’s intent to capture the combination of sacubitril and valsartan without limiting the

 relationship between the sacubitril and valsartan components to separate components.

         First, the specification’s disclosure that sacubitril and valsartan “can be . . . administered

 together, one after the other or separately in one combined unit dose form or in two separate unit

 dose forms” is on its face not limited to separate components. Contra supra 16-17 citing Ex. 1,

 ’659 Patent, 10:27-30 (emphasis added). Defendants incorrectly suggest the specification only

 discloses administering the combination “separately in one combined unit dose form.” Supra 16-

 17 (emphasis in original). Even though sacubitril and valsartan will be physically separate when


                                                   26
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 40 of 124 PageID #: 3294




 administered “one after the other or separately” and/or “in two separate unit dose forms,” the

 specification also discloses administering sacubitril and valsartan “together,” which encompasses

 administering those agents regardless of whether they are physically separate. Supra 9; Ex. 1,

 ’659 Patent, 10:27-29. Likewise, the ’331 Patent claims administering sacubitril and valsartan

 either “in one unit dose form” (in claim 2 without any separate limitation) or “separately in two

 separate unit dose forms” (claim 3). Moreover, the specification uses the permissive phrase “can

 be,” and therefore the passage at Ex. 1, ’659 Patent, 10:27-30 does not limit the claims. See i4i

 Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 844 (Fed. Cir. 2010).

         Second, the specification’s statement that “[a] therapeutically effective amount of each of

 the components of the combination of the present invention may be administered simultaneously

 or sequentially and in any order” is also not limited to separate components, and this language

 does not appear in any claim. Contra supra 16 citing Ex. 1, ’659 Patent, 10:57-59 (emphasis

 added). Even though sacubitril and valsartan will be physically separate when administered

 “sequentially,” administering each of the components “simultaneously” would encompass

 administering those agents regardless of whether they were physically separate. Defendants even

 admit that sacubitril and valsartan may be present in a single unit dose form (for example, as

 claimed in the ’659 Patent), which cannot be administered “sequentially and in any order” but

 must be administered “simultaneously.” Supra 16. Moreover, the specification uses a permissive

 phrase, “may be,” indicating that this statement should not limit claim scope. See i4i, 598 F.3d at

 844.

         Third, that compositions of the invention “can be prepared in a manner known per

 se. . . .” (supra 18-19 citing Ex. 1, ’659 Patent, 10:63-64 (emphasis added)) is likewise not

 limiting because it too uses a permissive phrase, “can be.” See i4i, 598 F.3d at 844. In addition,


                                                 27
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 41 of 124 PageID #: 3295




 none of the claims is directed to any preparation method.

         Fourth, while the specification describes valsartan and sacubitril for use in the invention,

 pharmaceutically acceptable salts thereof, and dosages of those components (supra 16 citing Ex.

 1, ’659 Patent, 3:30-5:46, 6:53-55), those passages relate to the identities or amounts of the

 components, not whether those components are physically separate.

         Fifth, the specification describes kits of valsartan and NEP inhibitors in separate dosage

 forms (supra 16 citing Ex. 1, ’659 Patent, 11:24-31), but Defendants do not suggest that the

 asserted claims are limited to “kits,” and they are not. The ’659 Patent claims do not cover such

 “kits” here because valsartan and sacubitril must be present in the same composition.

         Sixth, the specification discloses formulation examples comprising valsartan, and

 formulations of valsartan and sacubitril used in preclinical studies. See supra 16-17 citing Ex. 1,

 ’659 Patent, 7:33-10:2, 12:20-16:12. These examples do not limit the claims because, as

 explained below (infra Section I.C.2.), the presence of embodiments of an invention having a

 particular feature does not by itself limit the claims. Moreover, the specification explains that the

 examples are not intended to restrict the scope of the invention. Supra 11.

         Seventh, Defendants point to the statement in the specification’s background section that

 a prior art reference discloses “a combination of [an ARB, not valsartan] with a NEP inhibitor

 [not sacubitril] or a dual acting vasopeptidase inhibitor (single molecular entity with both

 [angiotensin converting enzyme] and NEP inhibitory activities).” Ex. 1, ’659 Patent, 2:50-56.

 The description of prior art combinations (an ARB with a NEP inhibitor or an ARB with a

 vasopeptidase inhibitor) does not limit the novel combination of valsartan and sacubitril at issue

 here.

         Defendants also rely on the prosecution of the parent application for the ’659 Patent


                                                  28
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 42 of 124 PageID #: 3296




 (which issued as U.S. Patent No. 7,468,390), wherein Novartis submitted evidence of unexpected

 results including test data for certain combinations of sacubitril and valsartan as separate

 components. There is no basis for limiting the claims based on unexpected results evidence

 submitted during prosecution. See, e.g., McNeil-PPC, Inc. v. Perrigo Co., 443 F. Supp. 2d 492,

 505 (S.D.N.Y. 2006) (holding “[t]he submission of extraordinary results that are narrower in

 scope than the claims [during prosecution] does not, by itself, impose a limitation on the

 construction of the claims”). Defendants cited no reason to believe that a compound of sacubitril

 and valsartan, e.g., trisodium [sacubitril-valsartan] hemipentahydrate, would not produce similar

 or better results. See id. at 506 (rejecting attempt to limit claim scope based on unexpected

 results where “Perrigo offer[ed] no evidence demonstrating that the same results would not be

 achieved” for an invention of broader scope). Moreover, the Examiner did not require Novartis

 to limit the claims to separate components in view of its test data, and Novartis never did so.

                   2.   Defendants’ “Repeatedly, Consistently,
                        [A]nd Exclusively” Argument Also Lacks Legal Support

         Claims are only read restrictively where the patentee demonstrates a “clear intention to

 limit the claim scope using words or expressions of manifest exclusion or restriction.” Supra 10-

 11. That did not happen here. Poly-America, on which Defendants rely, explains this “clear

 intention” standard applies both when the claim limitations are express or implied. See Poly-

 America, 839 F.3d at 1136 (“While disavowal must be clear and unequivocal, it need not be

 explicit.”); see also Idenix Pharm., Inc. v. Gilead Scis., Inc., No. 13-1987-LPS et al., 2015 WL

 9048010, at *3 (D. Del. Dec. 16, 2015). Defendants have not met this demanding standard.

         The mere disclosure of physical mixtures, and absence of the compound trisodium

 [sacubitril-valsartan] hemipentahydrate specifically (which was invented later), are not legally

 sufficient to limit the “combination” terms to separate components. See Idenix, 2015 WL

                                                  29
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 43 of 124 PageID #: 3297




 9048010, at *3-4 (finding no implicit disclaimer even though the specification did not disclose

 any embodiments with the relevant feature); supra 10-11.

         In each of Defendants’ cited cases, clear intrinsic evidence narrowed the disputed claims,

 not the mere absence of an embodiment. The Federal Circuit has repeatedly and “expressly

 rejected the contention that if a patent describes only a single embodiment, the claims of the

 patent must be construed as being limited to that embodiment.” See Phillips, 415 F.3d at 1323;

 supra 10. None of Defendants’ cases considered whether to exclude a later-invented

 embodiment from the scope of a claim, as Defendants argue here.

         The Irdeto Court limited the claim because the applicant expressly argued that the

 disputed terms had no accepted meaning and “unequivocally directed the patent examiner, as

 well as the public, to the specification as the complete source of meaning for the disputed

 terms. . . .” See Irdeto, 383 F.3d at 1300-03. Here, Novartis never told the Examiner that the term

 “combination” was limited to what was specifically described in the specification. See Chervon

 (HK) Ltd. v. One World Techs., Inc., No. 19-1293-LPS, 2020 WL 6561229, at *4 n. 4 (D. Del.

 Nov. 9, 2020) (distinguishing Irdeto where record did not support narrowing claim scope).

         In Poly-America, Route1, Profectus, and Abbott Diabetes, claims were limited because

 the intrinsic evidence distinguished and disparaged certain prior art features and/or the claim

 language itself suggested limiting the claims. See Poly-America, 839 F.3d at 1133-37; Route1,

 829 F. App’x at 960-63; Profectus, 823 F.3d at 1381; Abbott Diabetes, 696 F.3d at 1149-50. In

 fact, Defendants omit a key part of the analysis in Abbott Diabetes: “Abbott’s patents

 ‘repeatedly, consistently, and exclusively’ depict an electrochemical sensor without external

 cables or wires while simultaneously disparaging sensors with external cables or wires.”

 Abbott Diabetes, 696 F.3d at 1150 (emphasis added). Novartis never distinguished the disputed


                                                 30
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 44 of 124 PageID #: 3298




 “combination” terms over or disparaged the later-invented hemipentahydrate compound.15 Nor

 does the claim language exclude such a compound. Supra 8-10, Section I.C.1.

         In Groove Digital and Hologic, the intrinsic evidence described the disputed limitations

 as important aspects of the invention. Groove Digital, 825 F. App’x at 856-57; Hologic, 639 F.3d

 at 1335. By contrast here, the intrinsic evidence does not describe physically separate sacubitril

 and valsartan as a necessary or important aspect of the claimed invention.

                   3.   The ’659 And ’331 Patents Need Not Describe Trisodium
                        [Sacubitril-Valsartan] Hemipentahydrate To Cover That Compound

         By attempting to limit the claims because the intrinsic evidence does not describe

 trisodium [sacubitril-valsartan] hemipentahydrate (supra 14-16, 20-22), Defendants ignore the

 law on after-discovered embodiments and its application to the ’659/’331 Patents and the

 ’938/’134 Patents. The ’659/’331 Patents claim combinations of sacubitril and valsartan, and the

 later ’938/’134 Patents claim an after-discovered embodiment of that invention: trisodium

 [sacubitril-valsartan] hemipentahydrate, having non-covalent associations between the

 components. Supra 5, 7; infra 47. The instant case is analogous to In re Depomed Patent

 Litigation, which involved both an earlier patent, which “relate[d] generally to a class of

 compounds” including tapentadol hydrochloride, and a later patent, which “relate[d] generally to

 a crystalline form of tapentadol hydrochloride” called Form A. No. 13-4507 (CCC-MF), 2016

 WL 7163647, at *3, *13-16 (D.N.J. Sept. 30, 2016), aff’d on other grounds, Grunenthal GmbH

 v. Alkem Labs. Ltd., 919 F.3d 1333, 1347 (Fed. Cir. 2019). During the earlier patent invention

 work, the patentee “did not have knowledge” of the later-discovered crystalline Form A (id. at


 15
    Poly-America has been distinguished where the intrinsic evidence did not disparage the feature
 at issue, and this Court should do so here as well. See Princeton Digital Image Corp. v. Konami
 Digital Entm’t, Inc., No. 12-1461-LPS-CJB et al., 2016 WL 7042066, *6 n. 12, *8 (D. Del. Dec.
 2, 2016).
                                                 31
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 45 of 124 PageID #: 3299




 *14-16), and the earlier patent undisputedly did not “disclose” that crystalline Form A (id. at

 *46, *51). Yet the earlier-patented claims undisputedly covered the later-patented crystalline

 Form A. Id. at *1-2, *19-20.

         Construing the “combination” terms as Novartis proposes will not render the claims

 invalid for lack of written description under Ruckus, 824 F.3d at 1004. See Oyster Optics, LLC v.

 Infinera Corp., No. 2:18-CV-00206-JRG, 2019 WL 6843483, at *6 (E.D. Tex. May 3, 2019)

 (distinguishing Ruckus where “no ambiguity was apparent” and the defendant “failed to identify

 any intrinsic evidence compelling that [the claim limitation] must be [limited]”); contra supra

 19. Written description is only required for the invention specifically claimed; “[t]he applicant is

 not required to include in his application support for matters not set forth in the claim.” See

 Phillips Petroleum Co. v. U.S. Steel Corp., 673 F. Supp. 1278, 1290-91 (D. Del. 1987) (finding

 claims to crystalline polypropylene, which were not limited to any specific intrinsic viscosity,

 would not be invalid for lack of written description even if they did not describe crystalline

 polypropylene having a high intrinsic viscosity), aff’d, U.S. Steel Corp. v. Phillips Petroleum

 Co., 865 F.2d 1247, 1254 (Fed. Cir. 1989). In any event, only “[i]f, after applying all other

 available tools of claim construction, a claim is ambiguous, it should be construed to preserve its

 validity.” Ruckus, 824 F.3d at 1004 (emphases added) citing Phillips, 415 F.3d at 1327 (A

 validity analysis should not be “a regular component of claim construction.”). And “[t]hat the

 product claimed in the [later-invented] patent may be patentable does not mean that a person

 making, using, or selling that product cannot be guilty of infringing the [earlier-invented] patent.

 ‘Dominating’ patents are not uncommon.” U.S. Steel, 865 F.2d at 1253 n.11 (citation omitted).

         Defendants also misstate Novartis’s statements to the Examiner regarding WO 03/059345

 (“Webb,” a published application related to the ’659 and ’331 Patents) from the ’938 and ’134


                                                  32
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 46 of 124 PageID #: 3300




 Patent file histories (supra 20-21) by confusing disclosure with claim scope. Defendants assert

 “Novartis confirmed during the prosecution of the subsequently-filed ’938 and ’134 patents . . .

 that the ’659 and ’331 patent claims cannot include the valsartan-sacubitril complex that

 Novartis is now trying to capture.” Supra 20 (emphasis in original). To the contrary, Novartis

 only told the Examiner that Webb did not disclose or suggest trisodium [sacubitril-valsartan]

 hemipentahydrate to overcome a prior art rejection. Ex. 22, 2010/9/9 Amendment at 6-7.

 Novartis never said the ’659 and ’331 Patents did not claim that compound; Novartis has said

 only that those patents do not disclose or suggest it. Supra 10.

                   4.   The ’659 And ’331 Patents Need Not Enable
                        Trisodium [Sacubitril-Valsartan] Hemipentahydrate

         While trisodium [sacubitril-valsartan] hemipentahydrate is covered by the ’659 and ’331

 Patent claims, “that does not mean that the patent specification must enable the [that compound]

 as opposed to merely the claimed [combination].” Inline Connection Corp. v. AOL Time Warner,

 Inc., No. 02-272-MPT et al., 2007 WL 275928, at *4 n.16 (D. Del. Jan. 29, 2007). “[P]ost-filing

 developments in the art [like trisodium [sacubitril-valsartan] hemipentahydrate] are irrelevant to

 the enablement inquiry.” Phillips Petroleum, 673 F. Supp. at 1291-92. Moreover, enablement

 should not be “a regular component of claim construction” and is premature at this stage. See

 Phillips, 415 F.3d at 1327; Idenix, 2015 WL 9048010, at *4.

                   5.   Novartis’s PTE Applications Are Relevant For Claim Construction

         There is no reason why PTE applications should not be considered during claim

 construction. See Phillips, 415 F.3d at 1317 (“The prosecution history . . . consists of the

 complete record of the proceedings before the PTO. . . .”). The Federal Circuit and this Court

 have also held that patentee statements after issuance are relevant for claim construction. See,

 e.g., Howmedica Osteonics Corp. v. Tranquil Prospects, Ltd., 401 F.3d 1367, 1372-73 (Fed. Cir.

                                                  33
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 47 of 124 PageID #: 3301




 2005) (concerning reexamination statements); Forest Labs. Inc. v. Cobalt Labs. Inc., No. 08-21-

 GMS-LPS, 2009 WL 1916935, at *8 (D. Del. July 2, 2009) (“[T]he patentee’s [reexamination]

 statement [was] important because it show[ed] the patentee telling the PTO exactly what

 Plaintiffs . . . advocat[ed] in Court”), adopted in relevant part, 2009 WL 3010837, at *2 (D. Del.

 Sept. 21, 2009). Defendants cite one decision from the Northern District of Illinois which states

 without support that PTE applications are not intrinsic evidence. Supra 22 citing Abbott, 110 F.

 Supp. 2d at 673. This Court should follow Phillips, Howmedica, and Forest, not Abbott.

         Defendants do not dispute that Novartis told the PTO and the public that the

 “combination” terms cover the Entresto® Product (wherein valsartan and sacubitril are not

 physically separate). Supra 7; Ex. 53, 2021 Entresto® Prescribing Information (“PI”) at 8-9; Ex.

 54, 2021 Entresto® PI at 8-9. Defendants instead focus on the PTO’s determination that the

 patents were eligible for extension, asserting that because claim construction is a matter of law

 and “does not fall within the PTO’s technical expertise,” it should not be considered. Supra 22-

 23. But the PTO makes claim construction determinations all the time, for example, when

 determining whether a prior art species falls within the scope of (anticipates) a claimed

 invention. Defendants’ Ferring and Genetics cases do not support their argument. Ferring

 considered a completely different issue, i.e., whether regulatory definitions of “drug product”

 and “pharmaceutical equivalents” related to PTE eligibility were relevant to claim construction,

 not whether a patentee’s PTE statement was relevant. See Ferring, 2005 WL 437981, at *16.

 Genetics simply determined that other intrinsic evidence outweighed the PTO’s determination of

 PTE eligibility. See Genetics, 2010 WL 677745, at *2. By contrast, here, that the PTO found the

 ’659 and ’331 Patents eligible for extension is consistent with the rest of the intrinsic evidence

 and should be considered.


                                                  34
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 48 of 124 PageID #: 3302




                   6.    Changing Words Of The Claims Does Not Address The Parties’
                         Dispute

         Defendants admit that there is one disputed issue: whether the “combination” terms are

 limited to the active agents sacubitril and valsartan “as two separate components” or not. Supra

 23-25. While Defendants fault Novartis for repeating the words of the claim, changing the words

 of the claims as Defendants propose, for example, by adding “in concert” does not resolve that

 issue. The claims and other intrinsic evidence undisputedly do not limit sacubitril and valsartan

 to separate components, so there is no reason to modify the claims to resolve this issue. Hill-Rom

 and Maytag are inapposite because repeating the claim language there did not resolve the

 disputes. See Hill-Rom, 2013 WL 364568, at *5-6; Maytag, 411 F. Supp. 2d at 1043-78.

         In summary, when Novartis wanted to add “separate,” as it did in modifying the term

 “unit dose forms,” it knew how. Novartis did not use the word “separate” to modify the active

 ingredient components when they are in one “pharmaceutical composition” or “one unit dose

 form.” Supra 25-26. Thus, it is Defendants that must change the words of the claims to limit

 them.

         D.        Defendants’ Sur-reply Position:

                   1.    The Specifications of the ’659 and ’331 Patents Repeatedly,
                         Consistently, and Exclusively Depict Pharmaceutical Compositions
                         Comprising Separate Valsartan and Sacubitril Components

         Phillips makes clear that “[t]he claims … do not stand alone. Rather, they are part of a

 ‘fully integrated written instrument,’ consisting principally of a specification that concludes with

 the claims.” Phillips v. AWH Corp., 415 F.3d 1303, 1315 (Fed. Cir. 2005) (internal citation

 omitted). It is undisputed that the ’659 and ’331 Patents’ inventors did not invent or describe a

 sacubitril-valsartan complex. Supra 25. Novartis nevertheless argues that the claimed




                                                  35
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 49 of 124 PageID #: 3303




 “combination” extends to such complexes. None of the specification excerpts that Novartis cites

 would have told a POSA that the inventors possessed a “combination” of this type.

         Novartis relies on purportedly “permissive” specification language (supra 26-27), but

 does not dispute that the specifications exclusively refer to combinations of two distinct active

 ingredients. See Irdeto Access, Inc. v. Echostar Satellite Corp., 383 F.3d 1295, 1301 (Fed. Cir.

 2004)16 (rejecting similar argument that examples in the specification “are permissive rather than

 mandatory,” and finding that the plaintiff “cannot explain every example in the specification, all

 of which consistently point to an implicit definition” with a limited meaning). Novartis cites i4i

 Ltd. Partnership v. Microsoft Corp., 598 F.3d 831, 844 (Fed. Cir. 2010), for the proposition that

 allegedly “permissive” language “should not limit claim scope.” Supra 27. But i4i Ltd. is

 inapposite. There, the court refused to limit a claim term to a preferred embodiment with a

 limiting feature because the specification disclosed an embodiment without it. i4i Ltd., 598 F.3d

 at 843–44. Here, unlike i4i Ltd., the ’659 and ’331 Patents disclose only one type of

 “combination”—where the two active ingredients, valsartan and sacubitril, are physically

 separate components.

         Novartis tries to explain away various specification passages (supra 26-28), but cannot

 point to a single sentence that would inform a POSA that the claimed “combination” could

 include a complex. As the Federal Circuit has explained, the “construction that stays true to the

 claim language and most naturally aligns with the patent’s description of the invention will be, in

 the end, the correct construction.” Trs. of Columbia Univ. in City of N.Y. v. Symantec Corp., 811


 16
   Irdeto’s holding is not limited to where “disputed terms had no accepted meaning,” as
 Novartis suggests. Supra 30; see also In re Abbott Diabetes Care Inc., 696 F.3d 1142, 1149–50
 (Fed. Cir. 2012) (applying Irdeto in finding “Abbott’s patents ‘repeatedly, consistently, and
 exclusively’ depict an electrochemical sensor without external cables or wires,” where the
 “claims themselves suggest connectivity without the inclusion of cables or wires”).
                                                 36
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 50 of 124 PageID #: 3304




 F.3d 1359, 1366 (Fed. Cir. 2016). That “Novartis never distinguished the disputed ‘combination’

 terms over or disparaged the later-invented hemipentahydrate compound” (supra 30-31) is of no

 moment, as the Federal Circuit has held that “a patent applicant need not expressly state ‘my

 invention does not include X’ to indicate his exclusion of X from the scope of his patent because

 ‘the patentee’s choice of preferred embodiments can shed light on the intended scope of the

 claims.’” Id. at 1364; Irdeto, 383 F.3d at 1300; Abbott Diabetes, 696 F.3d at 1149–50.17

          Likewise, during prosecution of the ’659 Patent’s parent, Novartis admits that it yet again

 characterized its invention as “combinations of sacubitril and valsartan as separate components,”

 consistent with the breadth of disclosures of the specification. Supra 28-29; cf. McNeil-PPC, Inc.

 v. Perrigo Co., 443 F. Supp. 2d 492, 504–07 (S.D.N.Y. 2006) (rejecting defendants’ construction

 that would have excluded embodiments disclosed in the specification; finding that the examiner

 was persuaded that the unexpected results applied to all embodiments disclosed in the

 specification). The specification of the ’659 and ’331 Patents, after discussing studies wherein

 valsartan and sacubitril are administered as separate components, similarly limits the

 “unexpected results” by stating that “available results indicate an unexpected therapeutic effect

 of a combination according to the invention.”18 Ex. 1, ’659 Patent, at 10:1–2; see Poly-Am., L.P.

 v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed. Cir. 2016) (“an inventor may disavow claims



 17
    Idenix Pharm. is distinguishable. There, the court rejected Gilead’s attempt to import a
 “negative limitation,” where it was otherwise “undisputed that the plain and ordinary meaning of
 this term include[d]” the excluded feature. Idenix Pharm. Inc. v. Gilead Scis., Inc., No. CV 14-
 846-LPS, 2015 WL 9048010, at *4 (D. Del. Dec. 16, 2015). Here, the plain meaning given to
 “combination” in the specification requires that the two active ingredients, valsartan and
 sacubitril, are physically separate components. See supra 15-16. Novartis fails to mention that
 this Court later found the Idenix claims non-enabled, partly due to the breadth of the claims as
 construed. Idenix Pharm. LLC v. Gilead Scis., Inc., No. CV 14-846-LPS, 2018 WL 922125, at
 *11 (D. Del. Feb. 16, 2018).
 18
      All emphasis added unless noted otherwise.
                                                   37
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 51 of 124 PageID #: 3305




 lacking a particular feature when the specification describes ‘the present invention’ as having

 that feature”). Thus, the specification as a whole confirms that the claimed “combinations”

 require that the two active ingredients, valsartan and sacubitril, are physically separate components

 administered in concert.

                   2.   Novartis’s Statements Confirm the “Combination” of the ’659 and
                        ’331 Patents Requires Separate Components, and That a Complex Is
                        Not Sufficiently Disclosed or Enabled

         Novartis’s statements to the Patent Office are unambiguous that the later-invented “single

 compound” was distinct from—not a species of—the “combinations of … two compounds”

 earlier taught and claimed in Webb (a related publication of the ’659 and ’331 Patents):




 Ex. 22, Sept. 9, 2010 Amendment, at 6 (annotations added). By comparison, In re Depomed

 Patent Litig. (supra 31-32) concerned an earlier genus claim to a chemical compound and a later

 species claim to a crystalline form of that same compound. No. 13-4507 (CCC-MF), 2016 WL

 7163647, at *13–14 (D.N.J. Sept. 30, 2016). Here, Novartis claims to have developed a complex

 that is distinct from the “combination” of two compounds disclosed and claimed in the ’659 and




                                                   38
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 52 of 124 PageID #: 3306




 ’331 Patents. Ex. 22, Sept. 9, 2010 Amendment, at 619, 8.20 Notably, the specification of the later

 ʼ938 Patent describes dual-acting compounds that have “distinct properties different to the above

 physical combination.” See Ex. 3, ʼ938 Patent, at 5:39–44 (emphasis added). This description of

 the later-invented complex makes clear that it is not a species of combination claimed in the ʼ659

 and ʼ331 Patents, but an inherently different product.

           Because Novartis’s later-invented complex is not a species of the earlier-claimed genus,21

 Novartis’s admissions that the ’659 and ’331 Patents lack written description of the later-

 invented complex warrant adoption of Defendants’ constructions to preserve the claims’ validity.

 Supra 19 (citing Ruckus); supra 33 (“Novartis never said the ’659 and ’331 Patents did not claim

 that compound; Novartis has said only that those patents do not disclose or suggest it.”); Ansell

 Healthcare Prods. LLC v. Reckitt Benckiser LLC, No. 15-cv-915-RGA, 2018 WL 620968, at *3

 (D. Del. Jan. 30, 2018) (applying Ruckus where “claim language is subject to more than one

 interpretation, including the interpretations of the parties”). And although Novartis asserts that it

 is “premature” to assess enablement (supra 33), Novartis has already admitted to the Patent

 Office that “undue experimentation would be required by a POSA attempting to prepare, purify



 19
      Tellingly, Novartis only paraphrases its statements to the Examiner. Supra 32-33.
 20
    Continuing a theme, Novartis’s citation to Phillips Petroleum Co. v. U.S. Steel Corp. is
 inapposite. There, the court merely found that a patent need only provide written description for
 limitations expressly included in the claim. 673 F. Supp. 1278, 1291 (D. Del. Oct. 28, 1987)
 (rejecting argument that patent needed to disclose materials of a certain viscosity or molecular
 weight, as “there is no limitation in the ’851 claim regarding the intrinsic viscosity or molecular
 weight of the polymer”). Here, the “combination” is expressly claimed, and, under Novartis’s
 construction, includes the later-invented complex, which must be described and enabled.
 21
   Even if the later-invented complex were a species of a claimed genus, the claims would still be
 invalid for lack of written description, because “a sufficient description of a genus … requires
 the disclosure of either a representative number of species falling within the scope of the genus
 or structural features common to the members of the genus.” Ariad Pharm., Inc. v. Eli Lilly &
 Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
                                                   39
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 53 of 124 PageID #: 3307




 and characterize the claimed compound [of the later ’938/’134 Patents] in view of” Webb. Ex.

 22, Sept. 9, 2010 Amendment, at 7–8 (relying on inventor declaration describing “more than one

 thousand separate experiments”);22 see also MagSil Corp. v. Hitachi Glob. Storage Techs., Inc.,

 687 F.3d 1377, 1381 (Fed. Cir. 2012) (holding that the enablement “doctrine prevents both

 inadequate disclosure of an invention and overbroad claiming that might otherwise attempt to

 cover more than was actually invented. Thus, a patentee chooses broad claim language at the

 peril of losing any claim that cannot be enabled across its full scope of coverage.”).

                   3.   Novartis’s Reference to Its PTE Request Is Unavailing and Irrelevant

         The patent term extension proceedings are not relevant to claim construction because

 they do not constitute “[the] understanding of the patentee, expressed by him, or on his half [sic],

 when his application for the original patent was pending.” Markman v. Westview Instruments,

 Inc., 52 F.3d 967, 980 (Fed. Cir. 1995).23 Novartis’s PTE Applications were filed in September

 2015, years after the ’659 Patent issued, rendering Novartis’s self-serving statements unreliable.

 See Buyerleverage Email Sols., LLC v. SBC Internet Servs., Inc., No. 11-645-RGA, 2013 WL

 5730426, at *3 (D. Del. Oct. 22, 2013) (rejecting patentee’s reliance on its own pre-litigation

 statement in an Examiner interview during prosecution that its claims were not limited to a

 particular type of method as “unreliab[le]” and “litigation inspired”).




 22
   Inline Connection Corp. v. AOL Time Warner Inc. (supra 33), is not to the contrary, as there,
 the court found the patent need not enable the accused system, which was “particularly
 important … because the accused system contains features that are not part of the claimed
 system.” No. 02-272, 2007 WL 275928, at *4 (D. Del. Jan. 29, 2007).
 23
   Novartis asks this Court to disregard Abbott and follow Howmedica and Forest (supra 33-34),
 but each of those cases involved statements made while re-examination of the claims at issue
 was pending. Howmedica Osteonics Corp. v. Tranquil Prospects, Ltd., 401 F.3d 1367, 1372–73
 (Fed. Cir. 2005); Forest Labs. Inc. v. Cobalt Labs. Inc., No. 08-21-GMS-LPS, 2009 WL
 1916935, at *8 (D. Del. July 2, 2009).
                                                  40
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 54 of 124 PageID #: 3308




                   4.    Novartis’s Proposed “Construction” Does Not Resolve the Parties’
                         Dispute

         Novartis agrees that the parties’ dispute regarding the “combination” terms boils down to

 a difference in claim scope (namely, whether claims of the ’659 and ’331 Patents encompass a

 sacubitril-valsartan complex). Rather than address the parties’ dispute over claim scope, Novartis

 argues that “there is no reason to modify the claims to resolve this issue.” Supra 35. However,

 the Federal Circuit has made clear that reliance on “‘plain and ordinary meaning’ may be

 inadequate,” where, as here, “reliance on a term’s ‘ordinary’ meaning does not resolve the

 parties’ dispute.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., Ltd., 521 F.3d 1351,

 1361–62 (Fed. Cir. 2008) (“[w]hen the parties present a fundamental dispute regarding the scope

 of a claim term, it is the court’s duty to resolve it”). The Court should reject Novartis’s attempt to

 side-step this issue, and adopt Defendants’ proposed constructions, which interpret, not

 “modify,” the claims.




                                                  41
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 55 of 124 PageID #: 3309




 II.     “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)
         propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-
         ylmethyl}amino) butyrate] hemipentahydrate in crystalline form” /

         “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)
         propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-
         ylmethyl}amino) butyrate] hemipentahydrate”

         The disputed terms appear in claim 1 of the ’938 Patent (Ex. 3) and claims 1, 4–11, and

 13–15 of the ’134 patent (Ex. 4). Claim 1 of the ’938 Patent and claims 1 and 5 of the ’134

 patent, which are representative, are shown below with these terms emphasized:

         ’938 Patent:

                   1. Trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-
                   ethoxycarbonyl-1-butylcarbamoyl)propionate-(S)-3′-methyl-2′-
                   (pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino)
                   butyrate] hemipentahydrate in crystalline form.

         ’134 Patent:

                   1. A method for treatment of a cardiovascular condition or disease,
                   wherein the cardiovascular condition or disease is heart failure or
                   hypertension, in a patient in need thereof comprising administering
                   to the patient a therapeutically effective amount of trisodium[3-
                   ((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-
                   butylcarbamoyl) propionate-(S)-3′-methyl-2′-(pentanoyl{2″-
                   (tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino) butyrate]
                   hemipentahydrate.

                   5. The method according to claim 1, wherein the compound
                   trisodium[3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-
                   butylcarbamoyl) propionate-(S)-3′-methyl-2′-(pentanoyl{2″-
                   (tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino) butyrate]
                   hemipentahydrate is in the crystalline form.

         The ’938 and ’134 Patents are in the same family and share substantively the same

 specification.24 Ex. 3, ’938 Patent at cover; Ex. 4, ’134 Patent at cover. The parties have

 proposed the following constructions for the disputed terms:


 24
    As the ’938 and ’134 Patents share substantively the same specification, for simplicity, only
 citations to the ’134 Patent specification are provided.
                                                   42
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 56 of 124 PageID #: 3310




 “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)
 propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino)
 butyrate] hemipentahydrate in crystalline form” (’938 Patent, claim 1)

  Novartis’s Proposal                             Defendants’ Proposal
  substantially pure trisodium [3-((1S,3R)-1-     a substantially pure crystalline supramolecular
  biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-         complex having formula units of trisodium [3-
  butylcarbamoyl) propionate-(S)-3′-methyl-2′-    ((1S,3R)-1-biphenyl-4-ylmethyl-3-
  (pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-    ethoxycarbonyl-1-butylcarbamoyl)propionate-
  ylmethyl}amino) butyrate] hemipentahydrate      (S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-
                                                  ylate)biphenyl-4′-ylmethyl}amino)butyrate]
                                                  hemipentahydrate, wherein each formula unit in
                                                  a unit cell of the crystalline complex has 2.5
                                                  water molecules and 3 sodium ions

  in crystalline form

 “trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-
 butylcarbamoyl)propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-
 ylmethyl}amino)butyrate] hemipentahydrate” (’134 Patent, claims 1, 4-11, 13-15)

  Novartis’s Proposal                             Defendants’ Proposal
  Trisodium [3-((1S,3R)-1-biphenyl-4-             a substantially pure crystalline supramolecular
  ylmethyl-3-ethoxycarbonyl-1-                    complex having formula units of trisodium [3-
  butylcarbamoyl) propionate-(S)-3′-methyl-2′-    ((1S,3R)-1-biphenyl-4-ylmethyl-3-
  (pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-    ethoxycarbonyl-1-butylcarbamoyl)propionate-
  ylmethyl}amino) butyrate] hemipentahydrate      (S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-
                                                  ylate)biphenyl-4′-ylmethyl}amino)butyrate]
                                                  hemipentahydrate, wherein each formula unit in
                                                  a unit cell of the crystalline complex has 2.5
                                                  water molecules and 3 sodium ions

         The ’938 and ’134 Patent claims recite the chemical name “trisodium [3-((1S,3R)-1-

 biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)propionate-(S)-3′-methyl-2′-

 (pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-ylmethyl}amino)butyrate] hemipentahydrate,”

 referred to herein for convenience as “trisodium [sacubitril-valsartan] hemipentahydrate.”




                                                 43
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 57 of 124 PageID #: 3311




         A.        Novartis’s Opening Position: The Court Should Not Add
                   Defendants’ Unsupported Limitations Into “trisodium
                   [sacubitril-valsartan] hemipentahydrate” And “in crystalline form”

         There are three issues for the Court to decide with respect to the “trisodium [sacubitril-

 valsartan] hemipentahydrate” and “in crystalline form” limitations:

         (1) Is “trisodium [sacubitril-valsartan] hemipentahydrate” by itself limited to crystalline

              form? (Section II.A.1);

         (2) Are the claim terms “trisodium [sacubitril-valsartan] hemipentahydrate” and

              “crystalline form” limited to “a . . . supramolecular complex having formula units . . .,

              wherein each formula unit in a unit cell . . . has 2.5 water molecules and 3 sodium

              ions”? (Section II.A.2); and

         (3) Are the ’134 Patent claims limited to “substantially pure” trisodium [sacubitril-

              valsartan] hemipentahydrate? (Section II.A.3)

         The answer to each of these questions is no. Defendants repeatedly and improperly try to

 narrow the claims by adding limitations that are not supported by the claims themselves, the

 patent specifications, or the file histories. See Phillips, 415 F.3d at 1316–17. Defendants assert

 that the claim term “trisodium [sacubitril-valsartan] hemipentahydrate” by itself is limited to

 crystalline form, which would violate the doctrine of claim differentiation, render the separate

 express “crystalline form” limitations of certain claims superfluous, and contradict the

 specification and prosecution history. Defendants also try to limit the claims to a

 “supramolecular complex” having “formula units” and “unit cell[s]” in another attempt to restrict

 “trisodium [sacubitril-valsartan] hemipentahydrate” to crystalline form. Finally, Defendants

 assert that the ’134 Patent claims are limited to “substantially pure” trisodium [sacubitril-

 valsartan] hemipentahydrate, even though Novartis never suggested that the ’134 Patent claims


                                                   44
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 58 of 124 PageID #: 3312




 were so limited. The Court should reject the Defendants’ constructions that improperly add

 limitations into the claims.

         Because the claimed compound and its form are distinct concepts as explained in Section

 II.A.1.a below, “trisodium [sacubitril-valsartan] hemipentahydrate” and “in crystalline form” are

 distinct claim elements and should be construed separately, to the extent the Court finds that

 either of these terms requires construction. Defendants’ construction of claim 1 of the ’938

 Patent, which groups “trisodium [sacubitril-valsartan] hemipentahydrate” and “in crystalline

 form” together into a single term, ignores the distinction between the claimed compound and the

 form of that compound.

                   1.    “trisodium [sacubitril-valsartan] hemipentahydrate”
                         By Itself Is Not Limited To Crystalline Form

         The parties dispute whether the claimed “trisodium [sacubitril-valsartan]

 hemipentahydrate” alone is limited to “crystalline” form as Defendants assert, or not so limited,

 as Novartis contends.

         Nothing in the intrinsic evidence limits “trisodium [sacubitril-valsartan]

 hemipentahydrate” to “crystalline form.” Specifically, neither of the two exceptions to the rule

 that a claim term is accorded its full scope applies here: (1) when the patentee acts as his own

 lexicographer, and (2) when the patentee disavows the full scope of a claim term either in the

 specification or during prosecution. Phillips, 415 F.3d at 1316–17.

         Novartis consistently used a separate “crystalline form” limitation (in ’134 Patent claim 5

 and ’938 Patent claim 1) to claim a crystalline form of trisodium [sacubitril-valsartan]

 hemipentahydrate. In contrast to those claims, claim 1 of the ’134 Patent does not include a

 crystalline form limitation. Defendants’ construction of “trisodium [sacubitril-valsartan]

 hemipentahydrate” as crystalline therefore violates the doctrine of claim differentiation and

                                                  45
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 59 of 124 PageID #: 3313




 renders superfluous the separate “crystalline form” limitations of ’938 Patent claim 1 and ’134

 Patent claim 5. Moreover, the ’938 and ’134 Patent specification explains that crystalline

 trisodium [sacubitril-valsartan] hemipentahydrate was a preferred, but not exclusive,

 embodiment of the invention. And the file histories of both patents show that Novartis and the

 Examiner understood that “trisodium [sacubitril-valsartan] hemipentahydrate” was not limited to

 crystalline form.25

         In sum, there is no reason to limit the full scope of “trisodium [sacubitril-valsartan]

 hemipentahydrate” to only a crystalline form of that compound.

                        a)      A Compound And Its Form Are Distinct Concepts

         By way of background, a POSA26 as of the April or August 2006 Complex Patent priority

 date27 would understand a “compound” and the “form” of that compound are distinct concepts in

 the intrinsic evidence. Klibanov Decl. ¶¶ 25-31.


 25
   For the avoidance of doubt, an examiner’s unilateral statement does not constitute a clear
 disavowal of claim scope where the rest of the prosecution history and intrinsic evidence shows
 that the patentee clearly did not intend to limit the claims. See Sorensen v. Int’l Trade Comm’n,
 427 F.3d 1375, 1378–79 (Fed. Cir. 2005); Cree, Inc. v. SemiLEDs Corp., No. 10-866-RGA, 2012
 WL 975697, *15–*17 (D. Del. Mar. 21, 2012).
 26
    A POSA with respect to the ’938 and ’134 Patents would have had an advanced degree (a
 Ph.D. or master’s degree) in chemistry or a related field with two or more years of
 pharmaceutical chemistry experience, or a bachelor’s degree in chemistry or a related field with
 four or more years of such experience, or an M.D. with two years of specific training, research,
 or experience studying and/or treating heart failure and/or hypertension, and/or
 pharmacotherapies therefor. Klibanov Decl. ¶ 23. A POSA could have collaborated with others
 of ordinary skill having experience in medicine, pharmacology, biology, biochemistry, medicinal
 chemistry, or a related field with specific training, research or experience studying and/or
 treating heart failure and/or hypertension, and/or pharmacotherapies therefor. Klibanov Decl.
 ¶ 23.
 27
   Novartis’s ’938 and ’134 Patents claim priority to applications filed on April 4 and August 11,
 2006. Supra 7. For the purposes of these Markman proceedings, Novartis uses these dates as the
 priority date. A POSA’s understanding of the “trisodium [sacubitril-valsartan]
 hemipentahydrate” and “in crystalline form” terms at issue would be the same as of either April
 4 or August 11, 2006. Klibanov Decl. ¶ 22.
                                                  46
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 60 of 124 PageID #: 3314




         The ’938 and ’134 Patents describe trisodium [sacubitril-valsartan] hemipentahydrate as a

 “compound,” meaning a chemical substance comprising pharmaceutically active agents, cations,

 and other entities such as water molecules, which interact via non-covalent chemical bonding.

 Klibanov Decl. ¶¶ 26–27 (Ex. 3, ’938 Patent, title, abstract, claims 2–11; Ex. 4, ’134 Patent, title,

 6:22-43, 7:3-26, 10:42-47, 13:11-14, 16:1-13, claims 4–11, 13–15). The claimed compound’s

 chemical name identifies the pharmaceutically active agents and other entities present and their

 relative amounts. Klibanov Decl. ¶ 28. Specifically, “trisodium” and “hemipentahydrate” refer

 to the ratios of sodium cations (3) and water molecules (half of five, i.e., 2.5), respectively, for

 each molecule of valsartan and sacubitril. Klibanov Decl. ¶ 28. The chemical names “3-((1S,3R)-

 1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-butylcarbamoyl)propionate” and “(S)-3'-methyl-2'-

 (pentanoyl{2"-(tetrazol-5-ylate)biphenyl-4'-ylmethyl}amino)butyrate” describe a sacubitril anion

 (a negatively charged ion) and a valsartan anion, respectively. Klibanov Decl. ¶ 28. In sum, the

 chemical name for trisodium [sacubitril-valsartan] hemipentahydrate tells a POSA that the

 compound comprises a sacubitril anion, a valsartan anion, sodium cations, and water molecules

 in a 1:1:3:2.5 molar ratio. Klibanov Decl. ¶ 28 (Ex. 4, ’134 Patent, 15:1-50).

         By contrast, the “form” of a compound refers to the three-dimensional arrangement of the

 components described above, not the components themselves. The ’938 and ’134 Patent

 specification teaches that the disclosed compound could be in crystalline form, meaning the

 components are organized in regular arrangements that are repeated in three dimensions, or in

 amorphous form, meaning the compound lacks this repeated, regular three-dimensional

 arrangement. Klibanov Decl. ¶ 29 (Ex. 4, ’134 Patent, 15:63-67).




                                                   47
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 61 of 124 PageID #: 3315




                          b)     Defendants’ Construction Violates The Doctrine Of Claim
                                 Differentiation And Renders “Crystalline Form” Superfluous

         Defendants’ construction adding “crystalline” to claim 1 of the ’134 Patent by construing

 the “trisodium [sacubitril-valsartan] hemipentahydrate” as “crystalline” in this claim (which

 unlike certain other claims does not include a “crystalline” limitation) is at odds with the claims

 of both the ’134 and ’938 Patents.

         ’134 Patent: Claim 1 of the ’134 Patent claims a method of administering trisodium

 [sacubitril-valsartan] hemipentahydrate, and dependent claim 5 further limits the method of

 claim 1 to trisodium [sacubitril-valsartan] hemipentahydrate in “crystalline form” (Ex. 4, ’134

 Patent, 30:56-63, 31:7-11 (emphases added)):

                   1. A method for treatment of a cardiovascular condition or disease,
                   wherein the cardiovascular condition or disease is heart failure or
                   hypertension, in a patient in need thereof comprising administering
                   to the patient a therapeutically effective amount of trisodium
                   [sacubitril-valsartan] hemipentahydrate.

                   5. The method according to claim 1, wherein the compound
                   trisodium [sacubitril-valsartan] hemipentahydrate is in the
                   crystalline form.

         Because the only difference between claim 5 and claim 1, on which claim 5 depends, is

 the limitation “wherein the compound . . . is in the crystalline form,” a POSA would understand

 that “trisodium [sacubitril-valsartan] hemipentahydrate” by itself is not limited to crystalline

 form. Klibanov Decl. ¶¶ 32–33; see Abbott Labs. v. Andrx. Pharm. Inc., 473 F.3d 1196, 1209

 (Fed. Cir. 2007). Defendants’ proposal violates the doctrine of claim differentiation, which is “at

 its strongest” in situations like those here, involving reading a limitation into an independent

 claim that already appears in a dependent claim and is the only meaningful difference between

 the claims. See Meda, 2016 WL 2760336, at *1.




                                                   48
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 62 of 124 PageID #: 3316




         ’938 Patent: Because “trisodium [sacubitril-valsartan] hemipentahydrate” is not by itself

 limited to crystalline form, a POSA would understand that a separate crystalline form limitation

 is required to denote a crystalline form of that compound. Klibanov Decl. ¶ 34. Claim 1 of the

 ’938 Patent adds such a separate limitation requiring trisodium [sacubitril-valsartan]

 hemipentahydrate to be “in crystalline form” (Ex. 3, ’938 Patent, 31:41-45 (emphasis added)):

                   1. Trisodium [sacubitril-valsartan] hemipentahydrate in crystalline
                   form.

         Defendants’ construction effectively reads “crystalline form” into the chemical name

 “trisodium [sacubitril-valsartan] hemipentahydrate.” This renders “crystalline form” in claim 1

 of the ’938 Patent (and “crystalline form” of claim 5 of the ’134 Patent, above) superfluous

 (Klibanov Decl. ¶¶ 35–36), contrary to the principle that claims should be construed to give

 effect to each claim term. See Phillips, 415 F.3d at 1314 (“[T]he claim in this case refers to ‘steel

 baffles,’ which strongly implies that the term ‘baffles’ does not inherently mean objects made of

 steel.”).

         In sum, as shown in the chart below, only claim 1 of the ’938 patent and claim 5 of the

 ’134 patent (and claims that depend from these claims) are limited to crystalline form. Claim 1 of

 the ’134 patent does not contain a crystalline limitation.

                      ’134 Patent                                      ’938 Patent
                                      No Crystalline Limitation
  1. A method for treatment of a cardiovascular
  condition or disease … comprising
  administering to the patient a therapeutically
  effective amount of trisodium [sacubitril-
  valsartan] hemipentahydrate.
                                        Crystalline Limitation
  5. The method according to claim 1, wherein        1. Trisodium [sacubitril-valsartan]
  the compound trisodium [sacubitril-valsartan]      hemipentahydrate in crystalline form.
  hemipentahydrate is in the crystalline form.

                                                   49
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 63 of 124 PageID #: 3317




         Defendants’ construction of the claim term “trisodium [sacubitril-valsartan]

 hemipentahydrate” by itself as crystalline violates the doctrine of claim differentiation and

 renders superfluous the separate “crystalline form” limitations of ’938 Patent claim 1 and ’134

 Patent claim 5 (illustrated below by adding “crystalline” in brackets).

                   ’134 Patent                                        ’938 Patent
                                     No Crystalline Limitation
  1. A method for treatment of a cardiovascular
  condition or disease … comprising
  administering to the patient a therapeutically
  effective amount of [crystalline] trisodium
  [sacubitril-valsartan] hemipentahydrate
  ….
                                       Crystalline Limitation
  5. The method according to claim 1, wherein       1. [crystalline] Trisodium [sacubitril-
  the compound [crystalline] trisodium              valsartan] hemipentahydrate in crystalline
  [sacubitril-valsartan] hemipentahydrate is in     form.
  the crystalline form.

         Indeed, Defendants propose identical constructions of the terms “trisodium [sacubitril-

 valsartan] hemipentahydrate” (’134 Patent) and “trisodium [sacubitril-valsartan]

 hemipentahydrate in crystalline form” (’938 Patent, emphasis added), further evidencing that

 Defendants’ constructions improperly render the claim element “crystalline form” superfluous.

                        c)      Nothing In The Specification Limits The Claimed “trisodium
                                [sacubitril-valsartan] hemipentahydrate” To Crystalline Form

         The specification describes the inventors’ discovery of a novel compound and identifies

 trisodium [sacubitril-valsartan] hemipentahydrate as an example. Supra Section I.A.1. The

 specification expressly defines the term “compound” as a chemical substance comprising active

 agents and other entities, not as any particular form of the compound, much less crystalline form.

 Klibanov Decl. ¶¶ 26–27, 37; Ex. 4, ’134 Patent, 6:22-43, 7:3-6, 16:1-13. With respect to the

 form of the compound, the specification explains that it “can be in the crystalline, partially
                                                   50
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 64 of 124 PageID #: 3318




 crystalline, amorphous, or polymorphous form, preferably [i.e., not exclusively] in the crystalline

 form.” Klibanov Decl. ¶¶ 29, 37; Ex. 4, ’134 Patent, 15:63-67.

         The Court should not limit the compound trisodium [sacubitril-valsartan]

 hemipentahydrate to the “preferred embodiment” of the form of that compound (crystalline

 form) absent a “clear intention” in the intrinsic evidence as a whole that the patentee intended for

 the “trisodium [sacubitril-valsartan] hemipentahydrate” to be so limited. See Meda, 2016 WL

 2760336, at *2. There is no such “clear intention” here. See Klibanov Decl. ¶ 38; Ex. 4, ’134

 Patent, 26:63-67 (“It should be understood that [the examples disclosed in the specification] . . .

 should not be taken in any way to limit the scope of the present invention.”), 30:50-54.

         Defendants, as Torrent did in its Rule 12(c) motion (D.I. 47 at 2), will point to the

 specification language that “[t]he invention relates to trisodium [sacubitril-valsartan]

 hemipentahydrate, a crystalline solid which is characterized by the data and parameters obtained

 from” certain characterization techniques, but that language does not limit the claimed

 compound to crystalline form in view of the specification as a whole. Klibanov Decl. ¶¶ 39–42;

 Ex. 4, ’134 Patent, 17:42-48. By contrast with this “relates to trisodium [sacubitril-valsartan]

 hemipentahydrate” language, when the inventors wanted to define a term, they used clear

 definitional language: the phrases “as used herein” or “[f]or the purpose of the present

 invention,” and with the defined term in quotation marks followed by “refers to” or “is intended

 to describe.” ’134 Patent, 6:8-10 (“as used herein, ‘substantially pure’ refers to . . .”), 6:15-27

 (“For the purpose of the present invention, the term ‘dual-acting compound’ is intended to

 describe. . . . For the purpose of the present invention, the term ‘compound’ is intended to

 describe. . . .”), 6:52-57 (“For the purpose of the present invention, the term ‘supramolecular

 complex’ is intended to describe. . . .”) (emphases added). A POSA would understand that the


                                                   51
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 65 of 124 PageID #: 3319




 language in column 17 does not define the scope of “trisodium [sacubitril-valsartan]

 hemipentahydrate” as limited to crystalline form because that language does not follow the

 format that the inventors used to define other terms in the specification. Klibanov Decl. ¶ 41; see

 Abbott, 473 F.3d at 1209–10 (finding specification language “is” was not definitional where,

 inter alia, the patentee “unambiguously provide[d] definitions of other claim terms . . . by stating

 the term ha[d] particular meaning within the patent” using the phrase “as used herein, means”).

         As the scope of the claim term “trisodium [sacubitril-valsartan] hemipentahydrate” (not

 limited to crystalline) is clear from the claims themselves, and the specification never disclaims

 that broad scope, a POSA would understand that “relates to” describes a non-limiting

 embodiment of trisodium [sacubitril-valsartan] hemipentahydrate and thus does not limit this

 term to only crystalline form. Klibanov Decl. ¶¶ 41–42; see Meda, 2016 WL 2760336, at *3–*5

 (finding “the present invention relates [to treatments for] allergic reactions” was “insufficient . . .

 to limit the scope of the claim term ‘condition’” where such a construction was not supported by

 the specification and was inconsistent with dependent claims).

         Defendants, as Torrent did in its Rule 12(c) motion, will also assert that “‘hydrate form’

 is a subset of ‘crystalline form,’ but not ‘amorphous’ form” based on the specification’s

 description of valsartan salts. D.I. 47 at 3. The specification’s disclosure of valsartan salts “in

 amorphous form,” “in amorphous or crystalline form, especially in hydrate form” and “in

 crystalline, especially in hydrate form” (Ex. 4, ’134 Patent, 8:61-9:14) is inapposite. This

 disclosure only mentions valsartan salts as separate compounds, not valsartan salts present in

 compounds with sacubitril. Klibanov Decl. ¶ 43. That the specification discloses crystalline

 valsartan salts, especially in hydrate form, does not teach or suggest anything about whether

 trisodium [sacubitril-valsartan] hemipentahydrate (which is not valsartan alone) must be limited


                                                   52
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 66 of 124 PageID #: 3320




 to crystalline form. Klibanov Decl. ¶ 43. Even if the specification teaches a POSA that valsartan

 hydrates are crystalline, a POSA would understand the specification teaches that the “trisodium

 [sacubitril-valsartan] hemipentahydrate” compound of the invention can be non-crystalline.

 Supra 50-52.

                          d)      The Prosecution History Shows That The Examiner
                                  And Novartis Understood “trisodium [sacubitril-valsartan]
                                  hemipentahydrate” Is Not Limited To Crystalline Form

         The prosecution history of the ’938 and ’134 Patents reveals that both the Examiner and

 Novartis understood that the compound “trisodium [sacubitril-valsartan] hemipentahydrate” is

 not limited to crystalline form.28 Klibanov Decl. ¶ 44.

         ’938 Patent: During the ’938 Patent prosecution, the Examiner considered several claims

 to trisodium [sacubitril-valsartan] hemipentahydrate that did not specify “crystalline form,”

 including the following application claims (Klibanov Decl. ¶ 45; Ex. 22, ’938 FH, 2010/9/9

 Amendment at 4):

                   99. Trisodium [sacubitril-valsartan] hemipentahydrate.

                   102. Substantially pure trisodium [sacubitril-valsartan]
                   hemipentahydrate.

         With respect to these application claims, the Examiner recognized, “none of the instant

 claims recite any crystal,” and “[t]he instant claims (even claim 102), do not require isolated

 compound; they do not require solid or crystalline forms,” revealing that the Examiner

 understood that the claim element “trisodium [sacubitril-valsartan] hemipentahydrate” was not




 28
    An examiner’s unilateral statement does not constitute a clear disavowal of claim scope where
 the rest of the prosecution history and intrinsic evidence shows that the patentee clearly did not
 intend to limit the claims. See Sorensen, 427 F.3d at 1378–79; Cree, 2012 WL 975697, *15–*17.
                                                    53
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 67 of 124 PageID #: 3321




 by itself limited to crystalline form. Klibanov Decl. ¶ 46; Ex. 24, ’938 FH, 2010/11/3 Office

 Action at 12–13 (emphases added).

         Later during prosecution, Novartis added application claims 105 and 106 claiming

 trisodium [sacubitril-valsartan] hemipentahydrate “in the solid form” and “[t]he compound of

 claim 105 in crystalline form,” respectively. Ex. 26, ’938 FH, 2013/12/17 Amendment at 3, 6.

 Because the only difference between application claims 106 and 105, on which application claim

 106 depended, was the “crystalline form” limitation, a POSA would understand that “trisodium

 [sacubitril-valsartan] hemipentahydrate” by itself is not limited to crystalline form. Klibanov

 Decl. ¶ 47. In addition, application claim 106 was later cancelled and application claim 105 was

 amended to replace “the solid” with “crystalline,” shown below, which change would have been

 superfluous if “trisodium [sacubitril-valsartan] hemipentahydrate” was already limited to

 crystalline form (Klibanov Decl. ¶ 47; Ex. 27, ’938 FH, 2014/03/4 Interview, Ex. 28, ’938 FH,

 2014/03/14 Notice of Allowance at 3):

                   105. Trisodium [sacubitril-valsartan] hemipentahydrate in the solid
                   crystalline form. (Application claim 105 issued as ’938 Patent,
                   claim 1.)

         ’134 Patent: During the ’134 Patent prosecution before the same Examiner, Novartis filed

 application claim 1 reciting “trisodium [sacubitril-valsartan] hemipentahydrate,” which did not

 contain a crystalline limitation, and later added application claim 18, which expressly required

 crystalline form, shown below (Klibanov Decl. ¶ 48; Ex. 35, ’134 FH, 2015/07/28 Amendment

 at 2, 4):

                   1. A method . . . comprising administering to the patient a
                   therapeutically effective amount of trisodium [sacubitril-valsartan]
                   hemipentahydrate. (Application claim 1 issued as ’134 Patent,
                   claim 1.)



                                                    54
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 68 of 124 PageID #: 3322




                   18. The method according to claim 1, wherein the compound
                   trisodium [sacubitril-valsartan] hemipentahydrate is in the
                   crystalline form. (Application claim 18 issued as ’134 Patent,
                   claim 5 (emphasis added).)

         The Examiner allowed the claims, showing again that the Examiner, like Novartis,

 understood that application claim 1 (which issued as ’134 Patent, claim 1) was not limited to

 “crystalline form” as recited in dependent application claim 18 (which issued as ’134 Patent,

 claim 5). Klibanov Decl. ¶ 49; Ex. 36, ’134 FH, 2016/03/21 Notice of Allowance.

         In sum, if Novartis and the Examiner understood that the claimed “trisodium [sacubitril-

 valsartan] hemipentahydrate” was necessarily crystalline, there would have been no reason for

 Novartis to propose claims limiting trisodium [sacubitril-valsartan] hemipentahydrate to

 “crystalline form,” or for the Examiner to have allowed claims with that limitation.

                          e)     Extrinsic Evidence Should Not Be Used
                                 To Contradict The Unambiguous Intrinsic Evidence

         As the intrinsic evidence shows unambiguously that the claimed “trisodium [sacubitril-

 valsartan] hemipentahydrate” is not limited to crystalline form; the claim construction analysis

 should end there. Sections II.A.1.a-d. Where a claim construction is clear in view of the intrinsic

 evidence, this “should [be] the end of the [Court’s] analysis.” Vitronics, 90 F.3d at 1584.

 “[Extrinsic evidence] may not be used to vary or contradict the claim language” or “contradict

 the import of other parts of the specification.” Id. To the extent that Defendants disregard the

 case law and raise extrinsic evidence, the Court should give it no weight.

                                    *              *              *

         The Court should not limit the claimed “trisodium [sacubitril-valsartan]

 hemipentahydrate” to crystalline form.




                                                   55
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 69 of 124 PageID #: 3323




                   2.   The Claims Should Not Be
                        Limited To A “Supramolecular Complex
                        Having Formula Units” And “Unit Cell[s]”

         The Court should not limit the claims to a “supramolecular complex having formula

 units” of trisodium [sacubitril-valsartan] hemipentahydrate “wherein each formula unit in a unit

 cell of the crystalline complex has 2.5 water molecules and 3 sodium ions,” as proposed by

 Defendants.

         First, Defendants told Novartis during the claim construction meet-and-confer that their

 proposed “formula units” and “unit cell” limitations require the compound trisodium [sacubitril-

 valsartan] hemipentahydrate to be in crystalline form.29 This is yet another improper attempt to

 import a crystallinity requirement into the “trisodium [sacubitril-valsartan] hemipentahydrate”

 term, which fails for the same reasons as above. Section II.A.1; Klibanov Decl. ¶ 51.

         Second, several claims of the ’938 and ’134 Patents, which depend from ’938 Patent

 claim 1 and ’134 Patent claim 5, respectively (which require crystalline form), are further limited

 to certain “unit cells” and “formula units.” Klibanov Decl. ¶ 52; Ex. 3, ’938 Patent, claims 2, 7–

 10; Ex. 4, ’134 Patent, claims 10–14. Clearly, Novartis knew how to limit the claims to “formula

 units” and “unit cells” if that was Novartis’s intention. But Novartis did not do so. See Photonic

 Imaging, 2019 WL 4305335, at *4.

         Finally, the meaning of the chemical name “trisodium [sacubitril-valsartan]

 hemipentahydrate” is clear in the intrinsic evidence. Section II.A.1.a. There is no need to




 29
   Defendants also told Novartis during the claim construction meet-and-confer that
 “supramolecular complex” has the meaning disclosed in the ’938 and ’134 Patent specification,
 which is not limited to crystalline form. See Ex. 4, ’134 Patent, 6:53-7:2. Novartis requested
 confirmation by email but did not receive any response from Defendants.
                                                 56
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 70 of 124 PageID #: 3324




 incorporate Defendants’ unnecessary “formula units” and “unit cell” language into the claims.

 Klibanov Decl. ¶ 50.

                   3.    The ’134 Patent Claims Are Not Limited To “Substantially Pure”

         While the parties agree that claim 1 of the ’938 Patent is limited to “substantially pure”

 trisodium [sacubitril-valsartan] hemipentahydrate, the parties dispute whether the claims of the

 ’134 Patent are limited to “substantially pure” trisodium [sacubitril-valsartan] hemipentahydrate.

 The intrinsic evidence shows the ’134 Patent claims are not so limited.

         During the prosecution of the ’938 Patent, the Examiner and Novartis explicitly agreed

 during an interview that the application claim that issued as ’938 Patent claim 1 “should be

 amended to require a substantially pure compound.” Ex. 27, ’938 FH, 2014/03/14 Interview

 Summary at 2.

         By contrast with the ’938 Patent prosecution, there is no similar agreement in the ’134

 Patent file history. The words “substantially pure” only appear once during the ’134 Patent

 prosecution: where the Examiner quotes the reasons of allowance from the ’938 Patent (which

 claims were limited to “substantially pure” compound). Ex. 36, ’134 FH, 2016/03/21 Notice of

 Allowance at 4; Ex. 27, ’938 FH, 2014/03/14 Interview Summary, Ex. 28, ’938 FH, 2014/03/14

 Notice of Allowance at 4. The Examiner’s statement in the Notice of Allowance does not

 constitute a clear disavowal of the ’134 Patent claim scope where, as here, Novartis never

 suggested that the ’134 Patent claims were limited to a “substantially pure” compound. See

 Sorensen, 427 F.3d at 1378–79; Cree, 2012 WL 975697, *15–*17. Thus, Defendants’ proposal

 to add this limitation should be rejected.

         B.        Defendants’ Responsive Position:

         Novartis is correct that there are three questions for the Court to decide with respect to

 the “trisodium … hemipentahydrate” claim term:
                                                  57
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 71 of 124 PageID #: 3325




         1) Whether the claimed “trisodium … hemipentahydrate” is crystalline;

         2) Whether “trisodium … hemipentahydrate” is a supramolecular complex; and

         3) With regard to the ’134 Patent, whether “trisodium … hemipentahydrate” is

 “substantially pure.” Supra 44-45.

         The answer to each of these questions is yes because Novartis claimed a single, specific

 species that is a crystalline, supramolecular complex. And, during prosecution, Novartis limited

 this single, claimed species to “substantially pure” crystalline material. While Novartis

 accurately states the questions for the Court to decide, it inaccurately frames the issue. Here, the

 Court is not faced with a case where a party seeks to import limitations from the specification.

 Instead, the Court is greeted with the familiar situation where a patentee deliberately limits its

 claims to a specific species disclosed in the specification.

         The ’938 and ’134 Patents are generally directed to “dual-acting compounds” containing

 two active agents: (1) an angiotensin receptor blocker (“ARB”); and (2) a neutral endopeptidase

 inhibitor (“NEPi”). Ex. 4, ’134 Patent, at 1:11-16; 5:16-24.30 According to the specification,

 various ARBs and NEPis are suitable for use in the genus of dual-acting compounds. Id. at 7:29-

 8:39; 10:51-12:16.

         Against this backdrop, Novartis did not claim the genus. Rather, it ultimately claimed

 only a single species, “trisodium … hemipentahydrate.” That species is a crystalline,

 supramolecular complex. Because the claimed species is a crystalline supramolecular complex, it

 has both “formula units” and “a unit cell.”




 30
   The ’938 and ’134 Patents are derived from the same patent family and, apart from the
 abstracts, the specifications are essentially identical. Accordingly, only citations to the ’134
 Patent specification are provided.
                                                  58
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 72 of 124 PageID #: 3326




         In an effort to broaden its claims, Novartis focuses on generic statements in the

 specification that refer to the unclaimed genus. But Novartis ignores specific statements in the

 specification and file history that characterize the sole species that it actually claimed. The

 claims of a patent define the invention and are not required to capture every disclosed

 embodiment. The Federal Circuit’s cases are “replete with examples of subject matter that is

 included in the specification, but is not claimed.” TIP Sys., LLC v. Phillips & Brooks/Gladwin,

 Inc., 529 F.3d 1364, 1373 (Fed. Cir. 2008) (citing Schoenhaus v. Genesco, Inc., 440 F.3d 1354,

 1359 (Fed. Cir. 2006)); Maxwell v. J. Baker, Inc., 86 F.3d 1098, 1108 (Fed. Cir. 1996); Unique

 Concepts, Inc. v. Brown, 939 F.2d 1558, 1562–63 (Fed. Cir. 1991).

                   1.   The Single Claimed Species, “Trisodium … Hemipentahydrate,” in
                        Both the ’938 and ’134 Patents Can Only Describe a Crystalline
                        Supramolecular Complex

         In view of the intrinsic evidence, and as understood by a POSA, the claimed “trisodium

 … hemipentahydrate,” in both the ’938 and ’134 Patents, is properly construed as a crystalline

 supramolecular complex having formula units of “trisodium … hemipentahydrate,” wherein each

 formula unit in a unit cell of the crystalline complex has 2.5 water molecules and 3 sodium ions.

                        a)      The specification describes “trisodium … hemipentahydrate” as
                                a crystalline supramolecular complex, having formula units
                                wherein each formula unit in a unit cell of the crystalline
                                complex has 2.5 water molecules and 3 sodium ions

         The specification identifies the claimed “trisodium … hemipentahydrate” as a crystalline

 form. For example, the specification states: “The invention relates to trisodium …

 hemipentahydrate, a crystalline solid which is characterized by the data and parameters obtained

 from single crystal X-ray analysis and X-ray powder patterns.” Ex. 4, ’134 Patent, at 17:41-48.

 By plain English grammar, the emphasized language is definitional and a clear statement that a




                                                  59
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 73 of 124 PageID #: 3327




 POSA would understand “trisodium … hemipentahydrate” as “a crystalline solid.”31 Indeed, the

 discussion of the term “trisodium … hemipentahydrate” throughout the specification confirms

 this conclusion, describing the claimed “trisodium … hemipentahydrate” in terms of

 crystallographic properties. See, e.g., id. at 5:7-12 (“FIG. 1 shows a pictorial representation of

 the unit cell of the supramolecular complex of trisodium … hemipentahydrate comprising two

 asymmetric units).

         All of the examples disclosed in the specification directed to preparing the “trisodium …

 hemipentahydrate” describe the production of “crystalline solids” as characterized by various

 methods.32 See id. at 27:1-30:6. These methods include X-ray powder diffraction (“XRPD”),

 Raman Spectroscopy, High Resolution CP-MAS 13C NMR Spectroscopy, and others. Id. at 27:1-

 28:62. The “trisodium … hemipentahydrate” exhibited “[s]ignificant spectral peaks” in the

 XRPD, IR, and Raman spectroscopy tests, confirming that it is crystalline. Id.; see also Butcher

 Resp. Decl. ¶¶ 51-52, 65 (only crystalline materials produce X-ray diffraction patterns with

 defined peaks).33 The “trisodium … hemipentahydrate” complexes disclosed in the examples

 were also tested by DSC and TGA, which confirmed that the water molecules were incorporated

 into the crystal lattice (and were not located on the surface). Ex. 4, ’134 Patent, at 27:1-28:62;



 31
   This conclusion arises not from the “[t]he invention relates” language, but from the “trisodium
 … hemipentahydrate, a crystalline solid” language. This phrase unambiguously confirms the
 POSA’s understanding that the “trisodium … hemipentahydrate” species is, always, by
 definition, a crystalline solid. See supra 50-53.
 32
    Examples 1-3 disclose the preparation of a crystalline complex of “trisodium …
 hemipentahydrate.” Example 4 discloses the production of a separate species, referred to as a
 “linked pro-drug,” which is a distinct species of the “compounds” described in the specification.
 Indeed, there is no description in the specification which would enable a person of skill in the art
 to prepare anything other than a crystalline form of the “trisodium … hemipentahydrate.”
 33
   Citations to “Butcher Resp. Decl.” refer to the Declaration of Raymond Butcher, Ph.D.,
 submitted herewith (Ex. B).
                                                  60
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 74 of 124 PageID #: 3328




 see also Butcher Resp. Decl. ¶ 65. Moreover, both examples 2 and 3 describe preparing the

 “trisodium … hemipentahydrate” by crystallization of the solid followed by drying under

 reduced pressure, which would remove excess water that is not integrated into the crystal lattice.

 Ex. 4, ’134 Patent, at 27:30-28:47.

           Moreover, the specification further describes the “trisodium … hemipentahydrate” with

 reference to its “unit cell.” Id. at Fig. 1; 5:7-14; 17:40-19:19. The presence of a “unit cell” is

 characteristic of crystalline solids and, in fact, only present in crystalline materials. Butcher

 Resp. Decl. ¶¶ 31-36, 60. Specifically, the specification states that “[t]he details for trisodium …

 hemipentahydrate from the single crystal measurements, especially the atom coordinates, the

 isotropic thermal parameters, the coordinates of the hydrogen atoms as well as the corresponding

 isotropic thermal parameters, show that a monoclinic unit cell exists, its cell content of twelve

 formula units of C48H55N6O8Na3 ● 2.5 H2O occurring as a result of two asymmetric units on

 two-fold positions.” Ex. 4, ’134 Patent, at 18:44-19:19; see also id. at 5:7-14; 17:42-18:19. In

 fact, the sole figure included in both the ’938 and ’134 Patents is a pictorial representation of the

 “unit cell of the supramolecular complex of trisodium … hemipentahydrate comprising two

 asymmetric units.” Id. at Fig. 1.

           In addition, for the purposes of claim construction, there is no dispute between the parties

 that the claimed “trisodium … hemipentahydrate” requires sacubitril anions, valsartan anions,

 sodium cations,34 and water molecules in a ratio of 1:1:3:2.5. See supra 47.35 This ratio is


 34
      Anions are negatively-charged molecules, and cations are positively-charged molecules.
 35
   Novartis originally proposed that “trisodium … hemipentahydrate” should be construed as: “a
 compound of sacubitril in anionic form, valsartan in anionic form, sodium cations, and water
 molecules in a 1:1:3:2.5 molar ratio.” Ex. 52, Novartis Initial Constructions, at 6. Novartis does
 not dispute this ratio or that this means that the water content of the “hemipentahydrate” must be
 approximately 4.7 % of water by weight. D.I. 83 at 12-13; see also, 19-1979, D.I. 212-1 at
 57:12-17. However, recognizing that a discrete chemical “compound” cannot have a fractional
                                                    61
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 75 of 124 PageID #: 3329




 referred to by the specification as a “formula unit.” Ex. 4, ’134 Patent, at 18:48-64; see also

 Butcher Resp. Decl. ¶¶ 61-64. And these formula units of “trisodium … hemipentahydrate” give

 rise to (1) an asymmetric unit; and (2) a defined unit cell, which necessarily requires it to be a

 crystalline material. See Butcher Resp. Decl. ¶¶ 60-65. Thus, the “formula unit” and “unit cell”

 referenced in Defendants’ proposed construction flows from the specification and the crystalline

 nature of “trisodium … hemipentahydrate.”

         Accordingly, the claimed “trisodium … hemipentahydrate” is crystalline, and the unit

 cell of the crystalline complex has 2.5 water molecules and 3 sodium ions.

                          b)    Novartis wrongly asserts that the claimed “trisodium …
                                hemipentahydrate” is anything other than crystalline

         Novartis and its expert, Dr. Klibanov, argue that the specification explains that the

 claimed “trisodium … hemipentahydrate” can be crystalline, partially crystalline, amorphous, or

 polymorphous, based in part on their belief that the ’938 and ’134 patents describe and claim a

 “compound.” Supra 50-51; Klibanov Decl. ¶¶ 29, 37. This ignores that the specification

 discloses many different ARB and NEPi moieties, cations, and solvents, while Novartis claimed

 only a single species.

         The portion of the specification cited by Novartis as supporting many different “forms”

 refers not to the claimed “trisodium … hemipentahydrate” but to the broad genus of ARB/NEPi

 dual-acting compounds. Ex. 4, ’134 Patent, at 15:63-67. Referring generally to this genus, the

 specification states that the “combination or dual-acting compound … can be in the crystalline,

 partially crystalline, amorphous, or polymorphous form, preferably in the crystalline form.” Id.




 water content, and that, accordingly, the fractional water content must relate to the number of
 water molecules in a unit cell of a crystal lattice, Novartis withdrew its proposed construction
 and elected not to construe the claim term.
                                                  62
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 76 of 124 PageID #: 3330




 Novartis argues this means that the claimed “trisodium … hemipentahydrate” can occur in any

 form. Its argument is incorrect, as Novartis’s cited “support” does not describe the claimed

 “trisodium … hemipentahydrate.” Instead, the citation refers generally to the genus of dual-

 acting compounds, which may be selected from various combinations of ARBs and NEPis,

 linked by various different moieties, and in various solid forms. This genus is not claimed.

 Instead, Novartis limited its claims to a single species, namely “trisodium … hemipentahydrate,”

 which is crystalline, as detailed above. See Butcher Resp. Decl. ¶¶ 55-58, 80-84. While

 Defendants do not dispute that the specification may disclose a range of solid forms for the

 broader genus, in view of the specification, the “trisodium … hemipentahydrate”—the only

 claimed subject matter—is, by definition, crystalline.

                        c)      The file histories of the ’938 and ’134 Patents describe the
                                “trisodium … hemipentahydrate” as a crystalline form

         It is no accident that Novartis limited its claims to a single, crystalline species. As

 explained further below, this action was necessary for Novartis to obtain allowance of the claims,

 which were rejected numerous times as obvious. To overcome the rejections, Novartis argued

 undue experimentation was required to isolate, purify, and characterize “substantially pure

 trisodium … hemipentahydrate.” In so arguing, Novartis limited its claims to this single,

 crystalline species. See Butcher Resp. Decl. ¶¶ 70-79.

                                i)      The ’938 Patent

         After the application for the ’938 Patent was filed, the Examiner issued a Requirement

 for Restriction/Election, requiring Novartis to choose between sets of claims to a dual-acting

 compound (Group I), a linked prodrug (Group II), a combination (Group III), pharmaceutical

 compositions (Groups IV and V), or methods of treatment and preparation (Groups VI-VIII). Ex.

 38, Dec. 7, 2009 Requirement for Restriction/Election. If Group I was elected, the Examiner also

                                                   63
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 77 of 124 PageID #: 3331




 required Novartis to (1) “select a single disclosed dual-acting compound”; (2) specify whether

 the elected compound was present or administered in a form recited by claim 12, which read

 “[t]he compound of any of claims 1 to 11 in the crystalline, partially crystalline, amorphous, or

 polymorphous form, preferably in the crystalline form”; and, if so, (3) elect a single species from

 claim 12 and specify whether the compound is “a solvate,” “a hydrate,” or “neither.” In response,

 Novartis elected Group I and further elected (1) “trisodium … hemipentahydrate,” (2)

 “crystalline form,” and (3) “hydrate form.” Ex. 20, Jan. 28, 2010 Amendment and Response to

 Restriction Requirement, at 11.

         Thus, Novartis explicitly informed the Examiner that the species to be examined was a

 crystalline “trisodium … hemipentahydrate.” The Examiner confirmed this choice in a

 subsequent non-final rejection, noting that the species elected was a crystalline “trisodium …

 hemipentahydrate.” Ex. 21, Apr. 7, 2010 Non-Final Rejection, at 2. Accordingly, from the

 beginning, both Novartis and the Examiner understood that the claimed species was a crystalline

 form.

         Prosecution proceeded with the understanding that the “trisodium … hemipentahydrate”

 was crystalline. For example, original claim 99 read “trisodium … hemipentahydrate,” without

 the “in crystalline form” language. In a non-final rejection, the Examiner focused on art teaching

 the preparation of co-crystals:

                   It would have been obvious to one of ordinary skill in the art at the time of
                   the instant invention to prepare co-crystals of N-(3-carboxy-1-
                   oxyopropyl)… ester, having one sodium equivalent with disodium
                   valsartan, giving an ARB NEP Na3 “compound” recited in claim 86. It
                   would further been obvious to characterize the hydrate forms of this co-
                   crystal, including the crystal in the range of 2.5 H2O molecule
                   equivalents, giving the elected hemipentahydrate “compound” of claim
                   99 and the “compound” of claims 86-96.

 Id. at 13.

                                                    64
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 78 of 124 PageID #: 3332




         In response to the Examiner’s non-final rejection, Novartis attempted to distinguish the

 prior art, arguing that it did not disclose the complicated network of interactions depicted in

 Figure 1 of the specification. Ex. 22, Sept. 9, 2010 Amendment and Response, at 5-9. As

 explained above, Figure 1 is a pictorial representation of the “unit cell of the supramolecular

 complex of trisodium … hemipentahydrate comprising two asymmetric units.” This discussion

 of crystalline forms proceeded throughout prosecution, with the Examiner and Novartis focused

 on prior art methods for forming co-crystals and crystallization techniques. See, e.g., Ex. 24,

 Nov. 3, 2010 Final Rejection, at 11-12 (“This teaching, taken with Morissette, provides a strong

 motivation to prepare the elected compound as a co-crystal… A reasonable expectation of

 preparing the co-crystal of the elected compound is provided … These specific known solid

 forms lead to a reasonable expectation of combining the component molecules to form the co-

 crystal supramolecular complex, i.e., the elected compound”).

         Novartis also submitted a declaration by named inventor Dr. Karpinski arguing that it

 required over 1000 experiments to successfully isolate, purify, and characterize “trisodium …

 hemipentahydrate.” Ex. 23, Sept. 9, 2010 Declaration. In view of Dr. Karpinski’s work, Novartis

 argued that undue experimentation was required to prepare the claimed “trisodium …

 hemipentahydrate.” Ex. 22, Sept. 9, 2010 Amendment and Response, at 7-8.

         All pending claims were cancelled on December 17, 2013, and new claims were

 presented for examination. Ex. 26, Dec. 17, 2013 Amendment. Notably, these new claims recited

 the “trisodium … hemipentahydrate” in the “solid form” and in the “crystalline form.” See id. at

 3 (pending claims 105, 106). Novartis stated that “support for the amended claims is found on

 pages 23, 25-26 and 27 of the [filed] specification, which describe the crystal structure of the




                                                  65
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 79 of 124 PageID #: 3333




 claimed compound.” Id. at 6. This statement applied to all the “trisodium … hemipentahydrate”

 claims.

           During an Examiner Interview, Novartis authorized the Examiner to amend the claims to

 recite a substantially pure, crystalline material because otherwise the claims were not

 commensurate in scope with the declaration of Dr. Karpinski. Ex. 27, Mar. 14, 2014 Interview

 Summary (“[W]hen it was authorized to make the crystalline change to claim 105; the Examiner

 and Mr. Mulkeen agreed that such a crystalline form of the recited compound would also be

 substantially pure.”). Yet, the Examiner rejected Novartis’s arguments over Dr. Karpinski’s

 declaration numerous times because Dr. Karpinski’s declaration only supported the effort to

 isolate and characterize crystalline “trisodium … hemipentahydrate.” The Examiner only

 allowed the claims after Novartis agreed that they were limited to crystalline material, and

 because the material was crystalline, it was also, by definition, substantially pure. Ex. 28, Mar.

 14, 2014 Notice of Allowance, at 3-4 (“The [Karpinski] Declaration establishes over 1000

 experiments were required to prepare the claimed crystalline compound. … It is noted the

 recited trisodium hemipentahydrate crystalline compound is construed to also be ‘substantially

 pure.’”). Novartis subsequently confirmed that it agreed with the Examiner’s reasons for

 allowance, and that Dr. Karpinski’s declaration confirmed that “trisodium … hemipentahydrate”

 is crystalline. Ex. 29, Oct. 6, 2014 Comments on Reasons for Allowance, at 1 (“In the

 [Karpinski] Declaration, it was established that ‘over 1000 separate experiments were initially

 required to prepare, purify, and characterize’ the claimed crystalline trisodium …

 hemipentahydrate.”); (“[I]t [is] correct to state that much work was required to prepare the

 claimed crystalline trisodium hemipentahydrate…”).




                                                  66
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 80 of 124 PageID #: 3334




                                 ii)     The ’134 Patent

         “When multiple patents derive from the same initial application, the prosecution history

 regarding a claim limitation in any patent that has issued applies with equal force to subsequently

 issued patents that contain the same claim limitation.” Elkay Mfg., 192 F.3d at 980. The ’134

 Patent issued from a division of the application that issued as the ’938 Patent, meaning that the

 ’134 and ’938 Patents share a specification. The claims of the ’134 Patent are directed to

 methods of treating cardiovascular disease by administering the same “trisodium …

 hemipentahydrate” claimed in the ’938 Patent. Accordingly, the ’938 and ’134 Patents are

 related, they share a common specification, and the prosecution history of the ’938 Patent applies

 to the ’134 patent.

         The Examiner’s Notice of Allowance incorporated by reference the arguments made in

 the ’938 Patent file history limiting the claims to substantially pure crystalline material.

                   The following is an examiner’s statement of reasons for allowance: … [T]he
                   obviousness basis in the parent application was overcome by secondary
                   considerations, which would also apply to the sacubitril-valsartan
                   compound administered in the instant claimed treatment method claims.
                   Evidence established that preparation of the sacubitril-valsartan
                   compound was associated with undue technical hurdles. The Examiner
                   stated in the parent application, in the reasons for allowance, mailed
                   3/14/2014:

                   The following is an examiner's statement of reasons for allowance: The
                   Examiner has reconsidered the Declaration of Piotr H. Karpinski… The
                   Declaration establishes over 1000 experiments were required to prepare the
                   claimed crystalline compound. This demonstrates undue technical hurdles
                   and provides evidence of unpredictability. … Since the amended claims, as
                   allowed are commensurate in scope with the Declaration evidence, the
                   obviousness rejection has been withdrawn. It is noted the recited trisodium
                   hemipentahydrate crystalline compound is construed to also be
                   “substantially pure”, as discussed in the declaration.

 Ex. 36, Mar. 21, 2016 Notice of Allowance.




                                                   67
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 81 of 124 PageID #: 3335




         As described above, Dr. Karpinski’s declaration was limited in scope to isolating a

 substantially pure crystalline “trisodium … hemipentahydrate.” The same “trisodium …

 hemipentahydrate” species is claimed in both the ’938 and ’134 Patents. Because the Examiner

 and Novartis agreed that Dr. Karpinski’s declaration, and thus, the claimed “trisodium …

 hemipentahydrate,” were limited to crystalline forms during prosecution of the ’938 Patent, the

 same is true for the ’134 Patent. Novartis’s cases diminishing the significance of unilateral

 examiner statements are inapplicable here because Novartis’s statements, and not just those of

 the Examiner, limited the claims to the specific, claimed crystalline, substantially pure

 “trisodium … hemipentahydrate.” The Examiner simply recognized Novartis’s surrender of

 claim scope.

                        d)     The claimed “trisodium … hemipentahydrate” is a
                               supramolecular complex

         Despite previously characterizing the claimed inventions of the ’938 and ’134 Patents as

 “supramolecular complexes,”36 Novartis now apparently disputes that the “trisodium …

 hemipentahydrate” is such a complex. Novartis’s opening brief, however, offers no explanation

 as to why “trisodium … hemipentahydrate” is not a “supramolecular complex,” merely making

 conclusory statements that Defendants’ position should be rejected. See supra 56-57

 (substantively addressing only the “formula units” and “unit cells” aspects of Defendants’

 construction).




 36
    See, e.g., Novartis’s Response to Torrent’s Motion for Judgment on the Pleadings (D.I. 30) at
 1 (“The ’134 and ’938 patents claim, among other things, a novel supramolecular complex
 referred to herein as ‘trisodium [valsartan-sacubitril] hemipentahydrate.”); Id. at 4 (“The claimed
 inventions in the ’134 and ’938 patents relate to a novel supramolecular complex combining
 two active pharmaceutical ingredients—valsartan and sacubitril—in a single complex, not
 simply a new polymorph of a known compound.”).
                                                 68
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 82 of 124 PageID #: 3336




         The specification, however, consistently identifies the claimed “trisodium …

 hemipentahydrate” as a “supramolecular complex,” which is distinct from a physical mixture.

 See, e.g., Ex. 4, ’134 Patent, at 5:7-12 (“FIG. 1 shows a pictorial representation of the unit cell of

 the supramolecular complex of trisodium … hemipentahydrate.”); 19:4-15 (“Trisodium …

 hemipentahydrate may be considered a sodium supramolecular complex coordinated by oxygen

 ligands.”); 15:13-18 (“[T]he complex is termed trisodium … hemipentahydrate); 27:1-30:6

 (Describing the “trisodium … hemipentahydrate” produced in examples 1-3 as a complex that is

 distinct from “a simple physical mixture” and having “[s]ignificant spectral peaks.”); see Butcher

 Resp. Decl. ¶¶ 67-69. As described below, the named inventors of the ’938 and ’134 Patents

 confirm this to be true.

         The specification defines a “supramolecular complex,” as “an interaction between the

 two pharmaceutically active agents, the cations and any other entity present such as a solvent, in

 particular water, by means of noncovalent, intermolecular bonding between them. This

 interaction leads to an association of the species present in the supramolecular complex

 distinguishing this complex over a physical mixture of the species.” Ex. 4, ’134 Patent, at 6:52-

 60. In addition, the cations present in the supramolecular complex may form “coordinate bonds”

 with the active agents and water molecules, in lieu of noncovalent, intermolecular bonds. Id. at

 7:14-19; Butcher Resp. Decl. ¶¶ 67-69. With respect to “trisodium … hemipentahydrate”

 specifically, the specification explains that it is considered “a sodium supramolecular complex,

 coordinated by oxygen ligands.” Ex. 4, ’134 Patent, at 19:10-15.

         It is no coincidence that the claimed “trisodium … hemipentahydrate” contains two

 active agents, sodium cations, and water molecules, which all interact with one another via the

 interactions (i.e., non-covalent and coordinate bonding) described above. See Butcher Resp.


                                                  69
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 83 of 124 PageID #: 3337




 Decl. ¶¶ 67-69. That is to say, the claimed “trisodium … hemipentahydrate” parallels the

 definition of a “supramolecular complex” laid out in the specification. See id. ¶ 68. In view of the

 specification, a POSA would understand that the species at issue, “trisodium …

 hemipentahydrate,” is a “supramolecular complex” because of the network of interactions

 involved. Id. ¶ 69.

         Novartis confusingly characterizes “trisodium … hemipentahydrate” as a “compound.”

 See supra 47 (“The ’938 and ’134 Patents describe trisodium [sacubitril-valsartan]

 hemipentahydrate as a ‘compound,’ meaning a chemical substance comprising pharmaceutically

 active agents, cations, and other entities such as water molecules, which interact via non-covalent

 chemical bonding.”). In doing so, Novartis defines “compound” differently than the

 specification.

         The patentees acted as their own lexicographers by defining both “compound” and

 “supramolecular complex.”37 Ex. 4, ’134 Patent, at 6:22-27; 6:52-60. While characterizing

 “trisodium … hemipentahydrate” as a compound, Novartis redefines “compound” by merging

 the express definitions of “compound” and “supramolecular complex” set forth in the

 specification. Compare the following definitions:

       “compound”                      “compound”                    “supramolecular complex”
         Supra 47                  ’134 Patent at 6:22-27               ’134 Patent at 6:52-60
          A chemical                A    chemical     substance            An           interaction
  substance comprising      comprising covalent bonds within the    between         the        two
  pharmaceutically          two pharmaceutically active agents,     pharmaceutically         active
  active agents, cations,   the ARB and the NEPi molecular          agents, the cations and any
  and other entities        moieties,     and      non-covalent     other entity present such as a
  such     as      water    interactions between these two          solvent, in particular water,
  molecules,      which     pharmaceutically active agents, the     by means of noncovalent,
  interact via non-         ARB and the NEPi molecular              intermolecular        bonding


 37
   Novartis admits that the inventors used clear definitional language with respect to these terms.
 Supra 51.
                                                 70
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 84 of 124 PageID #: 3338




  covalent         chemical moieties. The active agents may be between           them         …
  bonding.                  linked by a linking moiety, such as a distinguishing this complex
                            cation or a non-covalent bond.        over a physical mixture of the
                                                                  species.

         Thus, while Novartis facially disputes that the “trisodium … hemipentahydrate” is a

 “supramolecular complex,” it labels “trisodium … hemipentahydrate” with its own mashed-up

 definition of “compound” that imports some features of the definition of the “supramolecular

 complex” from the patent. In short, it appears Novartis applies in its new label certain qualities

 that Novartis denies should apply to the claimed “trisodium … hemipentahydrate.”

         That the claims are limited to a “supramolecular complex” is not a mere academic

 exercise; it has practical consequences. Indeed, as noted above, a POSA would understand that

 the identification of “trisodium … hemipentahydrate” as a “supramolecular complex” itself

 distinguishes it from a simple physical mixture. See Butcher Resp. Decl. ¶¶ 67-69. In addition, a

 POSA would understand that a “supramolecular complex,” as defined in the ’938 and ’134

 Patents, is consistent with a crystalline material. Id.

                                                      ***

         Accordingly, in view of the specification and file history, a POSA would understand that

 the claimed “trisodium … hemipentahydrate” is a crystalline supramolecular complex having

 formula units of trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-

 butylcarbamoyl)propionate-(S)-3′-methyl-2′-(pentanoyl{2″-(tetrazol-5-ylate)biphenyl-4′-

 ylmethyl}amino)butyrate] hemipentahydrate, wherein each formula unit in a unit cell of the

 crystalline complex has 2.5 water molecules and 3 sodium ions.

                           e)     The plain meaning of “trisodium … hemipentahydrate” requires
                                  it to be a crystalline solid

         Even outside the teachings of the intrinsic evidence, a POSA would have recognized that

 the plain and ordinary meaning of “trisodium … hemipentahydrate” requires it to be a crystalline
                                               71
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 85 of 124 PageID #: 3339




 solid. In the field of solid-state chemistry, a “solvate” refers to a crystalline substance that

 incorporates solvent molecules into the crystal lattice. See, e.g., Butcher Resp. Decl. ¶ 37. A

 hydrate is a form of solvate where the solvent is water, such that water molecules are

 incorporated into the crystal lattice. See, e.g. id. ¶¶ 37-39. Thus, hydrates named to identify a

 fixed number of water molecules are recognized as crystalline solids where water molecules are

 incorporated into the crystal lattice. Id. ¶¶ 37-38 (discussing numerous references defining

 solvates as molecular complexes containing solvent within the crystal structure).

         By way of background, there are generally-accepted rules in the art for naming hydrates

 and crystalline substances. Id. ¶¶ 38-39. First, the crystalline substance is named based on the

 relevant compound or compounds that produce the crystalline lattice in conjunction with other

 components such as solvents or other ions. Second, crystalline hydrates are named based on the

 number of water molecules within the crystal lattice, such that a prefix is added before the word

 “hydrate.” For example, a monohydrate indicates that there is one water molecule per formula

 unit of a given crystalline substance, a dihydrate has two water molecules per formula unit, and

 so on. Id.

         In this case, “trisodium … hemipentahydrate” indicates that there are (1) three sodium

 cations; (2) anionic forms of the claimed APIs; and (3) 2.5 water molecules per formula unit38 in

 the crystal lattice. Thus, a POSA would recognize that the claim language refers to a ratio of the

 number of sodium ions and water molecules for each molecule of each API. See Butcher Resp.



 38
   A POSA would understand that the “formula unit” refers to the simplest whole number ratio of
 sodium, sacubitril, and valsartan ions. The specifications of the ’938 and ’134 Patents indicate
 that the term “formula unit” also includes the water molecules. Regardless, a POSA would
 understand that “trisodium … hemipentahydrate” refers to ratio of the number of sodium ions,
 sacubitril ions, valsartan ions, and water molecules in the context of a crystalline material. See
 Butcher Resp. Decl. ¶ 62.
                                                   72
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 86 of 124 PageID #: 3340




 Decl. ¶¶ 61-62. In addition, a POSA would recognize that the claimed complex contains

 negatively and positively charged ions. Id. Furthermore, a POSA would recognize that, taken

 together, these nomenclature choices indicate that the material is of a crystalline nature. Id. ¶¶

 59-66. By specifying the number of sodium cations and water molecules per formula unit, a

 POSA would understand that the charged ions and water molecules interact to produce a crystal

 structure and lattice. Id. ¶¶ 60-63. Were it a non-crystalline material, such as an amorphous

 material, it would not have a precise number of sodium cations and water molecules throughout

 the material. See id. ¶¶ 42-44, 60-63. Thus, it would not be termed by a POSA as a “trisodium …

 hemipentahydrate.” Instead, it would be explicitly labeled as an amorphous material and the

 individual components would be listed separately. Indeed, Novartis has done just this in related

 pending applications, as discussed in detail below. Thus, it follows that the term “trisodium …

 hemipentahydrate” means that each formula unit includes three sodium cations, one anion of

 each of the claimed APIs, and 2.5 water molecules, where the formula units cumulatively form

 the asymmetric unit, unit cell, and the overall crystal lattice. Id. ¶¶ 59-66.

         Moreover, that the claimed complex is specifically a hemipentahydrate is strong

 evidence that a POSA would understand it as a crystalline material. First, as explained above, a

 skilled artisan would recognize that, generally speaking, defining a substance as a hydrate signals

 that it is a crystalline material. This conclusion is even stronger when the hydrate is specified as

 having a fixed amount of water, indicating that there is a precise amount of water incorporated

 into the crystal structure and lattice. Id.39




 39
   In addition, there is no such thing as half of a water molecule (i.e., there cannot be 2.5 water
 molecules). Butcher Resp. Decl. ¶ 64. While the specification presents a “simplified structure” of
 the “trisodium … hemipentahydrate,” as stated in the specification, this simplified structure is
 merely used to calculate a relative molecular mass. Ex. 4, ’134 Patent, at 15:19-50. A POSA
                                                   73
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 87 of 124 PageID #: 3341




         On similar facts, the court in AstraZeneca AB v. Andrx Labs, LLC, determined that a

 claimed “trihydrate” refers to a crystalline material and could not encompass amorphous forms.

 C.A. No. 14-8030 (MLC)(DEA), 2017 WL 111928 (D.N.J. Jan. 11, 2017). At issue was the term

 “the magnesium salt of the S-omeprazole trihydrate,” which appeared in related patents. Claim 1

 of the ’070 patent did not restrict the form of the compound, whereas claim 1 of the ’085 patent

 was admittedly limited to a crystalline material. AstraZeneca, 2017 WL 111928, at *43. Relying

 principally on extrinsic evidence of an understanding of a POSA, the court determined that

 hydrates require crystalline material, finding that a POSA understands a hydrate to entail a

 compound where water is trapped within the crystal lattice. Id. at *45-46. The same conclusion is

 even more compelling here, where the patentee clearly limited its hydrate claims to substantially

 pure crystalline material during prosecution.40

                        f)      Claim differentiation cannot recapture surrendered claim scope

         Novartis’s argument that claim 1 of the ’134 Patent is not limited to crystalline material is

 based primarily on the presumption of claim differentiation. According to Novartis, because

 dependent claim 5 is specifically limited to “crystalline” “trisodium … hemipentahydrate,”

 independent claim 1 must be broader. Supra 48-50. Novartis further attempts to distinguish claim

 1 of the ’134 Patent from claim 1 of the ’938 Patent because the latter includes the language “in

 crystalline form.” Id. at 50-53.

         The Federal Circuit, however, has acknowledged on numerous occasions that claim

 differentiation is merely “a rule of thumb that does not trump the clear import of the


 would understand that this simplified structure, used for calculating relative molecular mass,
 does not exist. Butcher Resp. Decl. ¶¶ 61-64.
 40
   Moreover, as described above, the claimed “trisodium … hemipentahydrate” contains
 additional descriptors beyond the hydrate language alone that indicates that it is a crystalline
 material.
                                                   74
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 88 of 124 PageID #: 3342




 specification.” Eon-Net LP v. Flagstar Bancorp, 653 F.3d 1314, 1323 (Fed. Cir. 2011); see also

 Marine Polymer Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir. 2012) (“[C]laim

 differentiation is not a hard and fast rule and will be overcome by a contrary construction

 dictated by the written description or prosecution history.”) (citation and quotation omitted);

 CardSoft v. Verifone, Inc., 769 F.3d 1114, 1119 (Fed. Cir. 2014). In other words, the doctrine of

 claim differentiation cannot be used to override clear statements of claim scope established by

 the intrinsic evidence. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1302 (Fed. Cir.

 1999). Simply put, claim differentiation cannot broaden claims beyond their correct scope. Id. at

 1302; see also Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1381 (Fed. Cir.

 2006).

          While a difference between an independent and dependent claim can give rise to claim

 differentiation, even in that circumstance, the Federal Circuit has held that claim differentiation

 cannot be used to broaden the independent claim beyond its correct scope. In Enzo Biochem v.

 Applera Corp., 780 F.3d 1149 (Fed. Cir. 2015), the Federal Circuit considered claims directed to

 a oligo- or polynucleotide. The claim required some form of detection of a signaling moiety.

 Independent claim 1 did not specify whether indirect or direct detection was required, but

 dependent claims 67, 68, and 70 specified direct detection. Id. at 1156. Based on the doctrine of

 claim differentiation, the district court reasoned that because the dependent claims specified

 direct detection, independent claim 1 must be broader including direct and indirect detection.

 The Federal Circuit reversed. Id. at 1156-57. The Federal Circuit reviewed the plain language of

 the claims and the specification, which clearly indicated that the patentee had only claimed

 indirect detection. Id. at 1154-56. The patentee could not then broaden claim 1 by the expedient

 of adding a dependent claim limited to direct detection.


                                                  75
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 89 of 124 PageID #: 3343




         Similarly, in Retractable Techs., Inc. v. Beckton, Dickinson & Co., the Federal Circuit

 held that the presumption of claim differentiation could not overcome a construction mandated

 by the specification. 653 F.3d 1296, 1304-05 (Fed. Cir. 2011). There, an independent claim

 related to a syringe “body,” and a dependent claim limited the “body” to a “one-piece body.” Id.

 The specification made clear that the claimed “body” was a one-piece body. Id. at 1305. The

 specification distinguished prior art syringes having multiple pieces and touted the advantages of

 a one-piece body, as well as describing the invention as “featur[ing] a one piece hollow body.”

 Id. All the embodiments and all the figures included a one-piece body, and there was no

 disclosure of a multiple-piece body. Id. The Federal Circuit concluded, “[t]hus, a construction of

 ‘body’ that limits the term to a one-piece body is required to tether the claims to what the

 specifications indicate the inventor actually invented.” Id.; see also Backyard Nature Prods., Inc.

 v. Woodlink, Ltd., 81 F. App’x 729, 732 (Fed. Cir. 2003) (rejecting claim differentiation

 argument where the specification and prosecution history clearly limited the claim term “mesh”

 to “expanded mesh” despite a dependent claim adding the “expanded” limitation).

         Similarly, here, the specification describes the claimed “trisodium … hemipentahydrate”

 as a crystalline solid. Ex. 4, ’134 Patent, at 17:41-48. The specification characterizes the

 “trisodium … hemipentahydrate” as having properties characteristic of a crystalline material

 incompatible with an amorphous structure. As discussed above, during prosecution, the patentees

 overcame an obviousness rejection only by arguing that isolating and purifying the specific

 “trisodium … hemipentahydrate,” a crystalline material, required thousands of experiments. As

 also described above, a POSA would understand that the term hemipentahydrate necessarily

 entails that a specific quantity of water, namely 2.5 water molecules, are trapped within the

 crystal lattice as part of a unit cell. In the face of this evidence, the patentee cannot broaden claim


                                                   76
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 90 of 124 PageID #: 3344




 1 of the ’134 patent beyond its correct scope by adding the limitation “in crystalline form” to

 dependent claim 5. Enzo Biochem Inc., 780 F.3d at 1156-57; see also Wi-LAN USA, Inc. v. Apple

 Inc., 830 F.3d 1374, 1391-92 (Fed. Cir. 2016) (declining to apply claim differentiation to

 distinguish between “UL connections” and “connections.”).

                        g)     Pending applications related to the ’938 and ’134 Patents support
                               Defendants’ proposed constructions

         A review of PTO records shows that there are at least three patent applications related to

 the ’938 and ’134 Patents currently pending before the USPTO. The file histories of these

 pending applications reinforce that Novartis intended the term “trisodium … hemipentahydrate”

 to encompass only crystalline supramolecular complexes here. In its related applications,

 Novartis is separately pursuing the types of claims it forewent in the ’938 and ’134 Patents to

 obtain allowance of the single, crystalline species claimed here. For example, U.S. Pat. App. No.

 16/502,811 currently contains one independent claim, which recites “[a] compound comprising”

 anionic sacubitril, anionic valsartan, sodium cations, and water, wherein a range of molar ratios

 of the individual components are recited. Ex. 39, Jan. 15, 2020 Claims at 1. U.S. Pat. App. No.

 16/502,821 currently contains one independent claim, which recites “[a] compound of formula”

 having active agents, sodium cations, and water molecules, in certain ratios. Ex. 40, Jan. 7, 2020

 Claims at 1. U.S. Pat. App. No. 16/579,581 currently contains one independent claim, which

 recites “[a]n amorphous solid form of a compound comprising” the active agents and sodium

 cations, but not water. Ex. 41, Feb. 18, 2021 Claims at 1. Finally, U.S. Pat. App. No. 16/579,591,

 which was abandoned on March 26, 2021, contained two independent claims, both of which

 recited “[a] glassy solid [i.e., amorphous] form of a compound” containing the active agents and

 sodium cations, but not water. Ex. 42, Feb. 5, 2020 Claims at 1-2.



                                                 77
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 91 of 124 PageID #: 3345




         These related applications are notable for several reasons. First, that Novartis has chosen

 not to use “trisodium … hemipentahydrate” in any of the four related applications, and instead to

 broadly claim “compounds,” as well as “glassy solid forms” and “amorphous forms”

 specifically, containing sacubitril, valsartan, sodium cations, and water molecules, contradicts

 Novartis’s position that “trisodium … hemipentahydrate” is not limited to a crystalline

 supramolecular complex. Second, that Novartis has chosen to separately recite the individual

 components in each of the related applications demonstrates that Novartis could have easily done

 the same in the ’938 and ’134 Patents. Instead, Novartis chose not to do so because the term

 “trisodium … hemipentahydrate” is a single species that is explicitly defined as a crystalline

 supramolecular complex. Finally, the claimed “glassy solid” and “amorphous” forms do not

 include any water molecules, unlike the hemipentahydrate claimed in the ’938 and ’134 Patents.

         This confirms that the breadth of the disclosure in the ’938 and ’134 Patents is large, and

 that Novartis’s arguments regarding other forms relate to the genus of compounds that were

 disclosed but not claimed. Novartis is pursuing those claims separately. It deliberately limited

 itself in these patents to “trisodium … hemipentahydrate,” a specific species.

                        h)      The inventors characterized “trisodium … hemipentahydrate” as
                                a crystalline supramolecular complex

         The inventors’ own publications confirm that “trisodium … hemipentahydrate” is a

 crystalline supramolecular complex. After the patent applications that issued as the ’938 and

 ’134 Patents were filed, but before the patents issued, the inventors published an article in the

 journal Tetrahedron Letters titled “LCZ696: a dual-acting sodium supramolecular complex” (Ex.

 43, “Feng”). Feng is cited on the face of the ’938 and ’134 Patents. Accordingly, Feng is intrinsic

 evidence. V-Formation, Inc. v. Benetton Group SpA, 401 F.3d 1307, 1311 (Fed. Cir. 2005).



                                                  78
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 92 of 124 PageID #: 3346




         In Feng, the inventors describe and characterize LCZ696, a development code

 synonymous with “trisodium … hemipentahydrate.” The inventors unambiguously state that

 “trisodium … hemipentahydrate” (the same nomenclature as claimed in the ’938 and ’134

 Patents) is a crystalline supramolecular complex, providing detailed experimental results

 showing that it is a crystalline material having a unit cell. See Ex. 43, Feng at 275 (“The

 chemical structure of [trisodium … hemipentahydrate] can be described as a sodium

 supramolecular complex … The crystal structure displays an infinite 3-dimensional network of

 such sodium-ion based complexes.); id. at 276 (Fig. 2 illustrating half of the unit cell of

 “trisodium … hemipentahydrate.”). Thus, the inventors themselves considered the term

 “trisodium … hemipentahydrate” to refer to a specific crystalline supramolecular complex, and

 their descriptions align with Defendants’ proposed constructions, not Novartis’s arguments.

                   2.   The ’134 Patent Is Limited to Substantially Pure “Trisodium …
                        Hemipentahydrate”

         As detailed above, “trisodium … hemipentahydrate” is a crystalline material. Because it

 is crystalline, the prosecution history makes clear that substantial purity is also part of the

 construction. Even though the claims of the ’938 Patent do not expressly recite a “substantially

 pure” limitation, Novartis concedes that the claims are limited to substantially pure crystalline

 material. Supra 57. Novartis has no other option because during prosecution of the ’938 Patent, it

 clearly surrendered subject matter to secure allowance of the claims. For these very same reasons

 that required Novartis to surrender claim scope and concede to a narrow construction of the

 claims of the ’938 Patent, the ’134 Patent, which is a divisional of the ’938 Patent, is likewise so

 limited.

         “[T]he prosecution history can often inform the meaning of the claim language by

 demonstrating how the inventor understood the invention and whether the inventor limited the

                                                   79
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 93 of 124 PageID #: 3347




 invention in the course of prosecution, making the claim scope narrower than it would otherwise

 be.” Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090, 1094-95 (Fed. Cir. 2013). Thus,

 when the patentee unequivocally and unambiguously disavows a certain meaning to obtain a

 patent, the doctrine of prosecution history disclaimer narrows the meaning of the claim

 consistent with the scope of the claim surrendered. Biogen Idec, Inc., 713 F.3d at 1095. Here,

 during prosecution of the parent ’938 Patent, the patentee unequivocally and unambiguously

 stated that crystalline material is, by definition, substantially pure.

         Novartis has no option but to concede that claims of the ’938 Patent are limited to

 “substantially pure” “trisodium … hemipentahydrate.” During prosecution of the ’938 Patent

 described above (supra Part II.B.1.c)), the Examiner rejected all pending claims as obvious over

 a combination of references teaching the use of compositions comprising valsartan and NEP

 inhibitors. In response, Novartis submitted the Karpinski declaration arguing that the claims were

 non-obvious because Novartis had achieved unpredictable results based on its substantially pure

 crystalline hemipentahydrate. Ex. 22, Sept. 9, 2010 Amendment and Response, at 7-8; Ex. 23,

 Sept. 9, 2010 Declaration ¶ 4.

         The Examiner maintained the rejection because Novartis’s evidence of unpredictability

 was not commensurate in scope with the claims. While Dr. Karpinski’s declaration focused on

 Novartis’s alleged difficulties in preparing substantially pure “trisodium … hemipentahydrate,”

 at that time, only claim 102 of the application was limited to “substantially pure” material.

 Accordingly, the arguments were insufficient to overcome the rejection with respect to the

 broader claims which were not so limited. Ex. 24, Nov. 3, 2010 Final Rejection.




                                                    80
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 94 of 124 PageID #: 3348




         In a series of amendments, the applicants added a “substantially pure” limitation but then

 canceled those claims and presented new claims without any “substantially pure” limitation.41 In

 further discussion with the Examiner, and to secure allowance of the claims, Novartis agreed that

 crystalline hemipentahydrate was substantially pure even though there was no express substantial

 purity limitation in the claims. See March 7, 2014 Interview Summary (“such a crystalline form

 of the recited compound would also be substantially pure”).

         Following the interview, the Examiner entered an Examiner’s amendment and allowed

 the claims. A statement of the Examiner’s reasons for allowance accompanied the amendment,

 which clearly articulated Novartis’s concession of claim scope in exchange for issuance of the

 ’938 Patent, stating in part: “The Declaration establishes over 1000 experiments were required to

 prepare the claimed crystalline compound. … It is noted the recited trisodium

 hemipentahydrate crystalline compound is construed to also be ‘substantially pure’, as

 discussed in the declaration.” Ex. 28, Mar. 14, 2014 Notice of Allowance, at 3-4; see also supra

 Part II.B.1.c).

         In the face of this unmistakable surrender of claim scope to obtain the ’938 Patent,

 Novartis has conceded that the claims of the ’938 Patent are limited to a substantially pure,

 crystalline material. See D.I. 205, Joint Claim Construction Chart; supra 57. The surrender of

 claim scope legally applies equally to the ’134 Patent. Elkay Mfg. Co., 192 F.3d at 980; Hakim v.

 Cannon Avent Grp., PLC, 479 F.3d 1313, 1318 (Fed. Cir. 2007). In addition to the legal

 application of the prosecution history of a related application, the Examiner made it clear in the

 ’134 Patent file history that the claims of the ’134 Patent required both crystallinity and the



 41
   See Ex. 25, June 23, 2011 Amendment and Response, at 5 (“the claims as amended provide
 for a substantially pure compound”); Ex. 26, Dec. 17, 2013 Amendment, at 6.
                                                  81
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 95 of 124 PageID #: 3349




 associated substantial purity by again allowing the claims only in view of the Karpinski

 declaration and stating: “It is noted the recited trisodium hemipentahydrate crystalline compound

 is construed to also be ‘substantially pure.’” Ex. 36, Mar. 21, 2016 Notice of Allowance at 4.

 The Notice of Allowance then referenced the same Karpinski declaration and the same

 arguments that Novartis had made to secure allowance of the ’938 Patent based on the difficulty

 in preparing the hemipentahydrate form described by Karpinski. Id. Thus, the Notice of

 Allowance confirms both the crystallinity of the hemipentahydrate and that the ’134 Patent

 would not have issued but for Novartis’s concession that the claims are limited to “substantially

 pure” hemipentahydrate.

                                                     ***

          For all these reasons, the claimed “trisodium … hemipentahydrate” is a substantially pure

 crystalline solid. The remainder of Defendants’ proposed construction flows directly from the

 specification. Ex. 4, ’134 Patent, at 19:4-19 (describing the formula units of the asymmetric unit

 cell).

          C.       Novartis’s Reply Position:

                   1.    “trisodium [sacubitril-valsartan] hemipentahydrate”
                         By Itself Is Not Limited To Crystalline Form

          Defendants’ construction limiting “trisodium [sacubitril-valsartan] hemipentahydrate” by

 itself to “crystalline” violates the presumption of claim differentiation (at its strongest here) and

 improperly renders superfluous the separate “crystalline form” limitations of ’938 Patent claim 1

 and ’134 Patent claim 5. Supra 48-50. Defendants’ cited cases explain that this presumption may

 only be overcome by another construction that is “dictated” or “mandated” by the intrinsic




                                                   82
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 96 of 124 PageID #: 3350




 evidence. See Marine, 672 F.3d at 1359; Retractable, 653 F.3d at 1304-05; supra 74-76.42 That

 is not the situation here. Supra 45-55; infra Sections II.C.1.a-c.

                        a)      The Specification Never Limits The Claimed “trisodium
                                [sacubitril-valsartan] hemipentahydrate” To Crystalline Form

         The specification describes the invented novel compounds which “can be in the

 crystalline, partially crystalline, amorphous, or polymorphous form, preferably [i.e., not

 exclusively] in the crystalline form,” and identifies trisodium [sacubitril-valsartan]

 hemipentahydrate as most preferred. Supra 50-51, 62-63. Defendants attempt to side-step the

 explicit amorphous form disclosure by alleging that it does not apply to trisodium [sacubitril-

 valsartan] hemipentahydrate (supra 58-59, 62-63) and by pointing to the preferred crystalline

 form. This attempt is inconsistent with the intrinsic evidence as a whole.

         Trisodium [sacubitril-valsartan] hemipentahydrate is first disclosed in the specification as

 the “most preferred” compound without reference to crystalline form; it is not, as Defendants

 assert, exclusively described as crystalline. See, e.g., Ex. 4, ’134 Patent, 15:1-18 (“In this most

 preferred example, the complex is termed trisodium [sacubitril-valsartan] hemipentahydrate.”),

 15:19-50 (simplified structure of trisodium [sacubitril-valsartan] hemipentahydrate not limited to

 crystalline form), see also 14:36-41, 14:50-54 (the dual-acting compound, not limited to

 crystalline form, may contain 2.5 water molecules which “may contribute to [its] intermolecular

 structure”); Klibanov Reply Decl. ¶¶ 17-18; contra supra 58-62. The specification never

 excludes from the above “amorphous form” disclosure any compound, much less the most

 preferred compound. Klibanov Reply Decl. ¶¶ 16, 19-21.


 42
   Defendants’ other cases likewise each involved clear intrinsic evidence, which is absent here,
 overcoming the presumption. Toro, 199 F.3d at 1298, 1301-02; Backyard, 81 F. App’x at 732;
 Curtiss-Wright, 438 F.3d at 1378-81; Eon-Net, 653 F.3d at 1321-23; CardSoft, 769 F.3d at 1118-
 19; Enzo, 780 F.3d at 1154-57; Wi-LAN, 830 F.3d at 1389-92.
                                                  83
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 97 of 124 PageID #: 3351




         The Court should not limit the compound trisodium [sacubitril-valsartan]

 hemipentahydrate to the “preferred embodiment” crystalline form absent a “clear intention” in

 the intrinsic evidence as a whole that the patentee intended such a limitation. Supra 51. There is

 no such “clear intention” here. Id. Defendants point to statements using non-definitional or

 exemplary language and therefore such statements, discussed below, do not limit the claims.

         First, the grammatical structure of a single phrase (“trisodium [sacubitril-valsartan]

 hemipentahydrate, a crystalline solid” (supra 59-60)) that is prefaced with the non-limiting

 words “relates to” and does not follow the clear definitional language used elsewhere (supra 51-

 52), does not undermine the inventors’ clear intent to claim trisodium [sacubitril-valsartan]

 hemipentahydrate in any form. Courts have held that “punctuation is not decisive of [statutory]

 construction,” and it should not be decisive here either in view of the inventors’ intent as shown

 elsewhere in the specification. See Costanzo v. Tillinghast, 287 U.S. 341, 344 (1932).

         Second, the “examples disclosed in the specification” (supra 69 citing Ex. 4, ’134 Patent,

 Figure 1, 5:7-12, 27:1-30:6) are expressly not limiting. Ex. 4, ’134 Patent, 26:64-67 (“[The]

 examples are disclosed solely by way of illustrating the invention and should not be taken in any

 way to limit the scope of the present invention.”).

         Third, the specification descriptions of trisodium [sacubitril-valsartan] hemipentahydrate

 that mention “unit cell” (supra 61 citing Ex. 4, ’134 Patent, 5:7-14, 17:40-19:19) relate only to

 an exemplary embodiment—an analysis of a single crystal of trisodium [sacubitril-valsartan]

 hemipentahydrate—not trisodium [sacubitril-valsartan] hemipentahydrate without limitation.

         Fourth, the term “supramolecular complex” used to describe trisodium [sacubitril-

 valsartan] hemipentahydrate (supra 68-69 citing Ex. 4, ’134 Patent, 5:7-12, 19:4-15, 15:13-18,

 27:1-30:6) is not limited to crystalline form. Ex. 4, ’134 Patent, 6:52-7:2 (“As a preferred [i.e.,


                                                  84
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 98 of 124 PageID #: 3352




 not exclusive] embodiment of the invention, the [supramolecular] complex is crystalline[.]”);

 Klibanov Reply Decl. ¶¶ 22, 25. Defendants do not argue otherwise. Supra 56 n.29, 71

 (“supramolecular complex” is “consistent with [i.e., not limited to] a crystalline material”).

         Finally, Defendants’ argument that the specification only enables “trisodium [sacubitril-

 valsartan] hemipentahydrate” in crystalline form (not amorphous form), is limited to one

 footnote with no support, which is not clear and convincing evidence. Supra 60 n.32. Moreover,

 enablement should not play a part in claim construction where, as here, the intrinsic evidence is

 not ambiguous. See Phillips, 415 F.3d at 1327; Idenix, 2015 WL 9048010, at *4.

                        b)     The ’938 Patent File History Does Not
                               Limit The Claimed “trisodium [sacubitril-valsartan]
                               hemipentahydrate” To Crystalline Form

         While Novartis limited the ’938 Patent claims to “crystalline form,” Novartis omitted

 “crystalline form” from the ’134 Patent application claim 1 (issued as claim 1). Supra 54-55.

 Applicants, like Novartis here, commonly “adopt[] an explicit claim-narrowing limitation to

 achieve immediate issuance of a patent containing the narrowed claims and postpone[] to the

 prosecution of a continuation application further arguments about claims that lack the narrowing

 limitation. [T]hat process does not imply a disclaimer. . . .” Sanofi v. Watson Labs. Inc., 875 F.3d

 636, 650 (Fed. Cir. 2017). Elkay does not change the outcome because, unlike here, there was no

 significant claim difference between the earlier and later application claims and therefore no

 basis to construe the claims differently. See Elkay, 192 F.3d at 979.

         Neither Novartis nor the Examiner indicated during the prosecution of the ’938 Patent

 that the compound trisodium [sacubitril-valsartan] hemipentahydrate alone was “by definition”

 in crystalline form. See supra 53-55; contra supra 80. Instead, Novartis told the Examiner that

 the invention was a “compound having both [valsartan] and [sacubitril] in the same compound

 structure.” Novartis did not say that the invention was limited to one form of that compound. Ex.
                                                  85
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 99 of 124 PageID #: 3353




 22, ’938 FH, 2010/9/9 Response at 6. While Novartis agreed to limit the ’938 Patent application

 claims to crystalline form by expressly adding the word “crystalline” to claim 1, there was no

 such agreement for the ’134 Patent. Supra 53-55.

         None of Defendants’ citations to the ’938 Patent prosecution history limits claim scope.

 First, the Examiner’s reliance on co-crystal prior art to reject the ’938 Patent application claims

 (supra 64-65) does not limit claim scope, because a prior art species (crystalline form) may

 render obvious a genus (not limited to any form). See KSR Int’l Co. v. Teleflex Inc., 550 U.S.

 398, 419-20 (2007). Second, Novartis elected trisodium [sacubitril-valsartan] hemipentahydrate

 and crystalline form as a species of the invention, but did not restrict every application claim to

 the elected species (much less subsequent applications having different claim scope). Contra

 supra 63-64, 67; see Ex. 38, ’938 FH, 2009/12/07 Election Requirement at 6; Plantronics, Inc. v.

 Aliph, Inc., 724 F.3d 1343, 1350-53 (Fed. Cir. 2013) (patentee’s election of species did not

 surrender claim scope). Indeed, Novartis’s response to the restriction requirement included

 application claims (e.g., 86-95) that were not limited to trisodium [sacubitril-valsartan]

 hemipentahydrate or crystalline form. Ex. 20, ’938 FH, 2010/1/28 Response at 9-10; Klibanov

 Reply Decl. ¶¶ 35-36. Third, Defendants leave out support that Novartis cited for claims added

 during the ’938 Patent prosecution. Supra 65-66. Novartis stated that support for claims to

 “trisodium [sacubitril-valsartan] hemipentahydrate” in the “solid form” and in “crystalline form”

 “can be found throughout the specification,” including the amorphous form disclosure (supra

 83), and “[f]urther support . . . is found on pages 23, 25-26 and 27, which describe the crystal

 structure of the claim compound.” Ex. 26, ’938 FH, 2013/12/17 Amendment at 3, 6; Klibanov

 Reply Decl. ¶¶ 37-39. Defendants’ brief omits the emphasized language.




                                                  86
 ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 100 of 124 PageID #: 3354




                         c)      The ’134 Patent Prosecution Does Not
                                 Limit The Claimed “trisodium [sacubitril-valsartan]
                                 hemipentahydrate” To Crystalline Form

          Defendants’ sole ’134 Patent prosecution evidence appears in the Examiner’s Notice of

  Allowance. Supra 67-68. The Notice of Allowance for the parent ’938 Patent (limited to

  “crystalline form”) should not limit the broader ’134 Patent claims, which the Examiner did not

  require and Novartis did not agree to be limited to “crystalline form.” Ex. 36, ’134 FH,

  2016/03/21 Notice of Allowance at 3; Ex. 26, ’938 FH, 2013/12/17 Amendment at 3-5 (claims);

  Klibanov Reply Decl. ¶¶ 40-43; supra 67-68. Instead, the Examiner stated that the “secondary

  considerations [i.e., Karpinski Declaration] . . . would also apply to the sacubitril-valsartan

  compound administered in the . . . method claims.” Ex. 36, ’134 FH, 2016/03/21 Notice of

  Allowance at 2-4; Klibanov Reply Decl. ¶ 44.

          Even if the Court finds that the Examiner characterized “trisodium [sacubitril-valsartan]

  hemipentahydrate” as crystalline (Novartis disagrees), an Examiner’s single statement does not

  constitute a clear disavowal of claim scope where, as here, the rest of the prosecution history and

  intrinsic evidence shows the patentee clearly did not intend to limit the claims. Supra 53-55.

                         d)      The Extrinsic Evidence Is Not Persuasive

          As the intrinsic evidence shows unambiguously that the claimed “trisodium [sacubitril-

  valsartan] hemipentahydrate” is not limited to crystalline form, the claim construction analysis

  should end there, and the Court should not consider Defendants’ extrinsic evidence. Supra 55;

  AstraZeneca, 2017 WL 111928, *10, *43-45. However, if the Court considers extrinsic evidence,

  it demonstrates that a POSA as of 2006 would know that amorphous compounds may also be

  hydrates with a fixed amount of water.43 Klibanov Reply Decl. ¶¶ 5-13 citing Ex. 55, Kaneniwa


  43
    Contrary to the information Defendants provided Dr. Butcher (see Butcher Resp. Decl. ¶ 15),
  the ’938 and ’134 Patents have the same priority date—either April 4 or August 11, 2006—not
                                                 87
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 101 of 124 PageID #: 3355




  1984 at Abstract, 4552-53, 4555-58; Ex. 56. Thus, the ratio of components in trisodium

  [sacubitril-valsartan] hemipentahydrate (supra 72-73) does not limit this compound to crystalline

  form.44 Klibanov Reply Decl. ¶¶ 14-15.

          Because the extrinsic evidence indicates that a hydrate with a fixed amount of water, like

  trisodium [sacubitril-valsartan] hemipentahydrate alone, would not be limited to crystalline form,

  a POSA would rely on the intrinsic evidence, which resolves the crystalline issue in Novartis’s

  favor. Another court held that a claimed active agent “in the form of its monohydrate” was not

  limited to crystalline form where “[t]he words of [the claim] d[id] not specify any physical state”

  of the monohydrate, and the intrinsic record indicated the monohydrate was known to exist in a

  non-crystalline form (e.g., in a solution). See Abraxis Bioscience, Inc. v. Navinta, LLC, 640 F.

  Supp. 2d 553, 565-67 (D.N.J. 2009), rev’d on other grounds, 625 F.3d 1359, 1368 (Fed. Cir.

  2010). Like Abraxis, ’134 Patent claim 1 “does not specify any physical state” and the

  specification discloses the hemipentahydrate may exist in non-crystalline form.

          Defendants’ reliance on AstraZeneca is misplaced. Unlike in AstraZeneca, where the

  intrinsic evidence “left unanswered” “whether the term ‘trihydrate’ was a crystalline form,” the

  intrinsic evidence here (including the clear claim language) is not ambiguous. See AstraZeneca,

  2017 WL 111928, at *44-45. The intrinsic evidence in AstraZeneca differed from the facts here

  in several important ways. First, the court found that ’070 patent claim 1 reciting a “trihydrate”

  could be limited to crystalline form without violating claim differentiation, which is not the case



  two different priority dates. Supra 7 & n. 10. A POSA’s understanding of the disputed claim
  terms would be the same as of either April 4 or August 11, 2006. Supra 46 n.27.
  44
    Novartis withdrew its original proposed construction to simplify the issues for this Court.
  Novartis did not “elect[] not to construe the claim term” or recognize that “fractional water
  content must relate to the number of water molecules in a unit cell of a crystal lattice” (contra
  supra 61 n.35); the issues in dispute may be resolved without modifying the claim language.
                                                   88
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 102 of 124 PageID #: 3356




  here. Compare AstraZeneca, 2017 WL 111928, at *45-46 with supra 82-83. Second, the

  AstraZeneca patent specification “fail[ed] to describe the bounds of the term trihydrate” and was

  “far from clear,” whereas the ’134 and ’938 Patents’ specification discloses that the claimed

  “hemipentahydrate” is not limited to crystalline form. Compare AstraZeneca, 2017 WL 111928,

  at *45 with Section II.C.1.a. Third, the AstraZeneca file histories “lack[ed] . . . any conclusive

  statements regarding crystallinity,” whereas the file histories here demonstrate that Novartis and

  the Examiner understood that the “hemipentahydrate” alone is not limited to crystalline form.

  Compare AstraZeneca, 2017 WL 111928, at *45 with Sections II.A.1.d & II.C.1.b-c.

                         e)      Novartis Never Admitted That “trisodium [sacubitril-valsartan]
                                 hemipentahydrate” Alone Is Limited To Crystalline Form

          Defendants improperly replace statements about “LCZ696” (a short form for crystalline

  LCZ696) in Feng et al. (Ex. 43) with the claim language “trisodium [sacubitril-valsartan]

  hemipentahydrate.” Supra 79. Feng never suggests that LCZ696 is synonymous with the claimed

  “trisodium [sacubitril-valsartan] hemipentahydrate”; LCZ696 is one embodiment of the

  invention, not the only embodiment. Klibanov Reply Decl. ¶¶ 26-27 citing Ex. 43 at 275.

          Defendants also argue that in pending patent applications, Novartis used different

  language to claim genuses of compounds (not limited to trisodium [sacubitril-valsartan]

  hemipentahydrate) including the “amorphous” form of those compounds. Supra 73, 77-78 citing

  Exs. 39-42. Patent applicants are permitted to seek claims of different scope and use different

  terminology in later patent applications, see, e.g., Sanofi, 875 F.3d at 650, which Novartis did

  here. Klibanov Reply Decl. ¶¶ 28-30 citing Exs. 39-42. And the claims in these pending

  applications are consistent with trisodium [sacubitril-valsartan] hemipentahydrate by itself not

  being limited to crystalline form. Klibanov Reply Decl. ¶¶ 31-33 citing Exs. 39 and 40.



                                                   89
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 103 of 124 PageID #: 3357




                    2.   The Claims Should Not Be Limited To A “Supramolecular
                         Complex Having Formula Units” And “Unit Cell[s]”

          The question is not, as Defendants argue, “[w]hether ‘trisodium [sacubitril-valsartan]

  hemipentahydrate’ is a supramolecular complex” (supra 58). Rather, it is whether “trisodium

  [sacubitril-valsartan] hemipentahydrate” and “crystalline form” are limited to Defendants’

  “supramolecular complex,” “formula units,” and “unit cell” language. Supra 44, 56-57.

          That Novartis has characterized “trisodium [sacubitril-valsartan] hemipentahydrate” as a

  “complex” or “supramolecular complex” does not mean that “supramolecular complex” should

  be read into the claims. Contra supra 68. The specification also expressly defines

  “supramolecular complex” without reference to crystalline form, formula units, or unit cells. Ex.

  4, ’134 Patent, 6:52-7:2; Klibanov Reply Decl. ¶ 25; supra 69, 84-85. Nothing in Defendants’

  arguments about “compound” and “supramolecular complex” changes these facts. See supra 68-

  69; Klibanov Reply Decl. ¶¶ 23-24 citing Ex. 4, ’134 Patent, 6:22-43. Novartis never suggested

  that the term “compound” in the intrinsic evidence would encompass a physical mixture.

  Novartis clearly explained the opposite. See supra 5, 7. In short, Defendants’ proposal to limit

  “trisodium [sacubitril-valsartan] hemipentahydrate” alone to “a . . . supramolecular complex

  having formula units . . ., wherein each formula unit in a unit cell . . . has 2.5 water molecules

  and 3 sodium ions” is another effort to limit the compound to crystalline form, which it is not.

  Section II.C.1.

                    3.   The ’134 Patent Claims Are Not Limited To “Substantially Pure”

          While the Examiner and Novartis explicitly agreed that the application claim issuing as

  ’938 Patent claim 1 “should be amended to require a substantially pure compound,” there is no

  similar agreement with the ’134 Patent. Prosecution disavowal must be “clear and unmistakable”

  to overcome the “heavy presumption” that claims mean what they say. Biogen, 713 F.3d at 1094-

                                                   90
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 104 of 124 PageID #: 3358




  95. There is no such “clear and unmistakable” disavowal here. Supra 57. Novartis omitted the

  claim limitation “crystalline” from ’134 Patent claim 1, so any disclaimer with respect to the

  narrower ’938 Patent claims does not apply. Supra 54-55, 87.45

          Moreover, Defendants’ position that the ’134 Patent claims are limited to “substantially

  pure” compound appears to rise and fall with their argument that the compound trisodium

  [sacubitril-valsartan] hemipentahydrate must be a crystalline material. Supra 79 (“Because

  [trisodium [sacubitril-valsartan] hemipentahydrate] is crystalline, the prosecution history makes

  clear that substantial purity is also part of the construction”), see also 66 (asserting “because the

  material was crystalline, it was also, by definition, substantially pure”). The compound trisodium

  [sacubitril-valsartan] hemipentahydrate is not limited to crystalline form. Section II.C.1.

          D.        Defendants’ Sur-reply Position:

          Contrary to Novartis’s reply, during prosecution of the ’938 and ’134 Patents, it agreed to

  limit its claims to a substantially pure, crystalline material. This is evidenced by an extensive

  back and forth between Novartis and the Examiner in which Novartis conceded that its evidence

  for patentability was limited to substantially pure, crystalline trisodium … hemipentahydrate.

  The prosecution history alone is dispositive. Regardless, Defendants’ proposed construction is

  supported by the specification and intrinsic evidence in its entirety. Supra 60-61.




  45
    Defendants’ reliance on Elkay is inapposite because in that case, unlike the present case, there
  was no significant difference between the claim language of the earlier and later applications and
  therefore no basis to construe the claims differently. See Elkay, 192 F.3d at 979. Hakim is also
  inapposite. In Hakim, the applicant replaced a claim term, despite emphasizing throughout
  prosecution of the parent patent that the replaced term distinguished the claimed invention over
  prior art. Hakim, 479 F.3d at 1318. There is no indication that the examiner here allowed the
  ’134 Patent claims because “substantially pure” distinguished the claims over prior art.
                                                    91
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 105 of 124 PageID #: 3359




                    1.   During Prosecution of the ’938 Patent, Novartis Agreed with the
                         Examiner that It Was Entitled to Claim No More than Substantially
                         Pure, Crystalline Trisodium … Hemipentahydrate

          During prosecution of the ’938 Patent, the Examiner rejected the claims as obvious. Ex.

  21, Apr. 7, 2010 Non-final Rejection. The Examiner found that each aspect of the invention was

  known in the art and it would have been obvious to prepare the co-crystals from solution and to

  isolate and “characterize the hydrate forms of this co-crystal, including the crystal in the range of

  2.5 H2O molecule equivalents, giving the elected hemipentahydrate ….” Id. at 13.

          Novartis attempted to overcome the rejection, arguing that the prior art did not teach the

  possibility of a single ARB/NEPi moiety. Ex. 22, Sept. 9, 2010 Amendment, at 6.46 Concurrently

  with its Response, Novartis submitted the Declaration of Dr. Karpinski. As discussed in Section

  II.B, supra, Dr. Karpinski argued that it took over 1000 separate experiments to prepare, purify

  and characterize substantially pure trisodium … hemipentahydrate. See supra 65. According to

  Dr. Karpinski and Novartis, the “procedure to prepare, purify and characterize this compound

  was non-routine and required an undue level of experimentation.” Ex. 23, Sept. 9, 2010

  Karpinski Decl., ¶ 4; Ex. 22, Sept. 9, 2010 Amendment, at 7–8. It was this undue level of

  experimentation that Novartis argued rendered the claims non-obvious.

          The Examiner rejected the Applicant’s arguments. Specifically, regarding Dr. Karpinski’s

  Declaration, the Examiner noted that Dr. Karpinski’s evidence of alleged undue experimentation

  was not commensurate in scope with the claims, with the exception of claim 102, which at that

  time was the only claim limited to substantially pure trisodium … hemipentahydrate.




  46
    Notably, Novartis’s statement further evidences that the ʼ659 and ʼ331 Patents are directed to a
  combination of physically separate components, as opposed to a complex, as explained above.
  See supra, Sections I.B, I.D.
                                                   92
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 106 of 124 PageID #: 3360




  Accordingly, the Examiner maintained the obviousness rejection. Ex. 24, Nov. 3, 2010 Final

  Rejection.

          Novartis then took its first step to limit the claims: it amended pending claim 86, adding a

  “substantially pure” limitation to a claim that previously recited a broad “compound.”47

  Additionally, Novartis canceled most other claims. After this amendment, all proposed claims

  included the “substantially pure” limitation, except claim 99 (and dependent claims 100 and

  101), which, in contrast, broadly recited trisodium … hemipentahydrate “in solid form.”

  Notwithstanding this difference, Novartis nonetheless argued in its remarks accompanying the

  amendment that “the claims as amended provide for a substantially pure compound and there is

  no suggestion in any of the cited references disclosing such an embodiment, either expressly or

  inherently.” Ex. 25, June 23, 2011 Amendment, at 5 (emphasis added). Before any action by the

  Examiner, however, Novartis cancelled all previously presented claims and proposed new claim

  105, which was identical to previously presented claim 99, generally claiming a “solid form.”48

  Ex. 26, Dec. 17, 2013 Preliminary Amendment. Thus, after Novartis had just amended the claims

  to include the “substantially pure” limitation so that the claims would be commensurate in scope

  with Dr. Karpinski’s Declaration, Novartis attempted to remove that same limitation.

          During a March 7, 2014 interview, the Examiner again indicated that claim 105 should be

  amended to include the “substantially pure” limitation “in order to be commensurate in scope


  47
     Claim 86 recited “a compound of the formula:” [(ARB)(NEPi)](Cat)1-3 • xH2O], specifying
  that the ARB was valsartan, the NEPi was sacubitril, “Cat” was a sodium cation, and “x” was 0
  to 3.
  48
    New claim 105: “Trisodium [3-((1S,3R)-1-biphenyl-4-ylmethyl-3-ethoxycarbonyl-1-
  butylcarbamoyl)propionate-(S)-3'-methyl-2'-(pentanoyl{2"-(tetrazol-5-ylate)biphenyl-4'-
  ylmethyl}amino)butyrate] hemipentahydrate in the solid form.” Ex. 26, Dec. 17, 2013
  Preliminary Amendment at 3. In the remarks accompanying the Amendment, Novartis confirmed
  that claim 105 was identical to previously presented claim 99, which the applicant had
  previously argued was “substantially pure.” Id. at 6.
                                                  93
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 107 of 124 PageID #: 3361




  with the Declaration of [Dr.] Karpinski.” Ex. 27, Mar. 14, 2014 Interview Summary. Novartis

  conceded, and amended claim 105 to recite “crystalline” in place of “solid form” in the body of

  the claim. Id. In addition, “the Examiner and [Novartis] agreed that such a crystalline form of the

  recited compound would also be substantially pure.” Id.

          Following the interview, with Novartis’s consent, the Examiner entered an Examiner’s

  amendment and allowed the claims. Ex. 28, Mar. 14, 2014 Notice of Allowance. Claim 105,

  which issued as claim 1 of the ’938 Patent, was amended to change “solid form” to “crystalline

  form.” Id. at 3. A statement of the reasons for allowance accompanied the amendment,

  explaining that the trisodium … hemipentahydrate was crystalline and substantially pure. Id.; see

  also supra 67 (“It is noted the recited trisodium hemipentahydrate crystalline compound is

  construed to also be ‘substantially pure’, as discussed in the [Karpinski] declaration.”).

          This extensive back and forth between Novartis and the Examiner shows that Novartis

  overcame the obviousness rejection only because of the alleged technical hurdles that it faced in

  preparing the substantially pure, crystalline trisodium … hemipentahydrate. And Novartis

  agreed with the Examiner that the claims are limited to a substantially pure, crystalline trisodium

  hemipentahydrate. See Butcher Sur-Reply Decl. ¶¶ 32–40. Indeed, even though the claims of the

  ’938 Patent do not include the words “substantially pure,” the evidence of Novartis’s disavowal

  is so unmistakable that Novartis had to concede that the ’938 Patent is limited to substantially

  pure crystalline material.

                    2.   The Examiner Allowed the ’134 Patent Based on the Same Agreement
                         with Novartis that Its Claims Were Limited to Substantially Pure,
                         Crystalline Trisodium … Hemipentahydrate

          The ’134 Patent is similarly limited. The ’134 Patent is a division of the ’938 Patent and

  claims methods of using the same trisodium … hemipentahydrate claimed in the ’938 Patent.


                                                   94
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 108 of 124 PageID #: 3362




  Most importantly, the Examiner allowed the claims of the ’134 Patent only after reciting the

  same arguments and evidence presented in Dr. Karpinski’s declaration in the parent application:

                     The following is an examiner’s statement of reasons for allowance: … [T]he
                     obviousness basis in the parent application was overcome by secondary
                     considerations, which would also apply to the sacubitril-valsartan
                     compound administered in the instant claimed treatment method claims.
                     Evidence established that preparation of the sacubitril-valsartan
                     compound was associated with undue technical hurdles. The Examiner
                     stated in the parent application, in the reasons for allowance, mailed
                     3/14/2014:

                        The following is an examiner’s statement of reasons for allowance:
                        The Examiner has reconsidered the Declaration of Piotr H.
                        Karpinski… The Declaration establishes over 1000 experiments
                        were required to prepare the claimed crystalline compound. This
                        demonstrates undue technical hurdles and provides evidence of
                        unpredictability. … Since the amended claims, as allowed are
                        commensurate in scope with the Declaration evidence, the
                        obviousness rejection has been withdrawn. It is noted the recited
                        trisodium hemipentahydrate crystalline compound is construed to
                        also be “substantially pure”, as discussed in the declaration.

  Ex. 36, Mar. 21, 2016 Notice of Allowance. Thus, the Examiner specifically quoted from the

  same limiting Notice of Allowance that all parties admit narrowed the ’938 Patent to both

  crystalline and substantially pure material despite the ’938 Patent claims not explicitly reciting

  that limitation.

          Novartis downplays the significance of the related prosecution by arguing that the

  Examiner’s Notice of Allowance is a single unilateral statement by the Examiner. Supra 87. But

  as is clear above, Novartis conceded after extensive back-and-forth during the parent

  prosecution, in connection with the issuance of the ’938 Patent, that it was entitled at most to

  claims to substantially pure, crystalline trisodium … hemipentahydrate, and the Examiner

  expressly referenced that same agreement before allowing the ’134 Patent claims on that basis.

  See id.; see also Butcher Sur-Reply. Decl. ¶¶ 32–40.


                                                     95
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 109 of 124 PageID #: 3363




          Biogen Idec, Inc. v. GlaxoSmithKline LLC, 713 F.3d 1090 (Fed. Cir. 2013), is instructive.

  In Biogen, the examiner rejected all pending claims because the specification did not enable a

  POSA to practice the full scope of the claimed invention, which would have encompassed all

  “anti-CD20 antibodies,” no matter their specificity or affinity for certain tumor cells. The

  specification only enabled Rituxan® (rituximab), not other anti-CD20 antibodies. In response,

  Biogen argued that the specification enabled anti-CD20 antibodies with similar affinity and

  specificity as Rituxan®, conceding that other antibodies directed to the same antigen might have

  different affinities and functional characteristics. “While the applicants may not have repeated

  the examiner’s language verbatim et literatim, it is clear that they were limiting their invention to

  what the examiner believed they enabled.” Biogen, 713 F.3d at 1096.

          Similarly, here, to overcome an obviousness rejection, Novartis argued that it would

  require undue experimentation for a POSA to practice the claimed invention. When the

  Examiner nonetheless maintained the rejection because Novartis’s evidence of unpredictability

  was not commensurate in scope with its claims, Novartis limited the claims to a substantially

  pure crystalline material. Indeed, a substantially pure crystalline material was all it was entitled

  to claim in view of the evidence and arguments presented regarding non-obviousness, just as the

  applicants in Biogen limited their claims to only that which they had enabled. See also UCB, Inc.

  v. Yeda Research & Dev. Co., Ltd., 837 F.3d 1256, 1261 (Fed. Cir. 2016) (“[A] patent applicant

  cannot later obtain scope that was requested during prosecution, rejected by the Examiner, and

  then withdrawn by the applicant.”).

          Novartis argues that it was free to adopt an explicit claim-narrowing limitation to achieve

  immediate issuance of the ’938 Patent and then pursue broader claims in a child patent, such as

  the ’134 Patent. Supra 85 (citing Sanofi v. Watson Labs. Inc., 875 F.3d 636, 650 (Fed. Cir.


                                                   96
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 110 of 124 PageID #: 3364




  2017)). But Novartis did not attempt to overcome the basis of the rejection in the ’134 Patent

  such that it could seek broader claims. Quite the opposite, the Examiner specifically referenced

  Novartis’s prior agreement that trisodium … hemipentahydrate is limited to a substantially pure,

  crystalline material, and noted that it was only on this basis that Novartis had been able to

  overcome the obviousness rejection. Because the claims at issue in the ’134 Patent recite

  methods of using that same trisodium … hemipentahydrate material, the Examiner allowed the

  claims. Novartis did not further attempt to traverse the bases for the Examiner’s rejection, argue

  that it had other evidence of undue experimentation, or otherwise argue for broader claims.

          While Novartis attempts to disguise this case as one where it did not acquiesce to the

  Examiner’s statements in the Notice of Allowance, in fact, Novartis did not sit idly by while the

  Examiner limited its claims. Novartis actively participated, and its silence on this while actively

  commenting on other issues affirms the Examiner’s acknowledgment of Novartis’s own prior

  agreement as to the limits of the claims. As the Federal Circuit recognized in Biogen, the

  acquiescence cases are inapposite where the applicant adopts an examiner’s narrow

  characterization of an invention to overcome a rejection. Biogen, 713 F.3d at 1097, n.6; ACCO

  Brands, Inc. v. Micro Sec. Devices, Inc., 346 F.3d 1075, 1078–79 (Fed. Cir. 2003) (holding that

  the examiner’s reliance on the applicant’s statements in the Reasons for Allowance shows

  agreement on claim scope); Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 973, 979 (Fed. Cir.

  1999). Here, Novartis did more than let the Examiner’s characterization stand; as described

  above, it expressly negotiated the limitations. See TorPharm, Inc. v. Ranbaxy Pharm., Inc., 336

  F.3d 1322, 1330 (Fed. Cir. 2003) (“[T]he public is entitled to equate an inventor’s acquiescence

  to the examiner’s narrow view of patentable subject matter with abandonment of the rest.”);

  FlatWorld Interactives LLC v. Samsung Elecs. Co. Ltd., 77 F. Supp. 3d 378 (D. Del. 2014).


                                                   97
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 111 of 124 PageID #: 3365




          Novartis’s argument hinges on claim differentiation based on dependent claim 5 of the

  ’134 Patent, which expressly recites that trisodium … hemipentahydrate is in crystalline form.

  Claim 5 was not remarked upon by the Examiner during prosecution, and the ’134 Patent issued

  with very little substantive prosecution at all. Nevertheless, the intrinsic record is clear. Novartis

  engaged in a years-long back and forth with the Examiner that limited its claims to substantially

  pure, crystalline material as recited in the Karpinski declaration. This culminated with the

  Examiner referencing this same agreement as the basis to allow the claims of the ’134 Patent.

  Notwithstanding the presumption of claim differentiation, where the intrinsic record is clear, a

  dependent claim cannot be used to expand the scope of an independent claim beyond its correct

  scope. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1302 (Fed. Cir. 1999); Enzo

  Biochem Inc. v. Applera Corp., 780 F.3d 1149, 1154–56 (Fed. Cir. 2015).

                    3.   Consistent with the File Histories, the Specification Identifies
                         Trisodium … Hemipentahydrate as a Crystalline Complex

          That the claims of the ’134 Patent are limited to a crystalline complex is equally clear

  from the specification, which further debunks Novartis’s claim differentiation argument. The

  specification expressly states: “trisodium … hemipentahydrate, a crystalline solid.” Ex. 4, ’134

  Patent, at 17:42–46. Against this, Novartis relies on a single generic statement in the

  specification that various unclaimed dual-acting compounds may exist in different solid forms.

  Trisodium … hemipentahydrate is a specific crystalline supramolecular complex that is a species

  of the larger genus of ARB/NEPi dual-acting compounds discussed in the ’938 and ’134 Patents.

  Novartis and Dr. Klibanov state that the specification explicitly discloses an amorphous form of

  trisodium … hemipentahydrate. Supra 83; Klibanov Reply Decl. ¶ 16. However, the only cited

  specification support is the following (Ex. 4, ’134 Patent, at 15:63–67):



                                                    98
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 112 of 124 PageID #: 3366




                    The combination or dual-acting compound, in particular, the
                    complex, of the present invention is preferably in the solid form. In
                    the solid state it can be in the crystalline, partially crystalline,
                    amorphous, or polymorphous form, preferably in the crystalline
                    form.

          This statement is not specific to trisodium … hemipentahydrate—it expressly refers

  generally to the “combination or dual-acting compound.” As Dr. Butcher explains, this genus of

  dual-acting compounds encompasses a large number of potential combinations and permutations.

  Butcher Sur-Reply Decl. ¶¶ 25–31; Ex. 57, Klibanov Dep. Tr. at 73:17–92:11 (agreeing that the

  number of possible combinations of the dual-acting compound defined in the ’134 patent is a

  large number). A POSA would not understand this generic, boilerplate statement in the

  specification to mean that every single combination exists in the crystalline, partially crystalline,

  amorphous, or polymorphous form. Butcher Sur-Reply Decl. ¶¶ 25–31. Novartis’s expert, Dr.

  Klibanov, did not provide any record evidence for the theory that this is how a POSA would

  understand that statement. Ex. 57, Klibanov Dep. Tr. at 94:17–95:6.

          Despite Novartis’s and Dr. Klibanov’s characterizations, the specification does not state

  that trisodium … hemipentahydrate may be amorphous. The specification describes trisodium …

  hemipentahydrate beginning at column 15. It does not refer specifically to crystalline trisodium

  … hemipentahydrate or an exemplary embodiment of trisodium … hemipentahydrate. Instead it

  refers to trisodium … hemipentahydrate using the exact language as it appears in the claim and

  recites specific features of the compound. Butcher Sur-Reply Decl. ¶¶ 14–20.

          Novartis relies on this same portion of the specification. For example, the specification

  describes trisodium … hemipentahydrate as having three sodium cations, one molecule of

  valsartan, one molecule of sacubitril, and 2.5 water molecules. Ex. 4, ’134 Patent, at 15:1–50.

  Novartis and Dr. Klibanov agree that these are features of the claimed trisodium …

  hemipentahydrate. The specification further provides a simplified structural diagram, used only
                                                 99
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 113 of 124 PageID #: 3367




  to “formally calculate the relative molecular mass.” Id. Again, Novartis and Dr. Klibanov admit

  that this is a feature of the claimed invention (i.e., these are not characteristics of an exemplary

  embodiment). Ex. 57, Klibanov Dep. Tr. at 102:18–104:11.

          The specification further indicates that any dual-acting compound within the scope of the

  invention may be characterized using X-ray powder diffraction. Ex. 4, ’134 Patent, at 16:14–22.

  Again, using the same language as used in the claim, the specification provides characterization

  data for the claim term trisodium ... hemipentahydrate. Id. at 16:23–67. This characterization

  data clearly indicates that the claimed material is crystalline, as Dr. Klibanov admitted. Ex. 57,

  Klibanov Dep. Tr. at 107:10–108:1. The specification further explains, in no uncertain terms,

  that trisodium … hemipentahydrate is “a crystalline solid which is characterized by the data and

  parameters obtained from single crystal X-ray analysis and X-ray powder patterns.” Ex. 4, ’134

  Patent, at 17:42–48.

          What’s more, trisodium … hemipentahydrate has a well-defined unit cell made up of

  twelve formula units of trisodium … hemipentahydrate, as was determined by the single-crystal

  X-ray analysis (i.e., it is crystalline). Id. at 18:42–58 (“The details for trisodium …

  hemipentahydrate from the single crystal measurements, especially the atom coordinates, the

  isotropic thermal parameters, the coordinates of the hydrogen atoms as well as the corresponding

  isotropic thermal parameters, show that a monoclinic unit cell exists, its cell content of twelve

  formula units of [trisodium … hemipentahydrate] occurring as a result of two asymmetric units

  on two-fold positions.”); see also id. at 18:65–19:3 (“A pictorial representation of the unit cell of

  the supramolecular complex of trisodium … hemipentahydrate … is shown in FIG. 1.”). This is

  not limited to an “exemplary embodiment,” as Novartis argues; rather, it further supports that




                                                   100
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 114 of 124 PageID #: 3368




  trisodium … hemipentahydrate is a single, specific species that is crystalline and has a defined

  unit cell made up of defined formula units. Butcher Sur-Reply Decl. ¶¶ 21–24.

          These crystalline requirements are not isolated references, in stark contrast to the single

  general snippet on which Novartis relies. As described in Section II.B., supra, and Dr. Butcher’s

  Declarations, the specification repeatedly indicates that trisodium … hemipentahydrate is a

  specific crystalline material. Supra 59-62; Butcher Resp. Decl. ¶¶ 31-36, 51–52, 54, 58–79;

  Butcher Sur-Reply Decl. ¶¶ 14–31.

          In addition, Novartis’s attempt to dismiss the clear grammatical reading of the

  specification fails because grammar, including punctuation, can be highly relevant. See

  Innovative Commc’ns Techs., Inc. v. Vivox, Inc., Nos. 2:12cv7, 2:12cv9, 2012 WL 5331573, at

  *13 n.4 (E.D. Va. Oct. 26, 2012) (construing claim term, noting the “absence of commas or other

  punctuation that might otherwise identify either ‘temporary’ or ‘dynamically assigned’ as an

  appositive of the other”—the very sort of comma present here that defines the claimed

  compound as “a crystalline solid”); Ex. 4, ’134 Patent, at 17:41-48 (“trisodium [sacubitril-

  valsartan] hemipentahydrate, a crystalline solid”); see also Niz-Chavez v. Garland, 141 S. Ct.

  1474, 1480–81 (majority), 1490–91 (dissent) (2021) (interpreting statute based on what the

  dissent deemed the “quotation-mark theory”); Toshiba Corp. v. Juniper Networks, Inc., 248 F.

  App’x 170, 174 (Fed. Cir. 2007) (relying on grammar and punctuation in claim construction).

  And Novartis’s continued focus on the words “relates to” is a red herring. Supra 84. Defendants

  do not argue that the referenced portion of the specification states that the alleged invention

  disclosed in the specification is limited to the claimed trisodium … hemipentahydrate, but that

  the trisodium … hemipentahydrate embodiment is definitionally crystalline. Supra 71-73. The

  words “relates to” are irrelevant to this conclusion.


                                                  101
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 115 of 124 PageID #: 3369




          Accordingly, while Novartis attempts to cast Defendants’ argument as relying on non-

  limiting examples and preferred embodiments, this is not the case. The intrinsic evidence is not

  ambiguous. Trisodium… hemipentahydrate is only characterized and identified as crystalline.

                    4.   “Trisodium … Hemipentahydrate” Is a Crystalline Material
                         According to Its Plain and Ordinary Meaning as Understood by a
                         POSA

          As explained in Section II.B., supra, a POSA would understand from the claim term as a

  whole that trisodium … hemipentahydrate is crystalline. Supra 71-74. That is to say, the Court

  need not rely exclusively on any one portion of the claim term to conclude that trisodium …

  hemipentahydrate must be crystalline. Rather, that the claim term requires a fixed number of

  both sodium ions (trisodium) and water molecules (hemipentahydrate), and recites specific

  stoichiometric ratios of each individual component (i.e., a “formula unit”), is a clear indicator

  that it is a crystalline material. Butcher Sur-Reply Decl. ¶ 19. Myopically focusing on whether a

  material with the word “hydrate” in its name can be amorphous, Novartis glosses over this point.

  The claim term at issue is not “hydrate” in a vacuum—the term as a whole is “trisodium …

  hemipentahydrate.” And Novartis has failed to explain how or why the claim term as a whole,

  trisodium … hemipentahydrate, is not limited to a specific crystalline supramolecular complex,

  as Defendants’ evidence conclusively establishes.

          In any event, as noted in Section II.B., supra, and by Dr. Butcher, solvates, including

  hydrates, with a fixed amount of solvent are defined as crystalline materials where the solvent is

  incorporated into the crystal lattice. Supra 71-74; Butcher Resp. Decl. ¶¶ 37–38 (citing Brittain

  1999 (Ex. 44); Wells (Ex. 51); Haleblian (Ex. 47); Khankari (Ex. 50); Byrn 1995 (Ex. 45));

  Butcher Sur-Reply Decl. ¶ 14. Solvates and hydrates with a fixed amount of solvent or water are

  distinguished from amorphous forms. Butcher Resp. Decl. ¶¶ 37–38. Thus, a POSA would

  understand from the name itself that trisodium … hemipentahydrate is crystalline, with the
                                                 102
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 116 of 124 PageID #: 3370




  solvent incorporated into the crystal lattice. Accordingly, each formula unit in a unit cell of the

  crystalline complex has 2.5 water molecules [hemipentahydrate] and 3 sodium ions [trisodium].

          Despite numerous references that attest to this general understanding of a POSA,

  Novartis persists that hydrates with a fixed amount of water may be amorphous. But neither

  Novartis nor Dr. Klibanov even attempts to prove that the numerous references relied upon by

  Dr. Butcher are incorrect. And in deposition, as in his Reply Declaration, Dr. Klibanov identified

  only a single reference (Kaneniwa) that disclosed alleged “amorphous hydrates.” Supra 87-88;

  Klibanov Reply Decl. ¶¶ 5–13 (citing Kaneniwa 1984). As Dr. Butcher explains, Novartis’s

  reliance on Kaneniwa is unsound. Butcher Sur-Reply Decl. ¶¶ 8–13. Among other shortcomings,

  the reference lacks reliable and necessary data to confirm that the compounds are amorphous

  with a fixed amount of water. Id. ¶¶ 10–13. Additionally, the various analyses that are included

  are inconclusive. Id. In any event, Kaneniwa is an outlier at best, and certainly cannot overcome

  the greater weight of evidence supporting a POSA’s general understanding that hydrates with a

  fixed amount of water are necessarily crystalline.

                    5.   Trisodium … Hemipentahydrate is a Supramolecular Complex

          As previously explained, trisodium … hemipentahydrate is a “supramolecular complex.”

  Supra 68-71; see also Butcher Sur-Reply Decl. ¶¶ 41–43. Novartis argues that, even though it

  has characterized “trisodium … hemipentahydrate” as a “complex” and a “supramolecular

  complex,” these terms should not be read into the claims. Supra 90. But, in addition to Novartis’s

  prior characterizations, the specification expressly identifies trisodium … hemipentahydrate as a

  supramolecular complex. Supra 68-69. As Novartis acknowledges, “supramolecular complex” is




                                                  103
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 117 of 124 PageID #: 3371




  defined in the specification.49 Ex. 4, ’134 Patent, 6:52–7:2; Supra 90. Contrary to Novartis’s

  assertion, one disputed question is whether trisodium … hemipentahydrate is a supramolecular

  complex. Based on the specification’s consistent characterization of “trisodium …

  hemipentahydrate” as a supramolecular complex and Novartis’s characterizations of the claimed

  “trisodium … hemipentahydrate” as a supramolecular complex, the claims should be so limited.

                    6.   The Inventors’ Characterization of Trisodium … Hemipentahydrate

          Finally, Novartis asserts that “Defendants improperly replace statements about ‘LCZ696’

  … in Feng et al. (Ex. 43) with the claim language ‘trisodium [sacubitril-valsartan]

  hemipentahydrate,’” which Novartis claims “never suggests that LCZ696 is synonymous with

  the claimed ‘trisodium [sacubitril-valsartan] hemipentahydrate.’” Supra 89. But Novartis does

  not dispute that Feng is intrinsic evidence (supra 78) or that Feng identifies LCZ696 as trisodium

  … hemipentahydrate using nomenclature identical to the claim term. Ex. 43, Feng at 275

  (“Crystalline LCZ696, trisodium … hemipentahydrate…”).




  49
    Novartis seemingly concedes that the claimed “trisodium … hemipentahydrate” does not
  encompass a physical mixture, which is one aspect of the definition of “supramolecular
  complex.” Supra 90; Klibanov Reply Decl. ¶ 23.
                                                 104
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 118 of 124 PageID #: 3372




  Dated: May 21, 2021




                                         /s/ Daniel M. Silver
   OF COUNSEL:                           Daniel M. Silver (#4758)
                                         Alexandra M. Joyce (#6423)
   Nicholas N. Kallas                    MCCARTER & ENGLISH, LLP
   Christina Schwarz                     Renaissance Centre
   Christopher E. Loh                    405 N. King Street, 8th Floor
   Susanne Flanders                      Wilmington, Delaware 19801
   Jared L. Stringham                    (302) 984-6300
   Shannon Clark                         dsilver@mccarter.com
   Laura Fishwick                        ajoyce@mccarter.com
   VENABLE LLP
   1290 Avenue of the Americas           Attorneys for Plaintiff Novartis
   New York, New York 10104              Pharmaceuticals Corporation
   (212) 218-2100
   nkallas@venable.com
   cschwarz@venable.com
   cloh@venable.com
   slflanders@venable.com
   jlstringham@venable.com
   skclark@venable.com
   lfishwick@venable.com

                                         /s/ Dominick T. Gattuso
   OF COUNSEL:                           Dominick T. Gattuso (#3630)
                                         HEYMAN ENERIO GATTUSO & HIRZEL LLP
   Scott A. Cunning, II                  300 Delaware Avenue, Suite 200
   Elizabeth M. Crompton                 Wilmington, DE 19801
   PARKER POE ADAMS & BERNSTEIN, LLP     (302) 472-7311
   1400 K Street, NW                     dgattuso@hegh.law
   Suite 1000
   Washington, DC 20005                  Attorneys for Defendant Crystal
   (202) 434-9100                        Pharmaceutical (Suzhou) Co., Ltd.
   scottcunning@parkerpoe.com
   elizabethcrompton@parkerpoe.com

   C. Kyle Musgrove
   PARKER POE ADAMS & BERNSTEIN, LLP
   620 South Tryon Street, Suite 800
   Charlotte, NC 28202
   (704) 372-9000
   kylemusgrove@parkerpoe.com


                                       105
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 119 of 124 PageID #: 3373




                                            /s/ Stamatios Stamoulis
   OF COUNSEL:                              Stamatios Stamoulis (#4606)
                                            Richard C. Weinblatt (#5080)
   Autumn N. Nero                           STAMOULIS & WEINBLATT LLC
   PERKINS COIE LLP                         Two Fox Point Centre
   33 East Main Street, Suite 201           6 Denny Road, Suite 307
   Madison, WI 53703-3095                   Wilmington, DE 19809
   (608) 663-7460                           (302) 999-1540
   ANero@perkinscoie.com                    stamoulis@swdelaw.com
                                            weinblatt@swdelaw.com
   Christopher D. Jones
   PERKINS COIE LLP                         Attorneys for Defendants Dr. Reddy’s
   700 Thirteenth Street, NW, Suite 600     Laboratories, Inc. and Dr. Reddy’s
   Washington, D.C. 20005-3960              Laboratories, Ltd.
   (202) 654-6200
   CDJones@perkinscoie.com

   Bryan D. Beel
   PERKINS COIE LLP
   1120 NW Couch Street, 10th Floor
   Portland, OR 97209
   (503) 727-2000
   BBeel@perkinscoie.com

                                            /s/ Eve H. Ormerod
   OF COUNSEL:                              Neal C. Belgam (#2721)
                                            Eve H. Ormerod (#5369)
   Stuart D. Sender                         SMITH, KATZENSTEIN, & JENKINS LLP
   Frank D. Rodriguez                       1000 West Street, Suite 1501
   Amit Singhai                             Wilmington, DE 19801
   WINDELS MARX LANE & MITTENDORF, LLP      (302) 652-8400
   1 Giralda Farms, Suite 100               nbelgam@skjlaw.com
   Madison, New Jersey 07940                eormerod@skjlaw.com
   (973) 966-3200
   ssender@windelsmarx.com
   frodriguez@windelsmarx.com               Attorneys for Defendants Alembic
   asinghai@windelsmarx.com                 Pharmaceuticals Limited and Alembic
                                            Pharmaceuticals, Inc.


                                            /s/ Kenneth Laurence Dorsney
   OF COUNSEL:                              Kenneth Laurence Dorsney (#3726)
                                            Cortlan S. Hitch (#6720)
   Stephen R. Auten                         MORRIS JAMES LLP
   Richard T. Ruzich                        500 Delaware Avenue, Suite 1500 Wilmington,
   Roshan P. Shrestha                       DE 19899-2306 (302) 888-6855

                                          106
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 120 of 124 PageID #: 3374



   TAFT STETTINIUS & HOLLISTER LLP        kdorsney@morrisjames.com
   111 East Wacker Drive, Suite 2800
   Chicago, IL 60601                      Attorneys for Defendant Alkem Laboratories
   (312) 527-4000                         Ltd.
   sauten@taftlaw.com
   rruzich@taftlaw.com
   rshrestha@taftlaw.com

                                          /s/ Kenneth Laurence Dorsney
   OF COUNSEL:                            Kenneth Laurence Dorsney (#3726)
                                          Cortlan S. Hitch (#6720)
   Steven J. Moore                        MORRIS JAMES LLP
   James E. Nealon                        500 Delaware Avenue, Suite 1500
   WITHERS BERGMAN LLP                    Wilmington, DE 19899-2306
   1700 East Putnam Avenue, Suite 400     (302) 888-6855
   Greenwich, Connecticut 06870-1366      kdorsney@morrisjames.com
   (203) 302-4100
   (203) 302-6611                         Attorneys for Defendants Aurobindo Pharma
   steven.moore@withersworldwide.com      USA Inc. and Aurobindo Pharma Ltd.
   james.nealon@withersworldwide.com


                                          /s/ Kenneth Laurence Dorsney
   OF COUNSEL:                            Kenneth Laurence Dorsney (#3726)
                                          Cortlan S. Hitch (#6720)
   Matthew M. Holub                       MORRIS JAMES LLP
   Jillian M. Schurr                      500 Delaware Avenue, Suite 1500
   KATTEN MUCHIN ROSENMAN LLP             Wilmington, DE 19899-2306
   525 West Monroe Street                 (302) 888-6855
   Chicago, IL 60661                      kdorsney@morrisjames.com
   (312) 902-5200
   matthew.holub@katten.com               Attorneys for Defendants Biocon Pharma
   jillian.schurr@katten.com              Limited, Biocon Limited, and Biocon Pharma,
                                          Inc.
   Jitendra Malik
   KATTEN MUCHIN ROSENMAN LLP
   550 South Tryon Street, Suite 2900
   Charlotte, NC 28202
   (704) 444-2000
   jitty.malik@katten.com

   Christopher B. Ferenc
   KATTEN MUCHIN ROSENMAN LLP
   2900 K Street NW
   Washington, DC 20007
   (202) 625-3500
   christopher.ferenc@katten.com


                                        107
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 121 of 124 PageID #: 3375




                                               /s/ Eve H. Ormerod
   OF COUNSEL:                                 Neal C. Belgam (#2721)
                                               Eve H. Ormerod (#5369)
   Dmitry V. Shelhoff                          SMITH, KATZENSTEIN, & JENKINS LLP
   Kenneth S. Canfield                         1000 West Street, Suite 1501
   Edward D. Pergament                         Wilmington, DE 19801
   PERGAMENT & CEPEDA LLP                      (302) 652-8400
   25A Hanover Road, Suite 104                 nbelgam@skjlaw.com
   Florham Park, NJ 07932                      eormerod@skjlaw.com
   (973) 998-7722
   dshelhoff@pergamentcepeda.com               Attorneys for Defendants Hetero USA Inc.,
   kcanfield@pergamentcepeda.com               Hetero Labs Limited, Hetero Labs Limited Unit
   epergament@pergamentcepeda.com              III, Torrent Pharma Inc. and Torrent
                                               Pharmaceuticals Ltd.



                                             /s/ Beth A. Swadley
   OF COUNSEL:                               Adam Wyatt Poff (#3990)
                                             Beth A. Swadley (#6331)
   Nirav N. Desai                            YOUNG, CONAWAY, STARGATT & TAYLOR
   Dennies Varughese                         LLP
   Joseph H. Kim                             Rodney Square
   STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C. 1000 North King Street
   1100 New York Avenue N.W.                 Wilmington, DE 19801
   Washington, DC 20005                      (302) 571-6600
   (202) 371-2600                            apoff@ycst.com
   ndesai@sternekessler.com                  bswadley@ycst.com
   dvarughese@sternekessler.com
   josephk@sternekessler.com                 Attorneys for Defendants Laurus Labs Limited
                                             and Laurus Generics Inc.


                                               /s/ Alexandra M. Ewing
   OF COUNSEL:                                 Frederick L. Cottrell, III (#2555)
                                               Alexandra M. Ewing (#6407)
   William R. Zimmerman                        RICHARDS, LAYTON & FINGER, P.A.
   Andrea L. Cheek                             One Rodney Square
   Catherine R. Gourash                        920 N. King Street
   KNOBBE, MARTENS, OLSON, & BEAR LLP          Wilmington, DE 19801
   1717 Pennsylvania Ave. N.W., Ste. 900       (302) 651-7700
   Washington D.C. 20006                       cottrell@rlf.com
   (202) 640-6400                              ewing@rlf.com
   Bill.Zimmerman@knobbe.com
   Andrea.Cheek@knobbe.com                     Attorneys for Defendants Lupin Atlantis
   Cassie.Gourash@knobbe.com                   Holdings, S.A., Lupin Limited, Lupin Inc., and

                                             108
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 122 of 124 PageID #: 3376



                                          Lupin Pharmaceuticals, Inc.
   Carol M. Pitzel Cruz
   KNOBBE, MARTENS, OLSON, & BEAR LLP
   925 Fourth Avenue, Suite 2500
   Seattle, WA 98104
   (206) 405-2000
   carol.pitzel.cruz@knobbe.com


                                          /s/ John M. Seaman
   OF COUNSEL:                            John M. Seaman (#3868)
                                          April M. Kirby (#6152)
   A. Neal Seth                           ABRAMS & BAYLISS LLP
   Corey Weinstein                        20 Montchanin Road
   WILEY                                  Suite 200
   1776 K St., NW                         Wilmington, DE 19807
   Washington, D.C. 20036                 (302) 778-1000
   (202) 719-7000                         seaman@abramsbayliss.com
   nseth@wiley.law                        akirby@abramsbayliss.com
   cweinstein@wiley.law
                                          Attorneys for Defendants Macleods
                                          Pharmaceuticals Ltd. and Macleods Pharma
                                          USA, Inc.


                                          /s/ Stamatios Stamoulis
   OF COUNSEL:                            Stamatios Stamoulis (#4606)
                                          Richard C. Weinblatt (#5080)
   Ronald M. Daignault (pro hac vice)     STAMOULIS & WEINBLATT LLC
   Richard Juang (pro hac vice)           800 N West Street, Third Floor
   rdaignault@daignaultiyer.com           Wilmington, DE 19801
   rjuang@daignaultiyer.com               (302) 999-1540
   DAIGNAULT IYER LLP                     stamoulis@swdelaw.com
   8200 Greensboro Drive, Suite 900       weinblatt@swdelaw.com
   Mclean, VA 22102
                                          Attorneys for Defendants MSN Pharmaceuticals
                                          Inc., MSN Laboratories Private Limited, and
                                          MSN Life Sciences Private Limited

                                          /s/ David Ellis Moore
   OF COUNSEL:                            David Ellis Moore (#3983)
                                          Bindu Ann George Palapura (#5370)
   Robert L. Florence                     POTTER ANDERSON & CORROON, LLP
   PARKER POE ADAMS & BERNSTEIN LLP       1313 N. Market St., Hercules Plaza, 6th Flr.
   1075 Peachtree Street, N.E.            P.O. Box 951
   Suite 1800                             Wilmington, DE 19899-0951
   Atlanta, GA 30309                      (302) 984-6000
   (678) 690-5750                         dmoore@potteranderson.com

                                        109
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 123 of 124 PageID #: 3377



   robertflorence@parkerpoe.com              bpalapura@potteranderson.com

   Tasneem A. Dharamsi                       Attorneys for Defendant Mylan
   PARKER POE ADAMS & BERNSTEIN LLP          Pharmaceuticals Inc.
   110 East Court Street
   Suite 200
   Greenville, SC 29601
   (864) 577-6370
   tasneemdharamsi@parkerpoe.com

                                             /s/ Megan C. Haney
   OF COUNSEL:                               John C. Phillips, Jr. (#110)
                                             Megan C. Haney (#5016)
   Don J. Mizerk                             PHILLIPS, MCLAUGHLIN & HALL, P.A.
   Femi Masha                                1200 North Broom Street
   HUSCH BLACKWELL LLP                       Wilmington, DE 19806
   120 South Riverside Plaza, Suite 2200     (302) 655-4200
   Chicago, IL 60606                         jcp@pmhdelaw.com
   (312) 655-1500                            mch@pmhdelaw.com
   don.mizerk@huschblackwell.com
   femi.masha@huschblackwell.com             Attorneys for Defendant Nanjing Noratech
                                             Pharmaceutical Co., Limited


                                             /s/ Beth A. Swadley
   OF COUNSEL:                               Adam Wyatt Poff (#3990)
                                             Beth A. Swadley (#6331)
   Alan B. ClementZhibin Li                  YOUNG, CONAWAY, STARGATT & TAYLOR
   LOCKE LORD LLP                            LLP
   Brookfield Place, 200 Vesey Street        Rodney Square
   New York, New York 10281                  1000 North King Street
   646-217-7897                              Wilmington, DE 19801
   aclement@lockelord.com                    (302) 571-6600
   zhibin.li@lockelord.com                   apoff@ycst.com
                                             bswadley@ycst.com

   Nina Vachhani
   LOCKE LORD LLP                            Attorneys for Defendant Novugen Pharma
   111 South Wacker Drive                    (Malaysia) Sdn. Bhd.
   Chicago, IL 60606
   (312) 443-0700

   nvachhani@lockelord.com

                                             /s/ Karen Elizabeth Keller
   OF COUNSEL:                               John W. Shaw (#3362)
                                             Karen Elizabeth Keller (#4489)
   Leora Ben-Ami                             Nathan Hoeschen (#6232)

                                           110
  ME1 36590605v.1
Case 1:20-md-02930-LPS Document 253 Filed 05/21/21 Page 124 of 124 PageID #: 3378



   Mira Mulvaney                          SHAW KELLER LLP
   KIRKLAND & ELLIS LLP                   I.M. Pei Building
   601 Lexington Avenue                   1105 North Market Street, 12th Floor
   New York, NY 10022                     Wilmington, DE 19801
   (212) 446-4800                         (302) 298-0700
   leora.benami@kirkland.com              jshaw@shawkeller.com
   mira.mulvaney@kirkland.com             kkeller@shawkeller.com
                                          nhoeschen@shawkeller.com

                                          Attorneys for Defendant Teva Pharmaceuticals
                                          USA, Inc.

                                          /s/ Beth A. Swadley
   OF COUNSEL:                            Adam Wyatt Poff (#3990)
                                          Beth A. Swadley (#6331)
   Michael J. Gaertner                    YOUNG, CONAWAY, STARGATT & TAYLOR
   James T. Peterka                       LLP
   Nina Vachhani                          Rodney Square
   LOCKE LORD LLP                         1000 North King Street
   111 South Wacker Drive                 Wilmington, DE 19801
   Chicago, IL 60606                      (302) 571-6600
   (312) 443-0700                         apoff@ycst.com
   mgaertner@lockelord.com                bswadley@ycst.com
   jpeterka@lockelord.com
   nvachhani@lockelord.com                Attorneys for Defendants Zydus
                                          Pharmaceuticals (USA) Inc. and Cadila
   Zhibin Li                              Healthcare Ltd.
   LOCKE LORD LLP
   Brookfield Place, 200 Vesey Street
   New York, New York 10281
   (646) 217-7897
   zhibin.li@lockelord.com




                                        111
  ME1 36590605v.1
